 



Exhibit 10.1
EXECUTION COPY
 
 
$630,000,000
364-DAY CREDIT AGREEMENT
dated as of
November 17, 2006
among
COUNTRYWIDE FINANCIAL CORPORATION,
COUNTRYWIDE HOME LOANS, INC.,
COUNTRYWIDE BANK, N.A.
BARCLAYS BANK PLC,
as Managing Administrative Agent,
BNP PARIBAS,
as Administrative Agent,
ROYAL BANK OF CANADA,
as Syndication Agent,
SOCIÉTÉ GÉNÉRALE,
as Documentation Agent,
and
The Lenders Party Hereto

 
BARCLAYS CAPITAL and BNP PARIBAS SECURITIES CORP.,
as Joint Bookrunners and Joint Lead Arrangers
 
 

 



--------------------------------------------------------------------------------



 



Table of Contents

              Page
ARTICLE I
       
 
       
Definitions
       
 
       
SECTION 1.01. Defined Terms
    1  
SECTION 1.02. Classification of Loans and Borrowings
    16  
SECTION 1.03. Terms Generally
    16  
SECTION 1.04. Accounting Terms; GAAP
    16  
 
       
ARTICLE II
       
 
       
The Credits
       
 
       
SECTION 2.01. Commitments; Increases in Revolving Facility
    16  
SECTION 2.02. Loans and Borrowings
    17  
SECTION 2.03. Requests for Revolving Borrowings
    18  
SECTION 2.04. Competitive Bid Procedure
    18  
SECTION 2.05. Swingline Loans
    20  
SECTION 2.06. Funding of Borrowings
    21  
SECTION 2.07. Interest Elections
    22  
SECTION 2.08. Termination and Reduction of Commitments
    23  
SECTION 2.09. Repayment of Loans; Evidence of Debt
    24  
SECTION 2.10. Prepayment of Loans
    25  
SECTION 2.11. Fees
    25  
SECTION 2.12. Interest
    26  
SECTION 2.13. Alternate Rate of Interest
    27  
SECTION 2.14. Increased Costs
    27  
SECTION 2.15. Break Funding Payments
    28  
SECTION 2.16. Taxes
    29  
SECTION 2.17. Payments Generally; Pro Rata Treatment; Sharing of Set-offs
    30  
SECTION 2.18. Mitigation Obligations; Replacement of Lenders
    31  
SECTION 2.19. Extension of Commitment Termination Date
    32  
 
       
ARTICLE III
       
 
       
Representations and Warranties
       
 
       
SECTION 3.01. Organization; Powers
    33  
SECTION 3.02. Authorization; Enforceability
    33  
SECTION 3.03. Governmental Approvals; No Conflicts
    33  
SECTION 3.04. Financial Condition; No Material Adverse Change
    33  
SECTION 3.05. Properties
    34  
SECTION 3.06. Litigation and Environmental Matters
    34  
SECTION 3.07. Compliance with Laws and Agreements
    34  

i



--------------------------------------------------------------------------------



 



              Page
SECTION 3.08. Investment Company Status
    35  
SECTION 3.09. Taxes
    35  
SECTION 3.10. ERISA
    35  
SECTION 3.11. Disclosure
    35  
SECTION 3.12. Federal Regulations
    35  
SECTION 3.13. Subsidiaries
    35  
 
       
ARTICLE IV
       
 
       
Conditions
       
 
       
SECTION 4.01. Effective Date
    36  
SECTION 4.02. Each Credit Event
    37  
 
       
ARTICLE V
       
 
       
Affirmative Covenants
       
 
       
SECTION 5.01. Financial Statements; Ratings Change and Other Information
    37  
SECTION 5.02. Notices of Material Events
    40  
SECTION 5.03. Existence; Conduct of Business
    40  
SECTION 5.04. Payment of Obligations
    40  
SECTION 5.05. Maintenance of Properties; Insurance
    41  
SECTION 5.06. Hedging Program
    41  
SECTION 5.07. Books and Records; Inspection Rights
    41  
SECTION 5.08. Compliance with Laws and Contractual Obligations
    41  
SECTION 5.09. Environmental Laws
    41  
SECTION 5.10. Use of Proceeds
    41  
SECTION 5.11. Compliance with Regulatory Requirements
    42  
 
       
ARTICLE VI
       
 
       
Financial and Negative Covenants
       
 
       
SECTION 6.01. Financial Condition Covenants
    42  
SECTION 6.02. Liens
    42  
SECTION 6.03. Fundamental Changes
    42  
SECTION 6.04. Acquisitions
    43  
SECTION 6.05. Restricted Payments
    43  
SECTION 6.06. Indebtedness
    43  
 
       
ARTICLE VII
       
 
       
Events of Default
       
 
       

ii



--------------------------------------------------------------------------------



 



              Page
ARTICLE VIII
       
 
       
Guarantee
       
 
       
SECTION 8.01. Guarantee
    46  
SECTION 8.02. No Subrogation
    47  
SECTION 8.03. Amendments, etc. with respect to the Borrower Obligations
    48  
SECTION 8.04. Guarantee Absolute and Unconditional
    48  
SECTION 8.05. Reinstatement
    49  
SECTION 8.06. Payments
    49  
SECTION 8.07. Independent Obligations
    49  
 
       
ARTICLE IX
       
 
       
The Agents
       
 
       
SECTION 9.01. Appointment
    49  
SECTION 9.02. Delegation of Duties
    49  
SECTION 9.03. Exculpatory Provisions
    50  
SECTION 9.04. Reliance by Managing Administrative Agent
    50  
SECTION 9.05. Notice of Default
    50  
SECTION 9.06. Non-Reliance on Agents and Other Lenders
    50  
SECTION 9.07. Indemnification
    51  
SECTION 9.08. Agent in Its Individual Capacity
    51  
SECTION 9.09. Successor Managing Administrative Agent
    51  
SECTION 9.10. Documentation Agent, Syndication Agent and Administrative Agent
    52  
 
       
ARTICLE X
       
 
       
Miscellaneous
       
 
       
SECTION 10.01. Notices
    52  
SECTION 10.02. Waivers; Amendments
    53  
SECTION 10.03. Expenses; Indemnity; Damage Waiver
    53  
SECTION 10.04. Successors and Assigns
    55  
SECTION 10.05. Survival
    57  
SECTION 10.06. Counterparts; Integration; Effectiveness
    57  
SECTION 10.07. Severability
    57  
SECTION 10.08. Right of Setoff
    57  
SECTION 10.09. Governing Law; Jurisdiction; Consent to Service of Process
    58  
SECTION 10.10. WAIVER OF JURY TRIAL
    58  
SECTION 10.11. Headings
    58  
SECTION 10.12. Confidentiality
    59  
SECTION 10.13. USA PATRIOT Act
    59  

iii



--------------------------------------------------------------------------------



 



SCHEDULES:
Schedule 2.01 — Commitments
Schedule 2.05 — Swingline Commitments
Schedule 3.06 — Disclosed Matters
Schedule 3.13 — Material Subsidiaries
Schedule 6.02 — Existing Liens
EXHIBITS:
Exhibit A — Form of Closing Certificate
Exhibit B — Form of Assignment and Assumption
Exhibit C — Form of Opinion of Borrower’s Counsel
Exhibit D — Form of New Lender Supplement
Exhibit E — Form of Increased Facility Activation Notice

iv



--------------------------------------------------------------------------------



 



          364-DAY CREDIT AGREEMENT dated as of November 17, 2006, among
COUNTRYWIDE FINANCIAL CORPORATION, COUNTRYWIDE HOME LOANS, INC., COUNTRYWIDE
BAK, N.A., SOCIÉTÉ GÉNÉRALE, as Documentation Agent, ROYAL BANK OF CANADA, as
Syndication Agent, the LENDERS party hereto, BNP PARIBAS, as Administrative
Agent, and BARCLAYS BANK PLC, as Managing Administrative Agent.
          WHEREAS, the Borrower has requested $630,000,000 in a senior unsecured
revolving credit facility from the Lenders for general corporate purposes; and
          WHEREAS, the Lenders are willing to provide the requested senior
unsecured revolving credit facility on the terms and conditions set forth
herein;
          NOW, THEREFORE, the parties hereto hereby agree as follows:
ARTICLE I
Definitions
          SECTION 1.01. Defined Terms. As used in this Agreement, the following
terms have the meanings specified below:
          “Adjusted LIBO Rate” means, with respect to any Eurodollar Borrowing
for any Interest Period, an interest rate per annum (rounded upwards, if
necessary, to the next 1/16 of 1%) equal to (a) the LIBO Rate for such Interest
Period multiplied by (b) the Statutory Reserve Rate.
          “Administrative Agent” means BNP Paribas, in its capacity as
administrative agent for the Lenders hereunder.
          “Administrative Questionnaire” means an Administrative Questionnaire
in a form supplied by the Managing Administrative Agent.
          “Affiliate” means, with respect to a specified Person, another Person
that directly, or indirectly through one or more intermediaries, Controls or is
Controlled by or is under common Control with the Person specified.
          “Agents” means the Documentation Agent, the Syndication Agent, the
Administrative Agent and the Managing Administrative Agent.
          “Aggregate Available Commitment” means, at any time, the excess, if
any of (a) the Aggregate Commitment over (b) the aggregate principal amount of
all Loans then outstanding.
          “Aggregate Commitment” means the aggregate amount of the Lenders’
Commitments.
          “Aggregate Deficit Amount” means, for any Person, at any time, the
excess of (i) the aggregate amount of payment obligations for which such Person
is then liable under its Hedge and Repo Transactions with one or more
counterparties over (ii) the then aggregate value of the collateral then
securing all such payment obligations.
          “Aggregate Exposure” means, with respect to any Lender at any time,
the amount of such Lender’s Commitment then in effect or, if the Commitments
have been terminated, the amount of such Lender’s Credit Exposure then
outstanding.

 



--------------------------------------------------------------------------------



 



          “Aggregate Exposure Percentage” means, with respect to any Lender at
any time, the ratio (expressed as a percentage) of such Lender’s Aggregate
Exposure at such time to the Aggregate Exposure of all Lenders at such time.
          “Agreement” means this 364-Day Credit Agreement, as amended,
supplemented or otherwise modified from time to time.
          “Alternate Base Rate” means, for any day, a rate per annum equal to
the greater of (a) the Prime Rate in effect on such day and (b) the Federal
Funds Effective Rate in effect on such day plus 1/2 of 1%. Any change in the
Alternate Base Rate due to a change in the Prime Rate or the Federal Funds
Effective Rate shall be effective from and including the effective date of such
change in the Prime Rate or the Federal Funds Effective Rate, respectively.
          “Alternate Base Rate Loans” means Revolving Loans the rate of interest
applicable to which is based upon the Alternate Base Rate.
          “Applicable Percentage” means, with respect to any Lender, the
percentage of the total Commitments represented by such Lender’s Commitment. If
the Commitments have terminated or expired, the Applicable Percentages shall be
determined based upon the Commitments most recently in effect, giving effect to
any assignments.
          “Applicable Rate” means, for any day, with respect to any Federal
Funds Rate Loan or Eurodollar Revolving Loan, or with respect to the facility
fees and utilization fees payable hereunder, as the case may be, the applicable
rate per annum set forth below (expressed in basis points) under the caption
“Federal Funds Rate Spread”, “Eurodollar Spread”, “Facility Fee Rate” or
“Utilization Fee Rate”, as the case may be, based upon the ratings by Moody’s
and S&P, respectively, applicable on such date to the Index Debt ratings for the
relevant Borrower (with the Facility Fee Rate as applicable to the unused
Commitments being determined by reference to the Index Debt ratings of CFC):

                                                              Utilization    
Federal Funds                   Fee Rate Index Debt Ratings   Rate Spread  
Eurodollar Spread   Facility Fee Rate   (>50%)
³ A1 from Moody’s or ³ A+ from S&P
    20.0       20.0       5.0       5.0  
A2 from Moody’s or A from S&P
    24.0       24.0       6.0       5.0  
A3 from Moody’s or A- from S&P
    28.0       28.0       7.0       5.0  
Baa1 from Moody’s or BBB+ from S&P
    36.0       36.0       9.0       10.0  
Baa2 from Moody’s or BBB from S&P
    47.5       47.5       12.5       10.0  
< Baa2 from Moody’s and < BBB from S&P or unrated
    60.0       60.0       15.0       10.0  

For purposes of the foregoing, (i) if either Moody’s or S&P shall not have in
effect a rating for the Index Debt (other than by reason of the circumstances
referred to in clause (iii) of this definition), then the rating assigned by the
other rating agency shall be used; (ii) if the ratings established or deemed to
have been established by Moody’s and S&P for the Index Debt shall fall within
different rating levels, the

2



--------------------------------------------------------------------------------



 



Applicable Rate shall be based on the higher of the two ratings unless one of
the two ratings is two or more rating levels lower than the other, in which case
the Applicable Rate shall be determined by reference to the rating level next
below that of the higher of the two ratings; (iii) if either Moody’s or S&P
shall cease to assign a rating to the Index Debt solely because CFC elects not
to participate or otherwise cooperate in the ratings process of such rating
agency, the Applicable Rate shall not be less than that in effect immediately
prior to such rating agency’s rating becoming unavailable; (iv) if the ratings
established or deemed to have been established by Moody’s and S&P for the Index
Debt shall be changed (other than as a result of a change in the rating system
of Moody’s or S&P), such change shall be effective as of the date on which it is
first announced by the applicable rating agency, irrespective of when notice of
such change shall have been furnished by CFC to the Managing Administrative
Agent and the Lenders pursuant to Section 5.02 or otherwise; and (v) the
Eurodollar Spread for each Ratings Level above shall be increased by 0.125% if
the Term-Out Maturity Date has been selected for the period after the Commitment
Termination Date. Each change in the Applicable Rate shall apply during the
period commencing on the effective date of such change and ending on the date
immediately preceding the effective date of the next such change. If the rating
system of Moody’s or S&P shall change, or if either such rating agency shall
cease to be in the business of rating corporate debt obligations, the Borrowers
and the Lenders shall negotiate in good faith to amend this definition to
reflect such changed rating system or the unavailability of ratings from such
rating agency and, pending the effectiveness of any such amendment, the
Applicable Rate shall be determined by reference to the rating most recently in
effect prior to such change or cessation.
          “Assignment and Assumption” means an assignment and assumption entered
into by a Lender and an assignee (with the consent of any party whose consent is
required by Section 10.04), and accepted by the Managing Administrative Agent,
in the form of Exhibit B or any other form approved by the Managing
Administrative Agent.
          “Availability Period” means the period from and including the
Effective Date to but excluding the earlier of the Commitment Termination Date
and the date the Commitments are terminated as provided herein.
          “Board” means the Board of Governors of the Federal Reserve System of
the United States of America.
          “Borrower” means CFC, CHL or CB, as appropriate.
          “Borrowing” means (a) Revolving Loans of the same Type, made,
converted or continued on the same date and, in the case of Eurodollar Loans, as
to which a single Interest Period is in effect, (b) a Competitive Loan or group
of Competitive Loans of the same Type made on the same date and as to which a
single Interest Period is in effect or (c) a Swingline Loan.
          “Borrowing Request” means a request by a Borrower for a Revolving
Borrowing in accordance with Section 2.03.
          “Business Day” means any day that is not a Saturday, Sunday or other
day on which commercial banks in New York City are authorized or required by law
to remain closed; provided that, when used in connection with a Eurodollar Loan,
the term “Business Day” shall also exclude any day on which banks are not open
for dealings in Dollar deposits in the London interbank market.
          “Capital Lease Obligations” of any Person means the obligations of
such Person to pay rent or other amounts under any lease of (or other
arrangement conveying the right to use) real or personal property, or a
combination thereof, which obligations are required to be classified and
accounted for as

3



--------------------------------------------------------------------------------



 



capital leases on a balance sheet of such Person under GAAP, and the amount of
such obligations shall be the capitalized amount thereof determined in
accordance with GAAP.
          “CB” means Countrywide Bank, N.A., a national banking association.
          “CFC” means Countrywide Financial Corporation, a Delaware corporation.
          “Change in Law” means (a) the adoption of any law, rule or regulation
after the date of this Agreement, (b) any change in any law, rule or regulation
or in the interpretation or application thereof by any Governmental Authority
after the date of this Agreement or (c) compliance by any Lender (or, for
purposes of Section 2.14(b), by any lending office of such Lender or by such
Lender’s holding company, if any) with any request, guideline or directive
(whether or not having the force of law) of any Governmental Authority made or
issued after the date of this Agreement.
          “Change of Control” means, at any time, (i) any “person” or “group”
(as such terms are used in Sections 13(d) and 14(d) of the Securities Exchange
Act of 1934, as amended (the “Exchange Act”)) becomes, or obtain rights (whether
by means or warrants, options or otherwise) to become, the “beneficial owner”
(as defined in Rules 13(d)-3 and 13(d)-5 under the Exchange Act), directly or
indirectly, of more than 35% of the outstanding voting stock of CFC or (ii) the
board of directors of CFC shall cease to consist of a majority of Continuing
Directors.
          “CHL” means Countrywide Home Loans, Inc., a New York corporation.
          “Class”, when used in reference to any Loan or Borrowing, refers to
whether such Loan, or the Loans comprising such Borrowing, are Revolving Loans,
Competitive Loans or Swingline Loans.
          “Code” means the Internal Revenue Code of 1986, as amended from time
to time.
          “Commitment” means, with respect to each Lender, the commitment of
such Lender to make Revolving Loans and to acquire participations in Swingline
Loans hereunder, as such commitment may be (a) reduced from time to time
pursuant to Section 2.08 and (b) reduced or increased from time to time pursuant
to assignments by or to such Lender pursuant to Section 10.04. The initial
amount of each Lender’s Commitment is set forth on Schedule 2.01, or in the
Assignment and Assumption pursuant to which such Lender shall have assumed its
Commitment, as applicable. The initial aggregate amount of the Lenders’
Commitments is $630,000,000.
          “Commitment Termination Date” means November 16, 2007.
          “Competitive Bid” means an offer by a Lender to make a Competitive
Loan in accordance with Section 2.04.
          “Competitive Bid Rate” means, with respect to any Competitive Bid, the
Margin or the Fixed Rate, as applicable, offered by the Lender making such
Competitive Bid.
          “Competitive Bid Request” means a request by a Borrower for
Competitive Bids in accordance with Section 2.04.
          “Competitive Loan” means a Loan made pursuant to Section 2.04.

4



--------------------------------------------------------------------------------



 



          “Consolidated Net Worth” means, at any date, all amounts that would,
in conformity with GAAP, be included on a consolidated balance sheet of a Person
and its subsidiaries under stockholders’ equity at such date.
          “Continuing Directors” means the directors of CFC on the date hereof
and each other director, if, in each case, such other director’s nomination for
election to the board of directors of CFC is recommended by at least 51% of the
then Continuing Directors.
          “Contractual Obligation” means, as to any Person, any provision of any
security issued by such Person or of any agreement, instrument or other
undertaking to which such Person is a party or by which it or any of its
property is bound.
          “Control” means the possession, directly or indirectly, of the power
to direct or cause the direction of the management or policies of a Person,
whether through the ability to exercise voting power, by contract or otherwise.
“Controlling” and “Controlled” have meanings correlative thereto.
          “Credit Exposure” means, with respect to any Lender at any time, the
sum of the outstanding principal amount of such Lender’s Revolving Loans
(including Loans for which the Term-Out Maturity Date has been selected) and its
Swingline Exposure at such time.
          “Default” means any event or condition which constitutes an Event of
Default or which upon notice, lapse of time or both would, unless cured or
waived, become an Event of Default.
          “Disclosed Matters” means the actions, suits and proceedings and the
environmental matters disclosed in Schedule 3.06.
          “Dollars” or “$” refers to lawful money of the United States of
America.
          “Effective Date” means the date on which the conditions specified in
Section 4.01 are satisfied (or waived in accordance with Section 10.02), which
date is November 17, 2006.
          “Environmental Laws” means all laws, rules, regulations, codes,
ordinances, orders, decrees, judgments, injunctions, notices or binding
agreements issued, promulgated or entered into by any Governmental Authority,
relating in any way to the environment, preservation or reclamation of natural
resources, the management, release or threatened release of any Hazardous
Material or health and safety matters.
          “Environmental Liability” means any liability, contingent or otherwise
(including any liability for damages, costs of environmental remediation, fines,
penalties or indemnities), of a Borrower or any Subsidiary directly or
indirectly resulting from or based upon (a) violation of any Environmental Law,
(b) the generation, use, handling, transportation, storage, treatment or
disposal of any Hazardous Materials, (c) exposure to any Hazardous Materials,
(d) the release or threatened release of any Hazardous Materials into the
environment or (e) any contract, agreement or other consensual arrangement
pursuant to which liability is assumed or imposed with respect to any of the
foregoing.
          “Equity Interests” means shares of capital stock, partnership
interests, membership interests in a limited liability company, beneficial
interests in a trust or other equity ownership interests in a Person, and any
warrants, options or other rights entitling the holder thereof to purchase or
acquire any such equity interest.

5



--------------------------------------------------------------------------------



 



          “ERISA” means the Employee Retirement Income Security Act of 1974, as
amended from time to time.
          “ERISA Affiliate” means any trade or business (whether or not
incorporated) that, together with CFC, is treated as a single employer under
Section 414(b) or (c) of the Code or, solely for purposes of Section 302 of
ERISA and Section 412 of the Code, is treated as a single employer under
Section 414 of the Code.
          “ERISA Event” means (a) any “reportable event”, as defined in
Section 4043 of ERISA or the regulations issued thereunder with respect to a
Plan (other than an event for which the 30-day notice period is waived); (b) the
existence with respect to any Plan of an “accumulated funding deficiency” (as
defined in Section 412 of the Code or Section 302 of ERISA), whether or not
waived; (c) the filing pursuant to Section 412(d) of the Code or Section 303(d)
of ERISA of an application for a waiver of the minimum funding standard with
respect to any Plan; (d) the incurrence by a Borrower or any of its ERISA
Affiliates of any liability under Title IV of ERISA with respect to the
termination of any Plan; (e) the receipt by CFC or any ERISA Affiliate from the
PBGC or a plan administrator of any notice relating to an intention to terminate
any Plan or Plans or to appoint a trustee to administer any Plan; (f) the
incurrence by CFC or any of its ERISA Affiliates of any liability with respect
to the withdrawal or partial withdrawal from any Plan or Multiemployer Plan; or
(g) the receipt by CFC or any ERISA Affiliate of any notice, or the receipt by
any Multiemployer Plan from CFC or any ERISA Affiliate of any notice, concerning
the imposition of Withdrawal Liability or a determination that a Multiemployer
Plan is, or is expected to be, insolvent or in reorganization, within the
meaning of Title IV of ERISA.
          “Eurodollar”, when used in reference to any Loan or Borrowing, refers
to whether such Loan, or the Loans comprising such Borrowing, are bearing
interest at a rate determined by reference to the Adjusted LIBO Rate (or, in the
case of a Competitive Loan, the LIBO Rate).
          “Eurodollar Tranche” is the collective reference to Eurodollar Loans
the then current Interest Periods with respect to all of which begin on the same
date and end on the same later date (whether or not such Loans shall originally
have been made on the same day).
          “Event of Default” has the meaning assigned to such term in
Article VII.
          “Excluded Taxes” means, with respect to the Managing Administrative
Agent, the Administrative Agent, any Lender or any other recipient of any
payment to be made by or on account of any obligation of a Borrower hereunder,
(a) income or franchise taxes imposed on (or measured by) its net income by the
United States of America, or by the jurisdiction under the laws of which such
recipient is organized or in which its principal office is located or, in the
case of any Lender, in which its applicable lending office is located, (b) any
branch profits taxes imposed by the United States of America or any similar tax
imposed by any other jurisdiction in which such Borrower is located and (c) in
the case of a Foreign Lender (other than an assignee pursuant to a request under
Section 2.18(b)), any withholding tax that is imposed on amounts payable to such
Foreign Lender at the time such Foreign Lender becomes a party to this Agreement
(or designates a new lending office) or is attributable to such Foreign Lender’s
failure to comply with Section 2.16(e), except to the extent that such Foreign
Lender (or its assignor, if any) was entitled, at the time of designation of a
new lending office (or assignment), to receive additional amounts from such
Borrower with respect to such withholding tax pursuant to Section 2.16(a).
          “Existing Credit Agreement” means the 364-Day Credit Agreement, dated
as of May 12, 2004, among CFC, CHL, Royal Bank of Canada, as managing
administrative agent, Barclays Bank PLC, as administrative agent, BNP Paribas,
as syndication agent, Lloyds TSB Bank PLC and Société Générale, as documentation
agents, and certain lenders named therein, as amended, supplemented or otherwise

6



--------------------------------------------------------------------------------



 



modified from time to time (including, but not limited to, the Termination and
Replacement Agreement dated as of November 19, 2004, the First Amendment dated
as of May 11, 2005, the Second Amendment dated as of November 18, 2005 and the
Third Amendment dated as of May 10, 2006).
          “Extending Lender” has the meaning assigned to such term in
Section 2.19.
          “Extension Notice” has the meaning assigned to such term in
Section 2.19.
          “Federal Funds Effective Rate” means, for any day, the weighted
average (rounded upwards, if necessary, to the next 1/100 of 1%) of the rates on
overnight Federal funds transactions with members of the Federal Reserve System
arranged by Federal funds brokers, as published on the next succeeding Business
Day by the Federal Reserve Bank of New York, or, if such rate is not so
published for any day that is a Business Day, the average (rounded upwards, if
necessary, to the next 1/100 of 1%) of the quotations for such day for such
transactions received by the Managing Administrative Agent from three Federal
funds brokers of recognized standing selected by it.
          “Federal Funds Rate” means (i) for the first day of a Federal Funds
Rate Loan, the rate per annum which is the average of the rates on the offered
side of the Federal Funds market quoted by three interbank Federal Funds
brokers, selected by the Managing Administrative Agent, at approximately the
time the Borrower requests such Loan, and (ii) for each day of such Federal
Funds Rate Loan thereafter, the rate per annum which is the average of the rates
on the offered side of the Federal Funds market quoted by three interbank
Federal Funds brokers, selected by the Managing Administrative Agent, at
approximately 3:00 p.m., New York City time, on such day for Dollar deposits in
immediately available funds.
          “Federal Funds Rate Loan” means Revolving Loans whose applicable rate
of interest is based upon the Federal Funds Rate and which are designated as
Federal Funds Rate Loans pursuant to Section 2.03 or 2.07.
          “Financial Officer” means, as to a Borrower, the chief financial
officer, principal accounting officer, treasurer or controller of such Borrower.
          “Five-Year Credit Agreement” means the Five-Year Credit Agreement,
dated as of the date hereof, among CFC, CHL, CB, Barclays Bank PLC, as managing
administrative agent, BNP Paribas, as administrative agent, Royal Bank of
Canada, as syndication agent, Société Générale, as documentation agent, and the
lenders party thereto, as amended, supplemented or otherwise modified from time
to time.
          “Fixed Rate” means, with respect to any Competitive Loan (other than a
Eurodollar Competitive Loan), the fixed rate of interest per annum specified by
the Lender making or proposing to make such Competitive Loan in its related
Competitive Bid.
          “Fixed Rate Loan” means a Competitive Loan bearing interest at a Fixed
Rate.
          “Foreign Lender” means any Lender that is organized under the laws of
a jurisdiction other than the United States of America, any State thereof or the
District of Columbia.
          “GAAP” means generally accepted accounting principles in the United
States of America.
          “Governmental Authority” means the government of the United States of
America, any other nation or any political subdivision thereof, whether state or
local, and any agency, authority,

7



--------------------------------------------------------------------------------



 



instrumentality, regulatory body, court, central bank or other entity exercising
executive, legislative, judicial, taxing, regulatory or administrative powers or
functions of or pertaining to government.
          “Guarantee” of or by any Person (the “guarantor”) means any
obligation, contingent or otherwise, of the guarantor guaranteeing or having the
economic effect of guaranteeing any Indebtedness or other obligation of any
other Person (the “primary obligor”) in any manner, whether directly or
indirectly, and including any obligation of the guarantor, direct or indirect,
(a) to purchase or pay (or advance or supply funds for the purchase or payment
of) such Indebtedness or other obligation or to purchase (or to advance or
supply funds for the purchase of) any security for the payment thereof, (b) to
purchase or lease property, securities or services for the purpose of assuring
the owner of such Indebtedness or other obligation of the payment thereof,
(c) to maintain working capital, equity capital or any other financial statement
condition or liquidity of the primary obligor so as to enable the primary
obligor to pay such Indebtedness or other obligation or (d) as an account party
in respect of any letter of credit or letter of guaranty issued to support such
Indebtedness or obligation; provided, that the term Guarantee shall not include
endorsements for collection or deposit in the ordinary course of business.
          “Guarantee Obligation” means, as to any Person (the “guaranteeing
person”), any obligation, including a reimbursement, counterindemnity or similar
obligation, of the guaranteeing person that guarantees or in effect guarantees,
or which is given to induce the creation of a separate obligation by another
Person (including any bank under any letter of credit) that guarantees or in
effect guarantees, any Indebtedness, leases, dividends or other obligations (the
“primary obligations”) of any other third Person (the “primary obligor”) in any
manner, whether directly or indirectly, including any obligation of the
guaranteeing person, whether or not contingent, (i) to purchase any such primary
obligation or any property constituting direct or indirect security therefor,
(ii) to advance or supply funds (1) for the purchase or payment of any such
primary obligation or (2) to maintain working capital or equity capital of the
primary obligor or otherwise to maintain the net worth or solvency of the
primary obligor, (iii) to purchase property, securities or services primarily
for the purpose of assuring the owner of any such primary obligation of the
ability of the primary obligor to make payment of such primary obligation or
(iv) otherwise to assure or hold harmless the owner of any such primary
obligation against loss in respect thereof; provided, however, that the term
Guarantee Obligation shall not include endorsements of instruments for deposit
or collection in the ordinary course of business. The amount of any Guarantee
Obligation of any guaranteeing person shall be deemed to be the lower of (a) an
amount equal to the stated or determinable amount of the primary obligation in
respect of which such Guarantee Obligation is made and (b) the maximum amount
for which such guaranteeing person may be liable pursuant to the terms of the
instrument embodying such Guarantee Obligation, unless such primary obligation
and the maximum amount for which such guaranteeing person may be liable are not
stated or determinable, in which case the amount of such Guarantee Obligation
shall be such guaranteeing person’s maximum reasonably anticipated liability in
respect thereof as determined by the applicable Borrower in good faith.
          “Guaranteed Borrower” has the meaning assigned to such term in
Section 8.01.
          “Guarantor” has the meaning assigned to such term in Section 8.01.
          “Hazardous Materials” means all explosive or radioactive substances or
wastes and all hazardous or toxic substances, wastes or other pollutants,
including petroleum or petroleum distillates, asbestos or asbestos containing
materials, polychlorinated biphenyls, radon gas, infectious or medical wastes
and all other substances or wastes of any nature regulated pursuant to any
Environmental Law.
          “Hedge and Repo Transaction” means a transaction consisting of or
arising under one or more of the following: (a) swaps, options, caps, collars,
floors and swaptions, including, without limitation, rate swaps, basis swaps,
commodity swaps, equity or equity index swaps, interest rate options,

8



--------------------------------------------------------------------------------



 



foreign exchange transactions, forward rate agreements, rate guarantee
agreements, currency swaps, credit default swaps, total rate of return swaps,
spread options, and contracts for differences (including any options with
respect to any of the transactions referred to in this clause (a));
(b) repurchase agreements, reverse purchase agreements, sell buy backs and buy
sell back agreements (each of the foregoing including in respect of mortgage
loans), securities lending and borrowing agreements, other agreements for the
purchase, sale or loan of securities, group or index securities (including any
interest therein or based on the value thereof), certificates of deposit or
bankers’ acceptances (including any option with respect to any of the
transactions referred to in this clause (b)); (c) options of any type, whether
with respect to fixed-income securities or interest rates, and whether included
on a national securities exchange, privately negotiated or otherwise relating to
guaranties of settlements of cash or securities by or to securities clearing
agencies; (d) prepaid equity forwards and commodity options or forwards; (e) any
other transactions similar to those referred to in clause (a), (b), (c) or
(d) above entered into in the ordinary course of business of CFC or any
subsidiary or to the extent entered into solely by two or more of CFC and its
subsidiaries; (f) any combination of two or more transactions referred to in
clause (a), (b), (c), (d) or (e) above; and (g) any agreement or master
agreement (including the supplements thereto and confirmations thereunder and
the terms and conditions incorporated by reference in any and all of the
foregoing) for transactions referred to in clause (a), (b), (c), (d) or
(e) above.
          “Hedging Program” means a program for hedging interest rate risks by
CFC and its subsidiaries, which program shall include, without limitation, Hedge
and Repo Transactions.
          “Increased Facility Activation Date” means any Business Day on which
any Lender shall execute and deliver to the Managing Administrative Agent an
Increased Facility Activation Notice pursuant to Section 2.01(b).
          “Increased Facility Activation Notice” means a notice substantially in
the form of Exhibit E.
          “Increased Facility Closing Date” means any Business Day designated as
such in an Increased Facility Activation Notice.
          “Indebtedness” of any Person means, without duplication, (a) all
obligations of such Person for borrowed money or with respect to deposits or
advances of any kind, (b) all obligations of such Person evidenced by bonds,
debentures, notes or similar instruments, (c) all obligations of such Person
upon which interest charges are customarily paid, (d) all obligations of such
Person under conditional sale or other title retention agreements relating to
property acquired by such Person, (e) all obligations of such Person in respect
of the deferred purchase price of property or services (excluding current
accounts payable incurred in the ordinary course of business), (f) all
Indebtedness of others secured by (or for which the holder of such Indebtedness
has an existing right, contingent or otherwise, to be secured by) any Lien on
property owned or acquired by such Person, whether or not the Indebtedness
secured thereby has been assumed, (g) all Guarantees by such Person of
Indebtedness of others, (h) all Capital Lease Obligations of such Person,
(i) all obligations, contingent or otherwise, of such Person as an account party
in respect of letters of credit and letters of guaranty and (j) all obligations,
contingent or otherwise, of such Person in respect of bankers’ acceptances. The
Indebtedness of any Person shall include the Indebtedness of any other entity
(including any partnership in which such Person is a general partner) to the
extent such Person is liable therefor as a result of such Person’s ownership
interest in or other relationship with such entity, except to the extent the
terms of such Indebtedness provide that such Person is not liable therefor.
“Indebtedness” shall not include obligations under customary indemnification
provisions in agreements relating to the sale or purchase of assets or property.
          “Indemnified Taxes” means Taxes other than Excluded Taxes.

9



--------------------------------------------------------------------------------



 



          “Index Debt” means senior, unsecured, long-term indebtedness for
borrowed money of the relevant Borrower that is not guaranteed by any Person
(other than, in the case of the Index Debt of CFC or CHL, CFC or CHL, as
applicable) or subject to any other credit enhancement.
          “Information Memorandum” means the confidential information memorandum
dated October 2006 relating to the Borrowers and the Transactions.
          “Interest Election Request” means a request by a Borrower to convert
or continue a Revolving Borrowing in accordance with Section 2.07.
          “Interest Payment Date” means (a) with respect to any Federal Funds
Rate Loan or Alternate Base Rate Loan (other than a Swingline Loan), the last
day of each calendar month, (b) with respect to any Eurodollar Loan, the last
day of the Interest Period applicable to the Borrowing of which such Loan is a
part and, in the case of a Eurodollar Borrowing with an Interest Period of more
than one month’s duration, each day prior to the last day of such Interest
Period that occurs at intervals of one month’s duration after the first day of
such Interest Period, (c) with respect to any Fixed Rate Loan, the last day of
the Interest Period applicable to the Borrowing of which such Loan is a part
and, in the case of a Fixed Rate Borrowing with an Interest Period of more than
90 days’ duration (unless otherwise specified in the applicable Competitive Bid
Request), each day prior to the last day of such Interest Period that occurs at
intervals of 90 days’ duration after the first day of such Interest Period, and
any other dates that are specified in the applicable Competitive Bid Request as
Interest Payment Dates with respect to such Borrowing and (d) with respect to
any Swingline Loan, the day that such Loan is required to be repaid.
          “Interest Period” means (a) with respect to any Eurodollar Borrowing,
the period commencing on the date of such Borrowing and ending on the
numerically corresponding day in the calendar month that is one, two, three or
six months thereafter, as the applicable Borrower may elect, and (b) with
respect to any Fixed Rate Borrowing, the period (which shall not be less than
seven days or more than 180 days) commencing on the date of such Borrowing and
ending on the date specified in the applicable Competitive Bid Request;
provided, that (i) if any Interest Period would end on a day other than a
Business Day, such Interest Period shall be extended to the next succeeding
Business Day unless, in the case of a Eurodollar Borrowing only, such next
succeeding Business Day would fall in the next calendar month, in which case
such Interest Period shall end on the next preceding Business Day, (ii) any
Interest Period pertaining to a Eurodollar Borrowing that commences on the last
Business Day of a calendar month (or on a day for which there is no numerically
corresponding day in the last calendar month of such Interest Period) shall end
on the last Business Day of the last calendar month of such Interest Period and
(iii) any Interest Period that would otherwise end after the Commitment
Termination Date (or, in the case of Revolving Loans, if applicable, the
Term-Out Maturity Date) shall end on the Commitment Termination Date or the
Term-Out Maturity Date, as the case may be. For purposes hereof, the date of a
Borrowing initially shall be the date on which such Borrowing is made and, in
the case of a Revolving Borrowing, thereafter shall be the effective date of the
most recent conversion or continuation of such Borrowing.
          “JPM 364-Day Credit Agreement” means the 364-Day Credit Agreement,
dated as of May 10, 2006, among CFC, CHL, JPMorgan Chase Bank, N.A., as managing
administrative agent, Bank of America, N.A., as administrative agent, ABN AMRO
Bank N.V., as syndication agent, Citibank, N.A. and Deutsche Bank AG New York
Branch, as documentation agents, and the lenders party thereto, as amended,
supplemented or otherwise modified from time to time.
          “JPM Credit Agreements” means the JPM 364-Day Credit Agreement and the
JPM Five-Year Credit Agreement.

10



--------------------------------------------------------------------------------



 



          “JPM Five-Year Credit Agreement” means the Five-Year Credit Agreement,
dated as of May 10, 2006, among CFC, CHL, JPMorgan Chase Bank, N.A., as managing
administrative agent, Bank of America, N.A., as administrative agent, ABN AMRO
Bank N.V., as syndication agent, Citibank, N.A. and Deutsche Bank AG New York
Branch, as documentation agents, and the lenders party thereto, as amended,
supplemented or otherwise modified from time to time.
          “Lenders” means the Persons listed on Schedule 2.01 and any other
Person that shall have become a party hereto pursuant to an Assignment and
Assumption or New Lender Supplement, other than any such Person that ceases to
be a party hereto pursuant to an Assignment and Assumption. Unless the context
otherwise requires, the term “Lenders” includes the Swingline Lenders.
          “LIBO Rate” means, with respect to any Eurodollar Borrowing for any
Interest Period, the rate appearing on Page 3750 of the Telerate Market Service
(or on any successor or substitute page of such Service, or any successor to or
substitute for such Service, providing rate quotations comparable to those
currently provided on such page of such Service, as determined by the Managing
Administrative Agent from time to time for purposes of providing quotations of
interest rates applicable to Dollar deposits in the London interbank market) at
approximately 11:00 a.m., London time, two Business Days prior to the
commencement of such Interest Period, as the rate for Dollar deposits with a
maturity comparable to such Interest Period. In the event that such rate is not
available at such time for any reason, then the “LIBO Rate” with respect to such
Eurodollar Borrowing for such Interest Period shall be the rate at which Dollar
deposits of $5,000,000 and for a maturity comparable to such Interest Period are
offered by the principal London office of the Managing Administrative Agent in
immediately available funds in the London interbank market at approximately
11:00 a.m., London time, two Business Days prior to the commencement of such
Interest Period.
          “Lien” means, with respect to any asset, (a) any mortgage, deed of
trust, lien, pledge, hypothecation, encumbrance, charge or security interest in,
on or of such asset, (b) the interest of a vendor or a lessor under any
conditional sale agreement, capital lease or title retention agreement (or any
financing lease having substantially the same economic effect as any of the
foregoing) relating to such asset and (c) in the case of securities, any
purchase option, call or similar right of a third party with respect to such
securities.
          “Loan Documents” means this Agreement and the Notes, if any.
          “Loans” means the loans made by the Lenders to the Borrowers pursuant
to this Agreement.
          “Managing Administrative Agent” means Barclays Bank PLC, in its
capacity as managing administrative agent.
          “Margin” means, with respect to any Competitive Loan bearing interest
at a rate based on the LIBO Rate, the marginal rate of interest, if any, to be
added to or subtracted from the LIBO Rate to determine the rate of interest
applicable to such Loan, as specified by the Lender making such Loan in its
related Competitive Bid.
          “Material Adverse Effect” means a material adverse effect on (a) the
business, assets, operations, or condition, financial or otherwise, of CFC, CHL
and their Subsidiaries taken as a whole or, as the case may be, of CB and its
Subsidiaries taken as a whole, or (b) the validity or enforceability of this
Agreement or any other Loan Document or the rights or remedies of the Managing
Administrative Agent or the Lenders hereunder or thereunder.

11



--------------------------------------------------------------------------------



 



          “Material Indebtedness” means (i) Indebtedness outstanding hereunder
or under the Five-Year Credit Agreement, (ii) Indebtedness outstanding under
either JPM Credit Agreement and (iii) any other Indebtedness (other than the
Loans), or obligations in respect of one or more Hedge and Repo Transactions, of
any one or more of the Borrower and its Subsidiaries in an aggregate principal
amount exceeding $100,000,000.
          “Material Subsidiary” means, at any time, as to CFC or CB, each of its
Subsidiaries which (i) is set forth in Schedule 3.13 under the heading
“Permanent Material Subsidiaries”, (ii) individually had revenue in the then
most recently ended fiscal year of CFC comprising 5% or more of the consolidated
revenue of CFC and its Subsidiaries for such fiscal year or (iii) is designated
a Material Subsidiary by CFC or CB, as the case may be, in Schedule 3.13 under
the heading “Designated Material Subsidiaries” (as such list of Designated
Material Subsidiaries may be supplemented or modified from time to time after
the Effective Date upon written notice to the Managing Administrative Agent and
the Lenders). In no event shall the aggregate revenue of Subsidiaries of CFC or
CB, as the case may be, which are not deemed or designated Material Subsidiaries
in accordance with the preceding sentence for the then most recently ended
fiscal year equal or exceed 20% of the consolidated revenue of CFC and its
Subsidiaries for such fiscal year.
          “Moody’s” means Moody’s Investors Service, Inc.
          “Multiemployer Plan” means a multiemployer plan as defined in
Section 4001(a)(3) of ERISA.
          “New Lender” has the meaning set forth in Section 2.01(b).
          “New Lender Supplement” has the meaning set forth in Section 2.01(b).
          “Non-Extending Lender” has the meaning assigned to such term in
Section 2.19.
          “Notes”: the collective reference to any promissory note evidencing
Loans.
          “Obligations” means, as to any Borrower, the unpaid principal of and
interest on (including interest accruing after the maturity of the Loans and
interest accruing after the filing of any petition in bankruptcy, or the
commencement of any insolvency, reorganization or like proceeding, relating to
such Borrower, whether or not a claim for post-filing or post-petition interest
is allowed in such proceeding) the Loans of such Borrower and all other
obligations and liabilities of such Borrower to the Agents or to any Lender,
whether direct or indirect, absolute or contingent, due or to become due, or now
existing or hereafter incurred, which may arise under, out of, or in connection
with, this Agreement, any other Loan Document or any other document made,
delivered or given in connection herewith or therewith, whether on account of
principal, interest, fees, indemnities, costs, expenses (including all fees,
charges and disbursements of counsel to the Agents or to any Lender that are
required to be paid by such Borrower pursuant hereto) or otherwise.
          “OCC” means the Office of the Comptroller of the Currency of the
United States of America or any successor federal bank regulatory authority.
          “Other Taxes” means any and all present or future stamp or documentary
taxes or any other excise or property taxes, charges or similar levies arising
from any payment made hereunder or from the execution, delivery or enforcement
of, or otherwise with respect to, this Agreement.

12



--------------------------------------------------------------------------------



 



          “OTS” means the Office of Thrift Supervision or any successor federal
regulator of federally chartered and state-chartered savings associations, their
subsidiaries, and their registered savings and loan holding companies.
          “Participant” has the meaning set forth in Section 10.04.
          “PBGC” means the Pension Benefit Guaranty Corporation referred to and
defined in ERISA and any successor entity performing similar functions.
          “Permitted Encumbrances” means:
     (a) Liens imposed by law for taxes that are not yet due or are being
contested in compliance with Section 5.04;
     (b) carriers’, warehousemen’s, mechanics’, materialmen’s, repairmen’s and
other like Liens imposed by law, arising in the ordinary course of business and
securing obligations that are not overdue by more than 30 days or are being
contested in compliance with Section 5.04;
     (c) pledges and deposits made in the ordinary course of business in
compliance with workers’ compensation, unemployment insurance and other social
security laws or regulations;
     (d) deposits to secure the performance of bids, trade contracts, leases,
statutory obligations, surety and appeal bonds, performance bonds and other
obligations of a like nature, in each case in the ordinary course of business;
     (e) judgment liens in respect of judgments that do not constitute an Event
of Default under clause (k) of Article VII; provided that such liens shall not
secure any judgments of more than $100,000,000 in the aggregate for more than
60 days;
     (f) easements, zoning restrictions, rights-of-way and similar encumbrances
on real property imposed by law or arising in the ordinary course of business
that do not secure any monetary obligations and do not materially detract from
the value of the affected property or interfere with the ordinary conduct of
business of a Borrower or any Subsidiary thereof;
     (g) any Lien on any property or asset of a Borrower or any Subsidiary
thereof existing on the date hereof and set forth in Schedule 6.03; provided
that (i) such Lien shall not apply to any other property or asset of such
Borrower or any Subsidiary thereof and (ii) such Lien shall secure only those
obligations which it secures on the date hereof and extensions, renewals and
replacements thereof that do not increase the outstanding principal amount
thereof;
     (h) any Lien existing on any property or asset prior to the acquisition
thereof by a Borrower or any Subsidiary thereof or existing on any property or
asset of any Person that becomes a Subsidiary after the date hereof prior to the
time such Person becomes a Subsidiary; provided that (i) such Lien is not
created in contemplation of or in connection with such acquisition or such
Person becoming a Subsidiary, as the case may be, (ii) such Lien shall not apply
to any other property or assets of such Borrower or any Subsidiary thereof and
(iii) such Lien shall secure only those obligations which it secures on the date
of such acquisition or the date such Person becomes a Subsidiary, as the case
may be and extensions, renewals and replacements thereof that do not increase
the outstanding principal amount thereof; and

13



--------------------------------------------------------------------------------



 



     (i) Liens on fixed or capital assets acquired, constructed or improved by a
Borrower or any Subsidiary thereof, provided that (i) such security interests
and the Indebtedness secured thereby are incurred prior to or within 90 days
after such acquisition or the completion of such construction or improvement,
(ii) the Indebtedness secured thereby does not exceed the cost of acquiring,
constructing or improving such fixed or capital assets and (iii) such security
interests shall not apply to any other property or assets of such Borrower or
any Subsidiary thereof.
          “Person” means any natural person, corporation, limited liability
company, trust, joint venture, association, company, partnership, Governmental
Authority or other entity.
          “Plan” means any employee pension benefit plan (other than a
Multiemployer Plan) subject to the provisions of Title IV of ERISA or
Section 412 of the Code or Section 302 of ERISA, and in respect of which a
Borrower or any ERISA Affiliate is (or, if such plan were terminated, would
under Section 4069 of ERISA be deemed to be) an “employer” as defined in
Section 3(5) of ERISA.
          “Prime Rate” means the rate of interest per annum publicly announced
from time to time by Barclays Bank PLC as its prime rate in effect at its
principal office in New York City; each change in the Prime Rate shall be
effective from and including the date such change is publicly announced as being
effective.
          “Register” has the meaning set forth in Section 10.04.
          “Related Parties” means, with respect to any specified Person, such
Person’s Affiliates and the respective directors, officers, employees, agents
and advisors of such Person and such Person’s Affiliates.
          “Required Lenders” means, at any time, Lenders having Credit Exposures
and unused Commitments representing more than 50% of the sum of the total Credit
Exposures and unused Commitments at such time; provided that, for purposes of
declaring the Loans to be due and payable pursuant to Article VII, and for all
purposes after the Loans become due and payable pursuant to Article VII and/or
the Commitments expire or terminate, the outstanding Competitive Loans of the
Lenders shall be included in their respective Credit Exposures in determining
the Required Lenders.
          “Restricted Payment” means any dividend or other distribution (whether
in cash, securities or other property) with respect to any Equity Interests in a
Borrower or any Subsidiary thereof, or any payment (whether in cash, securities
or other property), including any sinking fund or similar deposit, on account of
the purchase, redemption, retirement, acquisition, cancellation or termination
of any such Equity Interests in such Borrower or any option, warrant or other
right to acquire any such Equity Interests in such Borrower.
          “Revolving Loan” means a Loan made pursuant to Section 2.03.
          “S&P” means Standard & Poor’s.
          “SEC” means the Securities and Exchange Commissions, any successor
thereto and any analogous Governmental Authority.
          “Specified MSR Liens” means (i) Liens on mortgage servicing rights
securing secured lines of credit for, warehouse financings of, or repurchase
transactions involving, the whole mortgage loans to which such mortgage
servicing rights relate and (ii) Liens on mortgage servicing rights following
sales or securitizations of the mortgage loans to which such mortgage servicing
rights relate where such

14



--------------------------------------------------------------------------------



 



Liens are intended to benefit the investors in the event such sales or
securitizations are not “true sale” transactions.
          “Statutory Reserve Rate” means a fraction (expressed as a decimal),
the numerator of which is the number one and the denominator of which is the
number one minus the aggregate of the maximum reserve percentages (including any
marginal, special, emergency or supplemental reserves) expressed as a decimal
established by the Board to which the Managing Administrative Agent is subject
with respect to the Adjusted LIBO Rate, for eurocurrency funding (currently
referred to as “Eurocurrency Liabilities” in Regulation D of the Board). Such
reserve percentages shall include those imposed pursuant to such Regulation D.
Eurodollar Loans shall be deemed to constitute eurocurrency funding and to be
subject to such reserve requirements without benefit of or credit for proration,
exemptions or offsets that may be available from time to time to any Lender
under such Regulation D or any comparable regulation. The Statutory Reserve Rate
shall be adjusted automatically on and as of the effective date of any change in
any such reserve percentage.
          “subsidiary” means, with respect to any Person (the “parent”) at any
date, any corporation, limited liability company, partnership, association or
other entity the accounts of which would be consolidated with those of the
parent in the parent’s consolidated financial statements if such financial
statements were prepared in accordance with GAAP as of such date, as well as any
other corporation, limited liability company, partnership, association or other
entity (a) of which securities or other ownership interests representing more
than 50% of the equity or more than 50% of the ordinary voting power or, in the
case of a partnership, more than 50% of the general partnership interests are,
as of such date, owned, controlled or held, or (b) that is, as of such date,
otherwise Controlled, by the parent or one or more subsidiaries of the parent or
by the parent and one or more subsidiaries of the parent. Unless the context
requires otherwise, “Subsidiary” shall refer to any subsidiary of CFC (including
any subsidiary of CFC that is also a subsidiary of CB).
          “Swingline Commitment” means, with respect to each Swingline Lender,
the commitment of such Swingline Lender to make Swingline Loans. The initial
amount of each Swingline Lender’s Swingline Commitment is set forth in
Schedule 2.05.
          “Swingline Exposure” means, at any time, the aggregate principal
amount of all Swingline Loans outstanding at such time. The Swingline Exposure
of any Lender at any time shall be its Applicable Percentage of the total
Swingline Exposure at such time.
          “Swingline Lender” means each Lender having a Swingline Commitment set
forth in Schedule 2.05 (as such Schedule may be amended and supplemented from
time to time upon the consent of the Borrowers and the applicable Lender and
notice to the Managing Administrative Agent), in its capacity as a lender of
Swingline Loans hereunder.
          “Swingline Loan” means a Loan made pursuant to Section 2.05.
          “Taxes” means any and all present or future taxes, levies, imposts,
duties, deductions, charges or withholdings imposed by any Governmental
Authority.
          “Term-Out Maturity Date” means, if so selected by a Borrower pursuant
to Section 2.09(a), November 16, 2008.
          “Transactions” means the execution, delivery and performance by CFC,
CHL and CB of this Agreement and the other Loan Documents, the borrowing of
Loans and the use of the proceeds thereof by CFC, CHL and CB.

15



--------------------------------------------------------------------------------



 



          “Type”, when used in reference to any Loan or Borrowing, refers to
whether the rate of interest on such Loan, or on the Loans comprising such
Borrowing, is determined by reference to the Adjusted LIBO Rate, the Federal
Funds Rate, the Alternate Base Rate or, in the case of a Competitive Loan or
Borrowing, the LIBO Rate or a Fixed Rate.
          “Withdrawal Liability” means liability to a Multiemployer Plan as a
result of a complete or partial withdrawal from such Multiemployer Plan, as such
terms are defined in Part I of Subtitle E of Title IV of ERISA.
          SECTION 1.02. Classification of Loans and Borrowings. For purposes of
this Agreement, Loans may be classified and referred to by Class (e.g., a
“Revolving Loan”) or by Type (e.g., a “Eurodollar Loan”) or by Class and Type
(e.g., a “Eurodollar Revolving Loan”). Borrowings also may be classified and
referred to by Class (e.g., a “Revolving Borrowing”) or by Type (e.g., a
“Eurodollar Borrowing”) or by Class and Type (e.g., a “Eurodollar Revolving
Borrowing”).
          SECTION 1.03. Terms Generally. The definitions of terms herein shall
apply equally to the singular and plural forms of the terms defined. Whenever
the context may require, any pronoun shall include the corresponding masculine,
feminine and neuter forms. The words “include”, “includes” and “including” shall
be deemed to be followed by the phrase “without limitation”. The word “will”
shall be construed to have the same meaning and effect as the word “shall”.
Unless the context requires otherwise (a) any definition of or reference to any
agreement, instrument or other document herein shall be construed as referring
to such agreement, instrument or other document as from time to time amended,
supplemented or otherwise modified (subject to any restrictions on such
amendments, supplements or modifications set forth herein), (b) any reference
herein to any Person shall be construed to include such Person’s successors and
assigns, (c) the words “herein”, “hereof” and “hereunder”, and words of similar
import, shall be construed to refer to this Agreement in its entirety and not to
any particular provision hereof, (d) all references herein to Articles,
Sections, Exhibits and Schedules shall be construed to refer to Articles and
Sections of, and Exhibits and Schedules to, this Agreement and (e) the words
“asset” and “property” shall be construed to have the same meaning and effect
and to refer to any and all tangible and intangible assets and properties,
including cash, securities, accounts and contract rights.
          SECTION 1.04. Accounting Terms; GAAP. Except as otherwise expressly
provided herein, all terms of an accounting or financial nature shall be
construed in accordance with GAAP, as in effect from time to time; provided
that, if CFC notifies the Managing Administrative Agent that a Borrower requests
an amendment to any provision hereof to eliminate the effect of any change
occurring after the date hereof in GAAP or in the application thereof on the
operation of such provision (or if the Managing Administrative Agent notifies
CFC that the Required Lenders request an amendment to any provision hereof for
such purpose), regardless of whether any such notice is given before or after
such change in GAAP or in the application thereof, then such provision shall be
interpreted on the basis of GAAP as in effect and applied immediately before
such change shall have become effective until such notice shall have been
withdrawn or such provision amended in accordance herewith.
ARTICLE II
The Credits
          SECTION 2.01. Commitments; Increases in Revolving Facility.
(a) Subject to the terms and conditions set forth herein, each Lender agrees to
make Revolving Loans to the Borrowers from time to time during the Availability
Period in an aggregate principal amount that will not result in (i) such
Lender’s Credit Exposure exceeding such Lender’s Commitment or (ii) the sum of
the total Credit Exposures plus the aggregate principal amount of outstanding
Competitive Loans exceeding the total

16



--------------------------------------------------------------------------------



 



Commitments. Within the foregoing limits and subject to the terms and conditions
set forth herein, a Borrower may borrow, prepay and reborrow Revolving Loans.
          (b) The Borrowers and any one or more Lenders (including New Lenders)
may from time to time agree that such Lenders shall make, obtain or increase the
amount of their Commitments by executing and delivering to the Managing
Administrative Agent an Increased Facility Activation Notice specifying (i) the
amount of such increase and (ii) the applicable Increased Facility Closing Date.
Notwithstanding the foregoing, without the consent of the Required Lenders,
(x) in no event shall the aggregate amount of the Commitments exceed
$780,000,000 and (y) each increase effected pursuant to this paragraph shall be
in a minimum amount of at least $50,000,000 (or, if less, the unused portion of
the amount in clause (x) above). No Lender shall have any obligation to
participate in any increase described in this paragraph unless it agrees to do
so in its sole discretion. Any additional bank, financial institution or other
entity which, with the consent of the Borrowers and the Managing Administrative
Agent (which consent shall not be unreasonably withheld), elects to become a
“Lender” under this Agreement in connection with any transaction described in
this Section 2.01(b) shall execute a New Lender Supplement (each, a “New Lender
Supplement”), substantially in the form of Exhibit D, whereupon such bank,
financial institution or other entity (a “New Lender”) shall become a Lender for
all purposes and to the same extent as if originally a party hereto and shall be
bound by and entitled to the benefits of this Agreement.
          SECTION 2.02. Loans and Borrowings. (a) Each Revolving Loan shall be
made as part of a Borrowing consisting of Revolving Loans made by the Lenders
ratably in accordance with their respective Commitments. Each Competitive Loan
shall be made in accordance with the procedures set forth in Section 2.04. The
failure of any Lender to make any Loan required to be made by it shall not
relieve any other Lender of its obligations hereunder; provided that the
Commitments and Competitive Bids of the Lenders are several and no Lender shall
be responsible for any other Lender’s failure to make Loans as required.
          (b) Subject to Section 2.07(c)(iii) and Section 2.13, each Revolving
Borrowing shall be comprised entirely of Federal Funds Rate Loans or Eurodollar
Loans as the relevant Borrower may request in accordance herewith. Subject to
Section 2.13, each Competitive Borrowing shall be comprised entirely of
Eurodollar Loans or Fixed Rate Loans as the relevant Borrower may request in
accordance herewith. Subject to Section 2.12(d), each Swingline Loan shall bear
interest in a manner and for a period to be agreed upon by the relevant Borrower
and the applicable Swingline Lender, provided that in the event such Borrower
requests a Swingline Loan and does not agree upon a period and interest rate
with the applicable Swingline Lender with respect thereto, such Swingline Loan
shall be a Federal Funds Rate Loan. Each Lender at its option may make any
Eurodollar Loan by causing any domestic or foreign branch or Affiliate of such
Lender to make such Loan; provided that any exercise of such option shall not
affect the obligation of the relevant Borrower to repay such Loan in accordance
with the terms of this Agreement.
          (c) At the commencement of each Interest Period for any Eurodollar
Revolving Borrowing, such Borrowing shall be in an aggregate amount that is an
integral multiple of $25,000,000 and not less than $25,000,000. At the time that
each Federal Funds Rate Revolving Borrowing is made, such Borrowing shall be in
an aggregate amount that is an integral multiple of $25,000,000 and not less
than $25,000,000; provided that a Federal Funds Rate Revolving Borrowing may be
in an aggregate amount that is equal to the entire unused balance of the total
Commitments. Each Competitive Borrowing shall be in an aggregate amount that is
an integral multiple of $25,000,000 and not less than $25,000,000. Each
Swingline Loan shall be in an amount that is an integral multiple of $5,000,000
and not less than $5,000,000. Borrowings of more than one Type and Class may be
outstanding at the same time; provided that there shall not at any time be more
than a total of six Eurodollar Revolving Borrowings outstanding.

17



--------------------------------------------------------------------------------



 



          (d) Notwithstanding any other provision of this Agreement, a Borrower
shall not be entitled to request, or to elect to convert or continue, any
Borrowing if the Interest Period requested with respect thereto would end after
the Commitment Termination Date (if such Interest Period commences prior to the
Commitment Termination Date) or the Term-Out Maturity Date (if such Interest
Period commences on or after the Commitment Termination Date).
          SECTION 2.03. Requests for Revolving Borrowings. To request a
Revolving Borrowing, a Borrower shall notify the Managing Administrative Agent
of such request by telephone (a) in the case of a Eurodollar Revolving
Borrowing, not later than 12:00 noon, New York City time, three Business Days
before the date of the proposed Borrowing or (b) in the case of a Federal Funds
Rate Revolving Borrowing, not later than 12:00 noon, New York City time, on the
date of the proposed Borrowing. A Borrower may request that more than one
Revolving Borrowing be made on the same day. Each such telephonic Borrowing
Request shall be irrevocable and shall be confirmed promptly by hand delivery or
telecopy to the Managing Administrative Agent of a written Borrowing Request in
a form approved by the Managing Administrative Agent and signed by the relevant
Borrower. Each such telephonic and written Borrowing Request shall specify the
following information in compliance with Section 2.02:

  (i)   the Borrower;     (ii)   the aggregate amount of the requested
Borrowing;     (iii)   the date of such Borrowing, which shall be a Business
Day;     (iv)   whether such Borrowing is to be a Federal Funds Rate Revolving
Borrowing or a Eurodollar Revolving Borrowing;     (v)   in the case of a
Eurodollar Revolving Borrowing, the initial Interest Period to be applicable
thereto, which shall be a period contemplated by the definition of the term
“Interest Period”; and     (vi)   the location and number of such Borrower’s
account to which funds are to be disbursed, which shall comply with the
requirements of Section 2.06.

If no election as to the Type of Revolving Borrowing is specified, then the
requested Revolving Borrowing shall be a Federal Funds Rate Borrowing. If no
Interest Period is specified with respect to any requested Eurodollar Revolving
Borrowing, then the applicable Borrower shall be deemed to have selected an
Interest Period of one month’s duration. Promptly following receipt of a
Borrowing Request in accordance with this Section, the Managing Administrative
Agent shall advise each Lender of the details thereof and of the amount of such
Lender’s Loan to be made as part of the requested Borrowing.
          SECTION 2.04. Competitive Bid Procedure. (a) Subject to the terms and
conditions set forth herein, from time to time during the Availability Period a
Borrower may request Competitive Bids and may (but shall not have any obligation
to) accept Competitive Bids and borrow Competitive Loans; provided that the sum
of the total Credit Exposures plus the aggregate principal amount of outstanding
Competitive Loans to all the Borrowers at any time shall not exceed the total
Commitments. To request Competitive Bids, a Borrower shall notify the Managing
Administrative Agent of such request by telephone, in the case of a Eurodollar
Competitive Borrowing, not later than 12:00 noon, New York City time, four
Business Days before the date of the proposed Borrowing and, in the case of a
Fixed Rate Borrowing, not later than 10:00 a.m., New York City time, one
Business Day before the date of the

18



--------------------------------------------------------------------------------



 



proposed Borrowing; provided that a Borrower may submit up to (but not more
than) three Competitive Bid Requests on the same day, but a Competitive Bid
Request shall not be made within five Business Days after the date of any
previous Competitive Bid Request, unless any and all such previous Competitive
Bid Requests shall have been withdrawn or all Competitive Bids received in
response thereto rejected. Each such telephonic Competitive Bid Request shall be
confirmed promptly by hand delivery or telecopy to the Managing Administrative
Agent of a written Competitive Bid Request in a form approved by the Managing
Administrative Agent and signed by the relevant Borrower. Each such telephonic
and written Competitive Bid Request shall specify the following information in
compliance with Section 2.02:

  (i)   The Borrower;     (ii)   the aggregate amount of the requested
Borrowing;     (iii)   the date of such Borrowing, which shall be a Business
Day;     (iv)   whether such Borrowing is to be a Eurodollar Competitive
Borrowing or a Fixed Rate Borrowing;     (v)   the Interest Period to be
applicable to such Borrowing, which shall be a period contemplated by the
definition of the term “Interest Period”; and     (vi)   the location and number
of such Borrower’s account to which funds are to be disbursed, which shall
comply with the requirements of Section 2.06.

Promptly following receipt of a Competitive Bid Request in accordance with this
Section, the Managing Administrative Agent shall notify the Lenders of the
details thereof by telecopy, inviting the Lenders to submit Competitive Bids.
          (b) Each Lender may (but shall not have any obligation to) make one or
more Competitive Bids to a Borrower in response to a Competitive Bid Request.
Each Competitive Bid by a Lender must be in a form approved by the Managing
Administrative Agent and must be received by the Managing Administrative Agent
by telecopy, in the case of a Eurodollar Competitive Borrowing, not later than
9:30 a.m., New York City time, three Business Days before the proposed date of
such Competitive Borrowing, and in the case of a Fixed Rate Borrowing, not later
than 9:30 a.m., New York City time, on the proposed date of such Competitive
Borrowing. Competitive Bids that do not conform substantially to the form
approved by the Managing Administrative Agent may be rejected by the Managing
Administrative Agent, and the Managing Administrative Agent shall notify the
applicable Lender as promptly as practicable. Each Competitive Bid shall specify
(i) the principal amount (which shall be a minimum of $5,000,000 and an integral
multiple of $1,000,000 and which may equal the entire principal amount of the
Competitive Borrowing requested by such Borrower) of the Competitive Loan or
Loans that the applicable Lender is willing to make, (ii) the Competitive Bid
Rate or Rates at which the applicable Lender is prepared to make such Loan or
Loans (expressed as a percentage rate per annum in the form of a decimal to no
more than four decimal places) and (iii) the Interest Period applicable to each
such Loan and the last day thereof.
          (c) The Managing Administrative Agent shall promptly notify the
relevant Borrower by telecopy of the Competitive Bid Rate and the principal
amount specified in each Competitive Bid and the identity of the Lender that
shall have made such Competitive Bid.
          (d) Subject only to the provisions of this paragraph, the relevant
Borrower may accept or reject any Competitive Bid. Such Borrower shall notify
the Managing Administrative Agent by

19



--------------------------------------------------------------------------------



 



telephone, confirmed by telecopy in a form approved by the Managing
Administrative Agent, whether and to what extent it has decided to accept or
reject each Competitive Bid, in the case of a Eurodollar Competitive Borrowing,
not later than 10:30 a.m., New York City time, three Business Days before the
date of the proposed Competitive Borrowing, and in the case of a Fixed Rate
Borrowing, not later than 10:30 a.m., New York City time, on the proposed date
of the Competitive Borrowing; provided that (i) the failure of such Borrower to
give such notice shall be deemed to be a rejection of each Competitive Bid,
(ii) such Borrower shall not accept a Competitive Bid made at a particular
Competitive Bid Rate if such Borrower rejects a Competitive Bid made at a lower
Competitive Bid Rate, (iii) the aggregate amount of the Competitive Bids
accepted by such Borrower shall not exceed the aggregate amount of the requested
Competitive Borrowing specified in the related Competitive Bid Request, (iv) to
the extent necessary to comply with clause (iii) above, such Borrower may accept
Competitive Bids at the same Competitive Bid Rate in part, which acceptance, in
the case of multiple Competitive Bids at such Competitive Bid Rate, shall be
made pro rata in accordance with the amount of each such Competitive Bid, and
(v) except pursuant to clause (iv) above, no Competitive Bid shall be accepted
for a Competitive Loan unless such Competitive Loan is in a minimum principal
amount of $5,000,000 and an integral multiple of $5,000,000; provided further
that if a Competitive Loan must be in an amount less than $5,000,000 because of
the provisions of clause (iv) above, such Competitive Loan may be for a minimum
of $1,000,000 or any integral multiple thereof, and in calculating the pro rata
allocation of acceptances of portions of multiple Competitive Bids at a
particular Competitive Bid Rate pursuant to clause (iv) the amounts shall be
rounded to integral multiples of $1,000,000 in a manner determined by the
relevant Borrower. A notice given by such Borrower pursuant to this paragraph
shall be irrevocable.
          (e) The Managing Administrative Agent shall promptly notify each
bidding Lender by telecopy whether or not its Competitive Bid has been accepted
(and, if so, the amount and Competitive Bid Rate so accepted), and each
successful bidder will thereupon become bound, subject to the terms and
conditions hereof, to make the Competitive Loan in respect of which its
Competitive Bid has been accepted.
          (f) If the Managing Administrative Agent shall elect to submit a
Competitive Bid in its capacity as a Lender, it shall submit such Competitive
Bid directly to the relevant Borrower at least one quarter of an hour earlier
than the time by which the other Lenders are required to submit their
Competitive Bids to the Managing Administrative Agent pursuant to paragraph
(b) of this Section.
          SECTION 2.05. Swingline Loans. (a) Subject to the terms and conditions
set forth herein, each Swingline Lender agrees to make Swingline Loans to a
Borrower from time to time during the Availability Period, in an aggregate
principal amount at any time outstanding that will not result in (i) the
aggregate principal amount of its outstanding Swingline Loans exceeding its
Swingline Commitment or (ii) the sum of the total Credit Exposures plus the
aggregate principal amount of outstanding Competitive Loans exceeding the total
Commitments; provided that no Swingline Lender shall be required to make a
Swingline Loan to refinance any outstanding Swingline Loan. Within the foregoing
limits and subject to the terms and conditions set forth herein, a Borrower may
borrow, prepay and reborrow Swingline Loans.
          (b) To request a Swingline Loan, a Borrower shall notify the
applicable Swingline Lender of such request by telephone (confirmed by
telecopy), not later than 2:00 p.m., New York City time, on the day of a
proposed Swingline Loan. Each such notice shall be irrevocable and shall specify
the requested date (which shall be a Business Day), the requested maturity date
(which date shall be a Business Day and a day not later than the earlier of the
Commitment Termination Date and the tenth Business Day after the date such
Swingline Loan is to be made) and amount of the requested Swingline Loan. Such
Swingline Lender will determine with the relevant Borrower, as provided in
Section 2.12(e), the interest rate to be applicable to such Swingline Loan and
will then promptly advise the Managing

20



--------------------------------------------------------------------------------



 



Administrative Agent of any such Swingline Loan. The applicable Swingline Lender
shall make each Swingline Loan available to such Borrower by 3:00 p.m., New York
City time, on the requested date of such Swingline Loan.
          (c) Any Swingline Lender may, by written notice given to the Managing
Administrative Agent not later than 10:00 a.m., New York City time, on any
Business Day on or after the maturity date of any of its Swingline Loans,
require the Lenders to acquire participations on such Business Day in all or a
portion of such Swingline Loan. Such notice shall specify the aggregate amount
of Swingline Loans in which Lenders will participate. Promptly upon receipt of
such notice, the Managing Administrative Agent will give notice thereof to each
Lender, specifying in such notice such Lender’s Applicable Percentage of such
Swingline Loan or Loans. Each Lender hereby absolutely and unconditionally
agrees, upon receipt of notice as provided above, to pay to the Managing
Administrative Agent, for the account of the applicable Swingline Lender, such
Lender’s Applicable Percentage of such Swingline Loan or Loans. Each Lender
acknowledges and agrees that its obligation to acquire participations in
Swingline Loans pursuant to this paragraph is absolute and unconditional and
shall not be affected by any circumstance whatsoever, including the occurrence
and continuance of a Default or Event of Default or reduction or termination of
the Commitments, and that each such payment shall be made without any offset,
abatement, withholding or reduction whatsoever. Each Lender shall comply with
its obligation under this paragraph by wire transfer of immediately available
funds, in the same manner as provided in Section 2.06 with respect to Loans made
by such Lender (and Section 2.06 shall apply, mutatis mutandis, to the payment
obligations of the Lenders), and the Managing Administrative Agent shall
promptly pay to the applicable Swingline Lender the amounts so received by it
from the Lenders. The Managing Administrative Agent shall notify the relevant
Borrower of any participations in any Swingline Loan acquired pursuant to this
paragraph, and thereafter payments in respect of such Swingline Loan shall be
made to the Managing Administrative Agent and not to the applicable Swingline
Lender. Any amounts received by a Swingline Lender from a Borrower (or other
party on behalf of such Borrower) in respect of a Swingline Loan after receipt
by such Swingline Lender of the proceeds of a sale of participations therein
shall be promptly remitted to the Managing Administrative Agent; any such
amounts received by the Managing Administrative Agent shall be promptly remitted
by the Managing Administrative Agent to the Lenders that shall have made their
payments pursuant to this paragraph and to the applicable Swingline Lender, as
their interests may appear; provided that any such payment so remitted shall be
repaid to the Swingline Lender or to the Managing Administrative Agent, as
applicable, if and to the extent such payment is required to be refunded to the
relevant Borrower for any reason. The purchase of participations in a Swingline
Loan pursuant to this paragraph shall not relieve any Borrower of any default in
the payment thereof.
          SECTION 2.06. Funding of Borrowings. (a) Each Lender shall make each
Loan to be made by it hereunder on the proposed date thereof by wire transfer of
immediately available funds by 3:00 p.m., New York City time, to the account of
the Managing Administrative Agent most recently designated by it for such
purpose by notice to the Lenders; provided that Swingline Loans shall be made as
provided in Section 2.05. The Managing Administrative Agent will make such Loans
available to the relevant Borrower by promptly crediting the amounts so
received, in like funds, to an account of such Borrower maintained with the
Managing Administrative Agent in New York City and designated by such Borrower
in the applicable Borrowing Request or Competitive Bid Request.
          (b) Unless the Managing Administrative Agent shall have received
notice from a Lender prior to the proposed date of any Borrowing that such
Lender will not make available to the Managing Administrative Agent such
Lender’s share of such Borrowing, the Managing Administrative Agent may assume
that such Lender has made such share available on such date in accordance with
paragraph (a) of this Section and may, in reliance upon such assumption, make
available to the relevant Borrower a corresponding amount. In such event, if a
Lender has not in fact made its share of the

21



--------------------------------------------------------------------------------



 



applicable Borrowing available to the Managing Administrative Agent, then the
applicable Lender and such Borrower severally agree to pay to the Managing
Administrative Agent forthwith on demand such corresponding amount with interest
thereon, for each day from and including the date such amount is made available
to such Borrower to but excluding the date of payment to the Managing
Administrative Agent, at (i) in the case of such Lender, the greater of the
Federal Funds Rate and a rate determined by the Managing Administrative Agent in
accordance with banking industry rules on interbank compensation or (ii) in the
case of such Borrower, the Federal Funds Rate plus the Applicable Rate. If such
Lender pays such amount to the Managing Administrative Agent, then such amount
shall constitute such Lender’s Loan included in such Borrowing as of the date of
such Borrowing.
          SECTION 2.07. Interest Elections. (a) Each Revolving Borrowing
initially shall be of the Type specified in the applicable Borrowing Request
and, in the case of a Eurodollar Revolving Borrowing, shall have an initial
Interest Period as specified in such Borrowing Request. Thereafter, a Borrower
may elect to convert such Borrowing to a different Type or to continue such
Borrowing and, in the case of a Eurodollar Revolving Borrowing, may elect
Interest Periods therefor, all as provided in this Section. Such Borrower may
elect different options with respect to different portions of the affected
Borrowing, in which case each such portion shall be allocated ratably among the
Lenders holding the Loans comprising such Borrowing, and the Loans comprising
each such portion shall be considered a separate Borrowing. This Section shall
not apply to Competitive Borrowings or Swingline Borrowings, which may not be
converted or continued.
          (b) To make an election pursuant to this Section, the relevant
Borrower shall notify the Managing Administrative Agent of such election by
telephone by the time that a Borrowing Request would be required under
Section 2.03 if such Borrower were requesting a Revolving Borrowing of the Type
resulting from such election to be made on the effective date of such election.
Each such telephonic Interest Election Request shall be irrevocable and shall be
confirmed promptly by hand delivery or telecopy to the Managing Administrative
Agent of a written Interest Election Request in a form approved by the Managing
Administrative Agent and signed by the relevant Borrower.
          (c) Each telephonic and written Interest Election Request shall
specify the following information in compliance with Section 2.02:
     (i) the Borrowing to which such Interest Election Request applies and, if
different options are being elected with respect to different portions thereof,
the portions thereof to be allocated to each resulting Borrowing (in which case
the information to be specified pursuant to clauses (iii) and (iv) below shall
be specified for each resulting Borrowing);
     (ii) the effective date of the election made pursuant to such Interest
Election Request, which shall be a Business Day;
     (iii) whether the resulting Borrowing is to be a Federal Funds Rate
Borrowing or a Eurodollar Borrowing, provided that in the event that the
relevant Borrower elects to extend the date on which the Revolving Loans shall
be due and payable in accordance with Section 2.09(a), then each Revolving Loan
Borrowing outstanding on or after the Commitment Termination Date shall be
comprised of Alternate Base Rate Loans or Eurodollar Loans; and
     (iv) if the resulting Borrowing is a Eurodollar Borrowing, the Interest
Period to be applicable thereto after giving effect to such election, which
shall be a period contemplated by the definition of the term “Interest Period”.

22



--------------------------------------------------------------------------------



 



If any such Interest Election Request requests a Eurodollar Borrowing but does
not specify an Interest Period, then the relevant Borrower shall be deemed to
have selected an Interest Period of one month’s duration.
          (d) Promptly following receipt of an Interest Election Request, the
Managing Administrative Agent shall advise each Lender of the details thereof
and of such Lender’s portion of each resulting Borrowing.
          (e) If the relevant Borrower fails to deliver a timely Interest
Election Request with respect to a Eurodollar Revolving Borrowing prior to the
end of the Interest Period applicable thereto, then, unless such Borrowing is
repaid as provided herein, at the end of such Interest Period such Borrowing
shall be converted to a Federal Funds Rate Borrowing. Notwithstanding any
contrary provision hereof, if an Event of Default has occurred and is continuing
and the Managing Administrative Agent, at the request of the Required Lenders,
so notifies such Borrower, then, so long as an Event of Default is continuing
(i) no outstanding Revolving Borrowing may be converted to or continued as a
Eurodollar Borrowing and (ii) unless repaid, each Eurodollar Revolving Borrowing
shall be converted to an Alternate Base Rate Borrowing at the end of the
Interest Period applicable thereto.
          SECTION 2.08. Termination and Reduction of Commitments. (a) Unless
previously terminated, the Commitments shall terminate on the Commitment
Termination Date.
          (b) The Borrowers may at any time terminate, or from time to time
reduce, the Commitments; provided that (i) each reduction of the Commitments
shall be in an amount that is an integral multiple of $25,000,000 and not less
than $25,000,000 and (ii) the Borrowers shall not terminate or reduce the
Commitments if, after giving effect to any concurrent prepayment of the Loans in
accordance with Section 2.10, the sum of the Credit Exposures plus the aggregate
principal amount of outstanding Competitive Loans would exceed the total
Commitments. The Borrowers may at any time terminate, or from time to time
reduce, the Swingline Commitments of one or more Swingline Lenders without any
reduction or termination of the Commitments; provided that (i) each reduction of
any Swingline Commitment shall be in an amount that is an integral multiple of
$25,000,000 and not less than $25,000,000 and (ii) the Borrowers shall not
terminate or reduce the Swingline Commitment of any Swingline Lender if, after
giving effect to such termination or reduction, the sum of the outstanding
Swingline Loans of such Swingline Lender would exceed its Swingline Commitment.
          (c) The Borrowers shall notify the Managing Administrative Agent of
any election to terminate or reduce the Commitments under paragraph (b) of this
Section at least three Business Days prior to the effective date of such
termination or reduction, specifying such election and the effective date
thereof. Promptly following receipt of any notice, the Managing Administrative
Agent shall advise the Lenders of the contents thereof. Each notice delivered by
the Borrowers pursuant to this Section shall be irrevocable; provided that a
notice of termination of the Commitments delivered by the Borrowers may state
that such notice is conditioned upon the effectiveness of other credit
facilities, in which case such notice may be revoked by the Borrowers (by notice
to the Managing Administrative Agent on or prior to the specified effective
date) if such condition is not satisfied. Any termination or reduction of the
Commitments shall be permanent. Each reduction of the Commitments shall be made
ratably among the Lenders in accordance with their respective Commitments.
          (d) Upon the occurrence of a Change of Control with respect to CFC,
the Managing Administrative Agent, at the request of the Required Lenders, may,
by notice to the Borrowers, terminate the Commitments, such termination to be
effective as of the date set forth in such notice for the termination of the
Commitments but in no event earlier than one Business Day following the date
such notice was delivered to the Borrowers.

23



--------------------------------------------------------------------------------



 



          SECTION 2.09. Repayment of Loans; Evidence of Debt. (a) Each Borrower
hereby unconditionally promises to pay (i) to the Managing Administrative Agent
for the account of each Lender the then unpaid principal amount of each
Revolving Loan with respect to such Borrower, on the Commitment Termination Date
or on the Business Day specified in any notice delivered by the Managing
Administrative Agent referred to in Section 2.08(d), (ii) to the Managing
Administrative Agent for the account of each applicable Lender the then unpaid
principal amount of each Competitive Loan with respect to such Borrower, on the
last day of the Interest Period applicable to such Loan and (iii) to each
Swingline Lender the then unpaid principal amount of any Swingline Loan with
respect to such Borrower, owing to such Swingline Lender on the maturity date
applicable to such Swingline Loan. Upon receipt of any payment or prepayment by
a Swingline Lender from the relevant Borrower on account of the principal amount
of a Swingline Loan, such Swingline Lender shall provide written notice to the
Managing Administrative Agent of the date and amount of such payment or
prepayment. Notwithstanding clause (i) above, a Borrower may, upon written
notice to the Managing Administrative Agent and each of the Lenders given at
least three Business Days prior to the Commitment Termination Date, extend the
date upon which the principal amount of the Revolving Loans outstanding to it as
of the Commitment Termination Date will be due and payable to the Term-Out
Maturity Date. If a Borrower gives notice to the Managing Administrative Agent
in accordance with the preceding sentence, such Borrower hereby agrees that the
outstanding principal balance of each Revolving Loan to it outstanding on the
Commitment Termination Date shall be payable on the Term-Out Maturity Date. From
and after the Commitment Termination Date, any Revolving Loans for which a
Borrower has elected the Term-Out Maturity Date shall consist entirely of
Alternate Base Rate Loans and Eurodollar Loans, and any such Revolving Loans
which consist of Federal Funds Rate Loans on the Commitment Termination Date
shall automatically be converted into Alternate Base Rate Loans in the absence
of a conversion on such date into Eurodollar Loans. It is understood that,
whether or not the Term-Out Maturity Date is selected, (x) the Commitments shall
automatically terminate on the Commitment Termination Date and (y) no maturity
date for any Competitive Loan or Swingline Loan may be extended beyond the
Commitment Termination Date.
          (b) Each Lender shall maintain in accordance with its usual practice
an account or accounts evidencing the indebtedness of each Borrower to such
Lender resulting from each Loan made by such Lender, including the amounts of
principal and interest payable and paid to such Lender from time to time
hereunder.
          (c) The Managing Administrative Agent shall maintain accounts in which
it shall record (i) the amount of each Loan made hereunder, the Class and Type
thereof and the Interest Period applicable thereto, (ii) the amount of any
principal or interest due and payable or to become due and payable from each
Borrower to each Lender hereunder and (iii) the amount of any sum received by
the Managing Administrative Agent hereunder for the account of the Lenders and
each Lender’s share thereof.
          (d) The entries made in the accounts maintained pursuant to paragraph
(b) or (c) of this Section shall be prima facie evidence of the existence and
amounts of the obligations recorded therein; provided that the failure of any
Lender or the Managing Administrative Agent to maintain such accounts or any
error therein shall not in any manner affect the obligation of a Borrower to
repay its Loans in accordance with the terms of this Agreement.
          (e) Any Lender may request that Loans made by it be evidenced by a
promissory note. In such event, each relevant Borrower shall prepare, execute
and deliver to such Lender a promissory note payable to the order of such Lender
(or, if requested by such Lender, to such Lender and its registered assigns) and
in a form approved by the Managing Administrative Agent. Thereafter, the Loans
evidenced by such promissory note and interest thereon shall at all times
(including after

24



--------------------------------------------------------------------------------



 



assignment pursuant to Section 10.04) be represented by one or more promissory
notes in such form payable to the order of the payee named therein (or, if such
promissory note is a registered note, to such payee and its registered assigns).
          SECTION 2.10. Prepayment of Loans. (a) A Borrower shall have the right
at any time and from time to time to prepay any Borrowing in whole or in part,
subject to prior notice in accordance with paragraph (b) of this Section.
          (b) A Borrower shall notify the Managing Administrative Agent (and, in
the case of prepayment of a Swingline Loan or Competitive Loan, the applicable
Swingline Lender or the applicable Lender, respectively) by telephone (confirmed
by telecopy) of any prepayment hereunder (i) in the case of prepayment of a
Eurodollar Revolving Borrowing, not later than 12:00 noon, New York City time,
three Business Days before the date of prepayment or (ii) in the case of
prepayment of a Federal Funds Rate Revolving Borrowing, an Alternate Base Rate
Revolving Borrowing, a Fixed Rate Borrowing or a Swingline Loan, not later than
12:00 noon, New York City time, on the date of prepayment. Each such notice
shall be irrevocable and shall specify the prepayment date and the principal
amount of each Borrowing or portion thereof to be prepaid; provided that, if a
notice of prepayment is given in connection with a conditional notice of
termination of the Commitments as contemplated by Section 2.08, then such notice
of prepayment may be revoked if such notice of termination is revoked in
accordance with Section 2.08. Promptly following receipt of any such notice
relating to a Revolving Borrowing, the Managing Administrative Agent shall
advise the Lenders of the contents thereof. Each partial prepayment of any
Revolving Borrowing shall be in an amount that would be permitted in the case of
an advance of a Revolving Borrowing of the same Type as provided in
Section 2.02. Each prepayment of a Revolving Borrowing shall be applied ratably
to the Loans included in the prepaid Borrowing. Prepayments shall be accompanied
by accrued interest to the extent required by Section 2.12. From and after the
Commitment Termination Date, amounts prepaid on account of Loans may not be
reborrowed.
          SECTION 2.11. Fees. (a) Each Borrower agrees to pay to the Managing
Administrative Agent for the account of each Lender a facility fee, it being
specified that (i) the portion of the facility fee payable on account of the
used amount of the Commitments shall be paid by each Borrower proportionally to
the amount used by each of them under this Agreement on each day, and (ii) the
portion of the facility fee payable on account of the unused amount of the
Commitments on each day shall be paid by CFC. Facility fees shall accrue at the
Applicable Rate on the daily amount of the Commitment of such Lender (whether
used or unused) during the period from and including the date hereof to but
excluding the date on which such Commitment terminates (and, if the Term-Out
Maturity Date has been selected, during the period from and including the
Commitment Termination Date to but excluding the Term-Out Maturity Date);
provided that, if such Lender continues to have any outstanding Loans after its
Commitment terminates, then such facility fee shall continue to accrue on the
daily amount of such Lender’s Loans from and including the date on which its
Commitment terminates (including, without limitation, during any period after
the Commitment Termination Date if the Term-Out Maturity Date is selected) to
but excluding the date on which such Lender ceases to have any Loans
outstanding. Facility fees accrued through and including the last day of March,
June, September and December of each year shall be payable on the third Business
Day following such last day, commencing on the first such date to occur after
the date hereof; provided that all such fees shall be payable on the date on
which the Commitments terminate and any such fees accruing after the date on
which the Commitments terminate shall be payable on demand. All facility fees
shall be computed on the basis of a year of 360 days and shall be payable for
the actual number of days elapsed (including the first day but excluding the
last day).
          (b) During the Availability Period (and, if the Term-Out Maturity Date
has been selected, during the period from and including the Commitment
Termination Date to but excluding the Term-Out Maturity Date), each Borrower
agrees to pay to the Managing Administrative Agent for the

25



--------------------------------------------------------------------------------



 



account of each Lender a utilization fee at the Applicable Rate on the aggregate
amount of the Revolving Loans under this Agreement outstanding with respect to
such Borrower, on each day during the quarter for which such fee is to be paid;
provided, that no such fee shall be required to be paid with respect to any day
on which the aggregate amount of the Revolving Loans, Swingline Loans and
Competitive Loans then outstanding under this Agreement does not exceed 50% of
the aggregate Commitments of the Lenders then in effect under this Agreement (it
being understood that such amount shall be $0 on each day following the
Commitment Termination Date). Such utilization fee, to the extent payable, shall
be payable quarterly in arrears on the last day of each March, June, September
and December, commencing on December 31, 2006 and on the Commitment Termination
Date, and, if applicable, the Term-Out Maturity Date (or, in any case, any
earlier date on which all amounts outstanding hereunder shall become due and
payable by acceleration or otherwise). All utilization fees shall be computed on
the basis of a year of 360 days and shall be payable for the actual number of
days elapsed (including the first day but excluding the last day).
          (c) Each Borrower agrees to pay to the Managing Administrative Agent,
for its own account, fees payable in the amounts and at the times separately
agreed upon between such Borrower and the Managing Administrative Agent.
          (d) All fees payable hereunder shall be paid on the dates due, in
immediately available funds, to the Managing Administrative Agent for
distribution, in the case of facility fees and utilization fees, to the Lenders.
Fees paid shall not be refundable under any circumstances.
          SECTION 2.12. Interest. (a) The Loans comprising each Federal Funds
Rate Borrowing shall bear interest at the Federal Funds Rate plus the Applicable
Rate.
          (b) The Loans comprising each Alternate Base Rate Borrowing shall bear
interest at the Alternate Base Rate.
          (c) The Loans comprising each Eurodollar Borrowing shall bear interest
(i) in the case of a Eurodollar Revolving Loan, at the Adjusted LIBO Rate for
the Interest Period in effect for such Borrowing plus the Applicable Rate, or
(ii) in the case of a Eurodollar Competitive Loan, at the LIBO Rate for the
Interest Period in effect for such Borrowing plus (or minus, as applicable) the
Margin applicable to such Loan.
          (d) Each Fixed Rate Loan shall bear interest at the Fixed Rate
applicable to such Loan.
          (e) Each Swingline Loan shall bear interest in a manner to be agreed
upon by the relevant Borrower and the applicable Swingline Lender, provided that
(i) in the event such Borrower requests a Swingline Loan and does not agree upon
an interest rate with such Swingline Lender with respect thereto, such Swingline
Loan shall bear interest at the Federal Funds Rate plus the Applicable Rate and
(ii) from and after the maturity date of such Swingline Loan, such Swingline
Loan (or participated portion thereof) shall bear interest at the Alternate Base
Rate.
          (f) Notwithstanding the foregoing, if any principal of or interest on
any Loan or any fee or other amount payable by a Borrower hereunder is not paid
when due, whether at stated maturity, upon acceleration or otherwise, such
overdue amount shall bear interest, after as well as before judgment, at a rate
per annum equal to (i) in the case of overdue principal of any Loan, 2% plus the
rate otherwise applicable to such Loan as provided in the preceding paragraphs
of this Section or (ii) in the case of any other amount, 2% plus the Alternate
Base Rate.

26



--------------------------------------------------------------------------------



 



          (g) Accrued interest on each Loan shall be payable in arrears on each
Interest Payment Date for such Loan and, in the case of Revolving Loans, upon
termination of the Commitments; provided that (i) interest accrued pursuant to
paragraph (d) of this Section shall be payable on demand, (ii) in the event of
any repayment or prepayment of any Loan (other than a prepayment of a Federal
Funds Rate Loan prior to the end of the Availability Period), accrued interest
on the principal amount repaid or prepaid shall be payable on the date of such
repayment or prepayment and (iii) in the event of any conversion of any
Eurodollar Revolving Loan prior to the end of the current Interest Period
therefor, accrued interest on such Loan shall be payable on the effective date
of such conversion.
          (h) All interest hereunder shall be computed on the basis of a year of
360 days, except that interest computed by reference to the Alternate Base Rate
at times when the Alternate Base Rate is based on the Prime Rate shall be
computed on the basis of a year of 365 days (or 366 days in a leap year), and in
each case shall be payable for the actual number of days elapsed (including the
first day but excluding the last day). The applicable Alternate Base Rate,
Adjusted LIBO Rate or LIBO Rate shall be determined by the Managing
Administrative Agent, and such determination shall be conclusive absent manifest
error.
          SECTION 2.13. Alternate Rate of Interest. If prior to the commencement
of any Interest Period for a Eurodollar Borrowing:
     (a) the Managing Administrative Agent determines (which determination shall
be conclusive absent manifest error) that adequate and reasonable means do not
exist for ascertaining the Adjusted LIBO Rate or the LIBO Rate, as applicable,
for such Interest Period; or
     (b) the Managing Administrative Agent is advised by the Required Lenders
(or, in the case of a Eurodollar Competitive Loan, the Lender that is required
to make such Loan) that the Adjusted LIBO Rate or the LIBO Rate, as applicable,
for such Interest Period will not adequately and fairly reflect the cost to such
Lenders (or Lender) of making or maintaining their Loans (or its Loan) included
in such Borrowing for such Interest Period;
then the Managing Administrative Agent shall give notice thereof to the
Borrowers and the Lenders by telephone or telecopy as promptly as practicable
thereafter and, until the Managing Administrative Agent notifies the Borrowers
and the Lenders that the circumstances giving rise to such notice no longer
exist, (i) any Interest Election Request that requests the conversion of any
Revolving Borrowing to, or continuation of any Revolving Borrowing as, a
Eurodollar Borrowing shall be ineffective and such Revolving Borrowing shall be
a Federal Funds Rate Revolving Borrowing (or, after the Commitment Termination
Date, an Alternate Base Rate Borrowing), (ii) if any Borrowing Request requests
a Eurodollar Revolving Borrowing, such Borrowing shall be made as a Federal
Funds Rate Revolving Borrowing and (iii) any request by a Borrower for a
Eurodollar Competitive Borrowing shall be ineffective; provided that if the
circumstances giving rise to such notice do not affect all the Lenders, then
requests by a Borrower for Eurodollar Competitive Borrowings may be made to
Lenders that are not affected thereby.
          SECTION 2.14. Increased Costs. (a) If any Change in Law shall:
     (i) impose, modify or deem applicable any reserve, special deposit or
similar requirement against assets of, deposits with or for the account of, or
credit extended by, any Lender (except any such reserve requirement reflected in
the Adjusted LIBO Rate); or

27



--------------------------------------------------------------------------------



 



     (ii) impose on any Lender or the London interbank market any other
condition affecting this Agreement or Eurodollar Loans or Fixed Rate Loans made
by such Lender;
and the result of any of the foregoing shall be to increase the cost to such
Lender of making or maintaining any Eurodollar Loan or Fixed Rate Loan (or of
maintaining its obligation to make any such Loan) or to increase the cost to
such Lender or to reduce the amount of any sum received or receivable by such
Lender hereunder (whether of principal, interest or otherwise), then the
relevant Borrower will pay to such Lender such additional amount or amounts as
will compensate such Lender for such additional costs incurred or reduction
suffered.
          (b) If any Lender reasonably determines that any Change in Law
regarding capital requirements has or would have the effect of reducing the rate
of return on such Lender’s capital or on the capital of such Lender’s holding
company, if any, as a consequence of this Agreement or the Loans made by such
Lender to a level below that which such Lender or such Lender’s holding company
could have achieved but for such Change in Law (taking into consideration such
Lender’s policies and the policies of such Lender’s holding company with respect
to capital adequacy), then from time to time the relevant Borrower (or, if the
same is with respect to unused Commitments, CFC) will pay to such Lender such
additional amount or amounts as will compensate such Lender or such Lender’s
holding company for any such reduction suffered.
          (c) A certificate of a Lender setting forth the amount or amounts
necessary to compensate such Lender or its holding company, as the case may be,
as specified in paragraph (a) or (b) of this Section shall be delivered to each
Borrower and shall be conclusive absent manifest error. Each Borrower shall pay
such Lender the amount shown as due on any such certificate within 10 days after
receipt thereof.
          (d) Failure or delay on the part of any Lender to demand compensation
pursuant to this Section shall not constitute a waiver of such Lender’s right to
demand such compensation; provided that a Borrower shall not be required to
compensate a Lender pursuant to this Section for any increased costs or
reductions incurred more than 270 days prior to the date that such Lender
notifies such Borrower of the Change in Law giving rise to such increased costs
or reductions and of such Lender’s intention to claim compensation therefor;
provided further that, if the Change in Law giving rise to such increased costs
or reductions is retroactive, then the 270-day period referred to above shall be
extended to include the period of retroactive effect thereof.
          (e) Notwithstanding the foregoing provisions of this Section, a Lender
shall not be entitled to compensation pursuant to this Section in respect of any
Competitive Loan if the Change in Law that would otherwise entitle it to such
compensation shall have been publicly announced prior to submission of the
Competitive Bid pursuant to which such Loan was made.
          SECTION 2.15. Break Funding Payments. In the event of (a) the payment
of any principal of any Eurodollar Loan or Fixed Rate Loan other than on the
last day of an Interest Period applicable thereto (including as a result of an
Event of Default), (b) the conversion of any Eurodollar Loan other than on the
last day of the Interest Period applicable thereto, (c) the failure to borrow,
convert, continue or prepay any Eurodollar Loan or Fixed Rate Loan on the date
specified in any notice delivered pursuant hereto (regardless of whether such
notice may be revoked under Section 2.10(b) and is revoked in accordance
therewith), (d) the failure to borrow any Competitive Loan after accepting the
Competitive Bid to make such Loan, or (e) the assignment of any Eurodollar Loan
or Fixed Rate Loan other than on the last day of the Interest Period applicable
thereto as a result of a request by a Borrower pursuant to Section 2.18, then,
in any such event, the relevant Borrower shall compensate each Lender for the
loss, cost and expense attributable to such event. In the case of a Eurodollar
Loan, such loss, cost or expense

28



--------------------------------------------------------------------------------



 



to any Lender shall be deemed to include an amount determined by such Lender to
be the excess, if any, of (i) the amount of interest which would have accrued on
the principal amount of such Loan had such event not occurred, at the Adjusted
LIBO Rate that would have been applicable to such Loan, for the period from the
date of such event to the last day of the then current Interest Period therefor
(or, in the case of a failure to borrow, convert or continue, for the period
that would have been the Interest Period for such Loan), over (ii) the amount of
interest which would accrue on such principal amount for such period at the
interest rate which such Lender would bid were it to bid, at the commencement of
such period, for Dollar deposits of a comparable amount and period from other
banks in the eurodollar market. A certificate of any Lender setting forth any
amount or amounts that such Lender is entitled to receive pursuant to this
Section shall be delivered to the relevant Borrower and shall be conclusive
absent manifest error. Such Borrower shall pay such Lender the amount shown as
due on any such certificate within 10 days after receipt thereof.
          SECTION 2.16. Taxes. (a) Any and all payments by or on account of any
obligation of each Borrower hereunder shall be made free and clear of and
without deduction for any Indemnified Taxes or Other Taxes; provided that if a
Borrower shall be required to deduct any Indemnified Taxes or Other Taxes from
such payments, then (i) the sum payable shall be increased as necessary so that
after making all required deductions (including deductions applicable to
additional sums payable under this Section) the Managing Administrative Agent or
affected Lender (as the case may be) receives an amount equal to the sum it
would have received had no such deductions been made, (ii) such Borrower shall
make such deductions and (iii) such Borrower shall pay the full amount deducted
to the relevant Governmental Authority in accordance with applicable law.
          (b) In addition, the relevant Borrower shall pay any Other Taxes to
the relevant Governmental Authority in accordance with applicable law.
          (c) Each Borrower shall indemnify the Managing Administrative Agent
and each Lender, within 10 days after written demand therefor, for the full
amount of any Indemnified Taxes or Other Taxes paid by the Managing
Administrative Agent or such Lender, as the case may be, on or with respect to
any payment by or on account of any obligation of such Borrower hereunder
(including Indemnified Taxes or Other Taxes imposed or asserted on or
attributable to amounts payable under this Section) and any penalties, interest
and reasonable expenses arising therefrom or with respect thereto, whether or
not such Indemnified Taxes or Other Taxes were correctly or legally imposed or
asserted by the relevant Governmental Authority. A certificate as to the amount
of such payment or liability delivered to such Borrower by a Lender, or by the
Managing Administrative Agent on its own behalf or on behalf of a Lender, shall
be conclusive absent manifest error.
          (d) As soon as practicable after any payment of Indemnified Taxes or
Other Taxes by a Borrower to a Governmental Authority, such Borrower shall
deliver to the Managing Administrative Agent the original or a certified copy of
a receipt issued by such Governmental Authority evidencing such payment, a copy
of the return reporting such payment or other evidence of such payment
reasonably satisfactory to the Managing Administrative Agent.
          (e) Any Foreign Lender that is entitled to an exemption from or
reduction of withholding tax under the law of the jurisdiction in which a
Borrower is located, or any treaty to which such jurisdiction is a party, with
respect to payments under this Agreement shall deliver to such Borrower (with a
copy to the Managing Administrative Agent), at the time or times prescribed by
applicable law, such properly completed and executed documentation prescribed by
applicable law or reasonably requested by such Borrower as will permit such
payments to be made without withholding or at a reduced rate.

29



--------------------------------------------------------------------------------



 



          (f) If the Managing Administrative Agent or a Lender determines, in
its sole discretion, that it has received a refund of any Taxes or Other Taxes
as to which it has been indemnified by a Borrower or with respect to which a
Borrower has paid additional amounts pursuant to this Section 2.16, it shall pay
over such refund to such Borrower (but only to the extent of indemnity payments
made, or additional amounts paid, by such Borrower under this Section 2.16 with
respect to the Taxes or Other Taxes giving rise to such refund), net of all
out-of-pocket expenses of the Managing Administrative Agent or such Lender and
without interest (other than any interest paid by the relevant Governmental
Authority with respect to such refund); provided, that such Borrower, upon the
request of the Managing Administrative Agent or such Lender, agrees to repay the
amount paid over to such Borrower (plus any penalties, interest or other charges
imposed by the relevant Governmental Authority) to the Managing Administrative
Agent or such Lender in the event the Managing Administrative Agent or such
Lender is required to repay such refund to such Governmental Authority. This
Section shall not be construed to require the Managing Administrative Agent or
any Lender to make available its tax returns (or any other information relating
to its taxes which it deems confidential) to a Borrower or any other Person.
          SECTION 2.17. Payments Generally; Pro Rata Treatment; Sharing of
Set-offs. (a) Each Borrower shall make each payment required to be made by it
hereunder (whether of principal, interest, fees or of amounts payable under
Section 2.14, 2.15 or 2.16, or otherwise) prior to 12:00 noon, New York City
time, on the date when due, in immediately available funds, without set-off or
counterclaim. Any amounts received after such time on any date may, in the
discretion of the Managing Administrative Agent, be deemed to have been received
on the next succeeding Business Day for purposes of calculating interest
thereon. All such payments shall be made to the Managing Administrative Agent at
its offices at 200 Park Avenue, New York, New York, except payments to be made
directly to Swingline Lenders as expressly provided herein and except that
payments pursuant to Sections 2.14, 2.15, 2.16 and 10.03 shall be made directly
to the Persons entitled thereto. The Managing Administrative Agent shall
distribute any such payments received by it for the account of any other Person
to the appropriate recipient promptly following receipt thereof. Each payment
(including each prepayment) on account of principal of and interest on the
Revolving Loans shall be made pro rata according to the respective outstanding
principal amounts of the Revolving Loans then held by the Lenders. If any
payment hereunder shall be due on a day that is not a Business Day, the date for
payment shall be extended to the next succeeding Business Day, and, in the case
of any payment accruing interest, interest thereon shall be payable for the
period of such extension. All payments hereunder shall be made in Dollars.
          (b) If any Lender shall, by exercising any right of set-off or
counterclaim or otherwise, obtain payment in respect of any principal of or
interest on any of its Revolving Loans or Swingline Loans resulting in such
Lender receiving payment of a greater proportion of the aggregate amount of its
Revolving Loans and Swingline Loans and accrued interest thereon than the
proportion received by any other Lender, then the Lender receiving such greater
proportion shall purchase (for cash at face value) participations in the
Revolving Loans and participations in Swingline Loans of other Lenders to the
extent necessary so that the benefit of all such payments shall be shared by the
Lenders ratably in accordance with the aggregate amount of principal of and
accrued interest on their respective Revolving Loans and participations in
Swingline Loans; provided that (i) if any such participations are purchased and
all or any portion of the payment giving rise thereto is recovered, such
participations shall be rescinded and the purchase price restored to the extent
of such recovery, without interest, and (ii) the provisions of this paragraph
shall not be construed to apply to any payment made by a Borrower pursuant to
and in accordance with the express terms of this Agreement or any payment
obtained by a Lender as consideration for the assignment of or sale of a
participation in any of its Loans to any assignee or participant, other than to
a Borrower or any Subsidiary or Affiliate thereof (as to which the provisions of
this paragraph shall apply). Each Borrower consents to the foregoing and agrees,
to the extent it may effectively do so under applicable law, that any Lender
acquiring a participation pursuant to the foregoing

30



--------------------------------------------------------------------------------



 



arrangements may exercise against such Borrower rights of set-off and
counterclaim with respect to such participation as fully as if such Lender were
a direct creditor of such Borrower in the amount of such participation.
          (c) Unless the Managing Administrative Agent shall have received
notice from the relevant Borrower prior to the date on which any payment is due
to the Managing Administrative Agent for the account of the Lenders hereunder
that such Borrower will not make such payment, the Managing Administrative Agent
may assume that such Borrower has made such payment on such date in accordance
herewith and may, in reliance upon such assumption, distribute to the Lenders
the amount due. In such event, if such Borrower has not in fact made such
payment, then each of the Lenders severally agrees to repay to the Managing
Administrative Agent forthwith on demand the amount so distributed to such
Lender with interest thereon, for each day from and including the date such
amount is distributed to it to but excluding the date of payment to the Managing
Administrative Agent, at the greater of the Federal Funds Rate and a rate
determined by the Managing Administrative Agent in accordance with banking
industry rules on interbank compensation.
          (d) If any Lender shall fail to make any payment required to be made
by it pursuant to Section 2.05(c), 2.06(b) or 2.17(c), then the Managing
Administrative Agent may, in its discretion (notwithstanding any contrary
provision hereof), apply any amounts thereafter received by the Managing
Administrative Agent for the account of such Lender to satisfy such Lender’s
obligations under such Sections until all such unsatisfied obligations are fully
paid.
          SECTION 2.18. Mitigation Obligations; Replacement of Lenders. (a) If
any Lender requests compensation under Section 2.14, or if any Borrower is
required to pay any additional amount to any Lender or any Governmental
Authority for the account of any Lender pursuant to Section 2.16, then such
Lender shall use reasonable efforts to designate a different lending office for
funding or booking its Loans hereunder or to assign its rights and obligations
hereunder to another of its offices, branches or affiliates, if, in the judgment
of such Lender, such designation or assignment (i) would eliminate or reduce
amounts payable pursuant to Section 2.14 or 2.16, as the case may be, in the
future and (ii) would not subject such Lender to any unreimbursed cost or
expense and would not otherwise be disadvantageous to such Lender. Each Borrower
hereby agrees to pay all reasonable costs and expenses incurred by any Lender
and attributable to such Borrower in connection with any such designation or
assignment.
          (b) If any Lender requests compensation under Section 2.14, or if any
Borrower is required to pay any additional amount to any Lender or any
Governmental Authority for the account of any Lender pursuant to Section 2.16,
or if any Lender defaults in its obligation to fund Loans hereunder, then the
relevant Borrower may, at its sole expense and effort, upon notice to such
Lender and the Managing Administrative Agent, require such Lender to assign and
delegate, without recourse (in accordance with and subject to the restrictions
contained in Section 10.04), all its interests, rights and obligations under
this Agreement (other than any outstanding Competitive Loans held by it) to an
assignee that shall assume such obligations (which assignee may be another
Lender, if a Lender accepts such assignment); provided that (i) such Borrower
shall have received the prior written consent of the Managing Administrative
Agent, which consent shall not unreasonably be withheld, (ii) such Lender shall
have received payment of an amount equal to the outstanding principal of its
Loans (other than Competitive Loans) and participations in Swingline Loans,
accrued interest thereon, accrued fees and all other amounts payable to it
hereunder, from the assignee (to the extent of such outstanding principal and
accrued interest and fees) or the relevant Borrower (in the case of all other
amounts) and (iii) in the case of any such assignment resulting from a claim for
compensation under Section 2.14 or payments required to be made pursuant to
Section 2.16, such assignment will result in a reduction in such compensation or
payments. A Lender shall not be required to make any such assignment and
delegation if, prior thereto,

31



--------------------------------------------------------------------------------



 



as a result of a waiver by such Lender of its claims under Section 2.14 or 2.16
or otherwise, the circumstances entitling the relevant Borrower to require such
assignment and delegation cease to apply.
          SECTION 2.19. Extension of Commitment Termination Date. (a) CFC may,
by written notice to the Managing Administrative Agent (such notice being an
“Extension Notice”) given no earlier than 60 days and no later than 45 days
prior to the Commitment Termination Date, request the Lenders to consider an
extension of the then applicable Commitment Termination Date to a date 364 days
after the then applicable Commitment Termination Date. The Managing
Administrative Agent shall promptly transmit any Extension Notice to each
Lender. Each Lender shall notify the Managing Administrative Agent whether it
wishes to extend the then applicable Commitment Termination Date no later than
20 days prior to such Commitment Termination Date, and any such notice given by
a Lender to the Managing Administrative Agent, once given, shall be irrevocable
as to such Lender. Any Lender which does not expressly notify the Managing
Administrative Agent prior to such 20-day period that it wishes to so extend the
then applicable Commitment Termination Date shall be deemed to have rejected the
Borrowers’ request for extension of such Commitment Termination Date. Lenders
consenting to extend the then applicable Commitment Termination Date are
hereinafter referred to as “Extending Lenders”, and Lenders declining to consent
to extend such Commitment Termination Date (or Lenders deemed to have so
declined) are hereinafter referred to as “Non-Extending Lenders”. If the
Required Lenders have elected (in their sole and absolute discretion) to so
extend the Commitment Termination Date, the Managing Administrative Agent shall
notify CFC of such election by such Required Lenders no later than 15 days prior
to such Commitment Termination Date, and upon receipt of such notice CFC shall
promptly inform the Managing Administrative Agent whether or not one or more
Borrowers wish to extend the Commitment Termination Date with respect to the
Commitments of the Extending Lenders. In the event that one or more Borrowers
elect to accept the Extending Lenders’ offer to extend the Commitment
Termination Date, the Commitment Termination Date of such Extending Lenders
shall be so extended. No extension will be permitted hereunder if any Borrower
has selected the Term-Out Maturity Date pursuant to Section 2.09(a). Upon the
delivery of an Extension Notice and upon the extension of the Commitment
Termination Date pursuant to this Section 2.19, the relevant Borrowers shall be
deemed to have represented and warranted on and as of the date of such Extension
Notice and the effective date of such extension, as the case may be, that no
Default or Event of Default has occurred and is continuing. Notwithstanding
anything contained in this Agreement to the contrary, no Lender shall have any
obligation to extend the Commitment Termination Date, and each Lender may at its
option, unconditionally and without cause, decline to extend the Commitment
Termination Date.
          (b) If the Commitment Termination Date shall have been extended in
accordance with Section 2.19(a), all references herein to the “Commitment
Termination Date” shall refer to the Commitment Termination Date as so extended
and all references herein to the “Term-Out Maturity Date” shall refer to a date
which is the first anniversary of the Commitment Termination Date as so
extended.
          (c) If any Lender shall determine not to extend the Commitment
Termination Date as requested by any Extension Notice given by the Borrowers
pursuant to Section 2.19(a), the Commitment of such Lender shall terminate on
the Commitment Termination Date without giving any effect to such proposed
extension, and each Borrower shall on such date pay to the Managing
Administrative Agent, for the account of such Lender, the principal amount of,
and accrued interest on, such Lender’s Loans to such Borrower, together with any
amounts payable to such Lender pursuant to Section 2.15 and any fees or other
amounts owing to such Lender by such Borrower under this Agreement. The
Aggregate Commitment shall be reduced by the amount of the Commitment of such
Non-Extending Lender.
          (d) If the Commitment Termination Date shall have been extended in
respect of Extending Lenders in accordance with Section 2.19(a), any notice of
borrowing pursuant to Section 2.03 specifying a Borrowing Date occurring after
the Commitment Termination Date applicable to a Non-

32



--------------------------------------------------------------------------------



 



Extending Lender or requesting an Interest Period extending beyond such date
shall (a) have no effect in respect of such Non-Extending Lender and (b) not
specify a requested aggregate principal amount exceeding the Aggregate Available
Commitment (calculated on the basis of the Commitments of the Extending
Lenders).
ARTICLE III
Representations and Warranties
          CFC represents and warrants to the Lenders, as to itself and (where
applicable) its Subsidiaries, and CB represents and warrants to the Lenders, as
to itself and (where applicable) its Subsidiaries, that:
          SECTION 3.01. Organization; Powers. Each of CFC and CB and any of
their respective Material Subsidiaries is duly organized, validly existing and
in good standing under the laws of the jurisdiction of its organization, has all
requisite power and authority to carry on its business as now conducted and,
except where the failure to do so, individually or in the aggregate, could not
reasonably be expected to result in a Material Adverse Effect, is qualified to
do business in, and is in good standing in, every jurisdiction where such
qualification is required.
          SECTION 3.02. Authorization; Enforceability. The Transactions are
within CFC’s, CHL’s and CB’s corporate powers and have been duly authorized by
all necessary corporate and, if required, stockholder action. This Agreement has
been duly executed and delivered by each of CFC, CHL and CB and each of this
Agreement and, when executed and delivered, each of the other Loan Documents
constitutes a legal, valid and binding obligation of each of CFC, CHL and CB,
enforceable in accordance with its terms, subject to applicable bankruptcy,
insolvency, reorganization, moratorium or other laws affecting creditors’ rights
generally and subject to general principles of equity, regardless of whether
considered in a proceeding in equity or at law.
          SECTION 3.03. Governmental Approvals; No Conflicts. The Transactions
(a) do not require any consent or approval of, registration or filing with, or
any other action by, any Governmental Authority, except such as have been
obtained or made and are in full force and effect, (b) will not violate any
applicable law or regulation or the charter, by-laws or other organizational
documents of CFC or CB or any of their respective Subsidiaries or any order of
any Governmental Authority, (c) will not violate or result in a default under
any indenture, agreement or other instrument binding upon CFC, or CB or any of
their respective Subsidiaries or its assets, or give rise to a right thereunder
to require any payment to be made by CFC or CB or any of their respective
Subsidiaries, and (d) will not result in the creation or imposition of any Lien
on any asset of CFC, or CB or any of their respective Subsidiaries.
          SECTION 3.04. Financial Condition; No Material Adverse Change. (a) CFC
has heretofore furnished to the Lenders its consolidated and consolidating
balance sheet and statements of income, changes in stockholders equity and cash
flows (i) as of and for the fiscal years ended December 31, 2004 and
December 31, 2005, in the case of such consolidated statements, reported on by
KPMG LLP, independent public accountants, and (ii) (except for the consolidated
and consolidating statements of changes in stockholders equity) as of and for
the fiscal quarter and the portion of the fiscal year ended September 30, 2006,
certified by its chief financial officer. Such financial statements present
fairly, in all material respects, the financial condition and results of
operations and cash flows of CFC and its consolidated subsidiaries as of such
dates and for such periods in accordance with GAAP, subject to year-end
adjustments and the absence of footnotes in the case of the statements referred
to in clause (ii) above.

33



--------------------------------------------------------------------------------



 



          (b) CB has heretofore furnished to the Lenders its consolidated
balance sheet and statements of income, changes in stockholders equity and cash
flows (i) as of and for the fiscal years ended December 31, 2004 and
December 31, 2005, reported on by KPMG LLP, independent public accountants, and
(ii) (except for the consolidated statements of changes in stockholders equity)
as of and for the fiscal quarter and the portion of the fiscal year ended
September 30, 2006, certified by its chief financial officer. Such financial
statements present fairly, in all material respects, the financial condition and
results of operations and cash flows of CB and its consolidated subsidiaries as
of such dates and for such periods in accordance with GAAP, subject to year-end
adjustments and the absence of footnotes in the case of the statements referred
to in clause (ii) above.
          (c) Since December 31, 2005, there has been no material adverse change
in the business, assets, operations or condition, financial or otherwise, of CFC
and its Subsidiaries, taken as a whole, or CB and its Subsidiaries, taken as a
whole.
          SECTION 3.05. Properties. (a) Each of CFC and CB and any of their
respective Subsidiaries has good title to, or valid leasehold interests in, all
its real and personal property material to its business, except for minor
defects in title that do not interfere with its ability to conduct its business
as currently conducted or to utilize such properties for their intended
purposes. None of such property is subject to any Lien except as permitted by
Section 6.02.
          (b) Each of CFC and CB and any of their respective Subsidiaries owns,
or is licensed to use, all trademarks, tradenames, copyrights, patents and other
intellectual property material to its business, and the use thereof by CFC and
CB and any of their respective Subsidiaries does not infringe upon the rights of
any other Person, except for any such infringements that, individually or in the
aggregate, could not reasonably be expected to result in a Material Adverse
Effect.
          SECTION 3.06. Litigation and Environmental Matters. (a) There are no
actions, suits, investigations or proceedings by or before any arbitrator or
Governmental Authority pending against or, to the knowledge of CFC or CB, as the
case may be, threatened against or affecting CFC or CB or any of their
respective Subsidiaries which (i) are reasonably likely, individually or in the
aggregate, to result in a Material Adverse Effect (other than the Disclosed
Matters) or (ii) involve this Agreement, any of the other Loan Documents or the
Transactions.
          (b) Except for the Disclosed Matters and except with respect to any
other matters that, individually or in the aggregate, could not reasonably be
expected to result in a Material Adverse Effect, neither CFC nor CB nor any of
their respective Subsidiaries (i) has failed to comply with any Environmental
Law or to obtain, maintain or comply with any permit, license or other approval
required under any Environmental Law, (ii) has become subject to any
Environmental Liability, (iii) has received notice of any claim with respect to
any Environmental Liability or (iv) knows of any basis for any Environmental
Liability.
          (c) Since the date of this Agreement, there has been no change in the
status of the Disclosed Matters that, individually or in the aggregate, has
resulted in, or materially increased the likelihood of, a Material Adverse
Effect.
          SECTION 3.07. Compliance with Laws and Agreements. Each of CFC and CB
and any of their respective Subsidiaries is in compliance with all laws,
regulations and orders of any Governmental Authority applicable to it or its
property and all indentures, agreements and other instruments binding upon it or
its property, except where the failure to do so, individually or in the
aggregate, could not reasonably be expected to result in a Material Adverse
Effect. No Default or Event of Default has occurred and is continuing.

34



--------------------------------------------------------------------------------



 



          SECTION 3.08. Investment Company Status. Neither CFC nor CB nor any of
their respective Subsidiaries is an “investment company” as defined in, or
subject to regulation under, the Investment Company Act of 1940.
          SECTION 3.09. Taxes. Each of CFC and CB and any of their respective
Subsidiaries has timely filed or caused to be filed all Tax returns and reports
required to have been filed and has paid or caused to be paid all Taxes required
to have been paid by it, except (a) Taxes that are being contested in good faith
by appropriate proceedings and for which CFC or CB or any of their respective
Subsidiaries, as applicable, has set aside on its books adequate reserves to the
extent required by GAAP or (b) to the extent that the failure to do so could not
reasonably be expected to result in a Material Adverse Effect.
          SECTION 3.10. ERISA. No ERISA Event has occurred or is reasonably
expected to occur that, when taken together with all other such ERISA Events for
which liability is reasonably expected to occur, could reasonably be expected to
result in a Material Adverse Effect. The present value of all accumulated
benefit obligations under each Plan (based on the assumptions used for purposes
of Statement of Financial Accounting Standards No. 87) did not, as of the date
of the most recent financial statements reflecting such amounts, exceed by more
than $150,000,000 the fair market value of the assets of such Plan, and the
present value of all accumulated benefit obligations of all underfunded Plans
(based on the assumptions used for purposes of Statement of Financial Accounting
Standards No. 87) did not, as of the date of the most recent financial
statements reflecting such amounts, exceed by more than $150,000,000 the fair
market value of the assets of all such underfunded Plans.
          SECTION 3.11. Disclosure. Each of CFC, CHL and CB has disclosed to the
Lenders all agreements, instruments and corporate or other restrictions to which
it or any of its subsidiaries is subject, and all other matters known to it,
that, individually or in the aggregate, could reasonably be expected to result
in a Material Adverse Effect. Neither the Information Memorandum nor any of the
other reports, financial statements, certificates or other information furnished
by or on behalf of CFC, CHL or CB to the Managing Administrative Agent or any
Lender in connection with the negotiation of this Agreement or delivered
hereunder (as modified or supplemented by other information so furnished)
contains any material misstatement of fact or omits to state any material fact
necessary to make the statements therein, in the light of the circumstances
under which they were made, not misleading; provided that, with respect to
projected financial information, each of CFC, CHL and CB represents only that
such information was prepared in good faith based upon assumptions believed to
be reasonable at the time.
          SECTION 3.12. Federal Regulations. No part of the proceeds of any
Loans will be used for “buying” or “carrying” any “margin stock” within the
respective meanings of each of the quoted terms under Regulation U of the Board
as now and from time to time hereafter in effect or for any purpose that
violates the provisions of the Regulations of the Board. If requested by any
Lender or the Managing Administrative Agent, each Borrower will furnish to the
Managing Administrative Agent and each Lender a statement to the foregoing
effect in conformity with the requirements of FR Form G-3 or FR Form U-1, as
applicable, referred to in Regulation U of the Board.
          SECTION 3.13. Subsidiaries. Except as disclosed to the Managing
Administrative Agent by CFC or CB in writing from time to time after the
Effective Date, (a) Schedule 3.13 sets forth the name and jurisdiction of
incorporation of each Material Subsidiary and, as to each such Material
Subsidiary, the percentage of each class of Equity Interests owned by it and
(b) there are no outstanding subscriptions, options, warrants, calls, rights or
other agreements or commitments (other than stock options granted to employees
or directors and directors’ qualifying shares) of any nature relating to any
Equity Interests of CFC or CHL or any Material Subsidiary, except as created by
the Loan Documents.

35



--------------------------------------------------------------------------------



 



ARTICLE IV
Conditions
          SECTION 4.01. Effective Date. The obligations of the Lenders to make
Loans hereunder shall not become effective until the date on which each of the
following conditions is satisfied (or waived in accordance with Section 10.02):
     (a) The Managing Administrative Agent (or its counsel) shall have received
from each party hereto either (i) a counterpart of this Agreement signed on
behalf of such party or (ii) written evidence satisfactory to the Managing
Administrative Agent (which may include telecopy transmission of a signed
signature page of this Agreement) that such party has signed a counterpart of
this Agreement.
     (b) The Managing Administrative Agent shall have received favorable written
opinions (addressed to the Managing Administrative Agent and the Lenders and
dated the Effective Date) of counsel to CFC, CHL and CB, substantially in the
form of Exhibit C, and covering such other matters relating to CFC, CHL, CB,
this Agreement, the other Loan Documents or the Transactions as the Required
Lenders shall reasonably request.
     (c) The Managing Administrative Agent shall have received a closing
certificate in the form of Exhibit A from each of CFC, CHL and CB and such other
documents and certificates as the Managing Administrative Agent or its counsel
may reasonably request relating to the organization, existence and good standing
of CFC, CHL and CB, the authorization of the Transactions and any other legal
matters relating to CFC, CHL and CB, this Agreement, the other Loan Documents or
the Transactions, all in form and substance satisfactory to the Managing
Administrative Agent and its counsel.
     (d) The Managing Administrative Agent shall have received evidence
satisfactory to it that the Existing Credit Agreement and the commitments
thereunder shall be terminated concurrently with the effectiveness of this
Agreement and all amounts thereunder (including accrued interest and fees) shall
be paid in full and that the Five-Year Credit Agreement is effective.
     (e) The Managing Administrative Agent, the Administrative Agent and the
Lenders shall have received all fees and other amounts due and payable to such
parties on or prior to the Effective Date, including, to the extent invoiced,
reimbursement or payment of all out-of-pocket expenses required to be reimbursed
or paid by any Borrower hereunder.
The Managing Administrative Agent shall notify the Borrowers and the Lenders of
the Effective Date, and such notice shall be conclusive and binding. The
obligations of the Lenders to make Loans hereunder shall not become effective
unless each of the foregoing conditions is satisfied (or waived pursuant to
Section 10.02) at or prior to 3:00 p.m., New York City time, on November 17,
2006 (and, in the event such conditions are not so satisfied or waived, the
Commitments shall terminate at such time).

36



--------------------------------------------------------------------------------



 



Notwithstanding the foregoing, it is agreed that to the extent that the opinion
with respect to CB or any of the documents or certificates with respect to it to
be delivered pursuant to paragraph (b) or (c) above has not been received by
such time on November 17, 2006, the Effective Date shall nonetheless occur and
it shall be a condition to the first Borrowing by CB hereunder that each such
opinion, document and certificate have been delivered prior thereto.
          SECTION 4.02. Each Credit Event. The obligation of each Lender to make
a Loan on the occasion of any Borrowing is subject to the satisfaction of the
following conditions:
     (a) The representations and warranties of the relevant Borrower set forth
in this Agreement (other than the representations and warranties set forth in
Sections 3.04(c) and 3.06(a) for Borrowings after the Effective Date) shall be
true and correct on and as of the date of such Borrowing.
     (b) At the time of and immediately after giving effect to such Borrowing,
no Default or Event of Default shall have occurred and be continuing with
respect to any Borrower.
Each Borrowing shall be deemed to constitute a representation and warranty by
the relevant Borrower on the date thereof as to the matters specified in
paragraphs (a) and (b) of this Section.
ARTICLE V
Affirmative Covenants
          Until the Commitments have expired or been terminated and the
principal of and interest on each Loan and all fees payable hereunder shall have
been paid in full, each of CFC (with respect to CFC and (where applicable) its
Subsidiaries) and CB (with respect to CB and (where applicable) its
Subsidiaries) covenants and agrees with the Lenders that:
          SECTION 5.01. Financial Statements; Ratings Change and Other
Information. (a) CFC will furnish to the Managing Administrative Agent and each
Lender:
(i) within 90 days after the end of each fiscal year of CFC,
     (A) the audited consolidated balance sheet and related statements of
earnings, changes in stockholders’ equity and cash flows of CFC and its
subsidiaries as of the end of and for such year, setting forth the figures as of
the end of and for the previous fiscal year in comparative form, which
consolidated financial statements shall be reported on by KPMG LLP or other
independent public accountants of recognized national standing (without a “going
concern” or like qualification or exception and without any qualification or
exception as to the scope of such audit) to the effect that such consolidated
financial statements present fairly in all material respects the financial
condition and results of operations of CFC and its Subsidiaries on a
consolidated basis in accordance with GAAP consistently applied; and
     (B) the unaudited consolidating balance sheet and related statement of
earnings of CFC and its Subsidiaries as of the end of and for such year,
certified by one of its Financial Officers as presenting fairly in

37



--------------------------------------------------------------------------------



 



all material respects the financial condition and results of operations of CFC
and its Subsidiaries on a consolidating basis in accordance with GAAP
consistently applied, subject to the absence of footnotes;
     (ii) within 45 days after the end of each of the first three fiscal
quarters of each fiscal year of CFC,
     (A) the consolidated balance sheet and related statements of earnings and
cash flows of CFC and its Subsidiaries as of the end of and for such fiscal
quarter and the then elapsed portion of the fiscal year, setting forth in the
case of CFC and its Subsidiaries the figures for the corresponding period or
periods of (or, in the case of the balance sheet, as of the end of) the previous
fiscal year in comparative form, all certified by one of its Financial Officers
as presenting fairly in all material respects the financial condition and
results of operations of CFC and its Subsidiaries on a consolidated basis in
accordance with GAAP consistently applied, subject to normal year-end audit
adjustments and the absence of footnotes; and
     (B) the consolidating balance sheet and related statement of earnings of
CFC and its Subsidiaries as of the end and for such fiscal quarter and the then
elapsed portion of the fiscal year, certified by one of its Financial Officers
as presenting fairly in all material respects the financial condition and
results of operations of CFC and its Subsidiaries on a consolidating basis in
accordance with GAAP consistently applied, subject to normal year-end audit
adjustments and the absence of footnotes;
     (iii) concurrently with any delivery of financial statements under clause
(i), or (ii) above, a certificate of a Financial Officer of CFC (i) certifying
as to whether a Default or Event of Default with respect to CFC or CHL has
occurred and, if such Default or Event of Default has occurred, specifying the
details thereof and any action taken or proposed to be taken with respect
thereto, (ii) setting forth the Consolidated Net Worth of CFC and the respective
requirements of Section 6.01 therefor and (iii) stating whether any change in
GAAP or in the application thereof has occurred since the date of the audited
financial statements referred to in Section 3.04 and, if any such change has
occurred, specifying the effect of such change on the financial statements
accompanying such certificate.
          (b) CB will furnish to the Managing Administrative Agent and each
Lender:
     (i) within 90 days after the end of each fiscal year of CB,
     (A) the audited consolidated balance sheet and related statements of
earnings and cash flows of CB and its subsidiaries as of the end of and for such
year, setting forth the figures as of the end of and for the previous fiscal
year in comparative form, which consolidated financial statements shall be
reported on by KPMG LLP or other independent public accountants of recognized
national standing (without a “going concern” or like qualification or exception
and without any qualification or exception as to the scope of such audit) to the
effect that such consolidated financial statements present fairly in all
material respects

38



--------------------------------------------------------------------------------



 



the financial condition and results of operations of CB and its Subsidiaries on
a consolidated basis in accordance with GAAP consistently applied; and
     (B) the unaudited call reports of CB and its Subsidiaries as of the end of
and for such year;
     (ii) within 45 days after the end of each of the first three fiscal
quarters of each fiscal year of CB,
     (A) the consolidated balance sheet and related statements of earnings and
cash flows of CB and its Subsidiaries as of the end of and for such fiscal
quarter and the then elapsed portion of the fiscal year, setting forth in the
case of CB and its Subsidiaries the figures for the corresponding period or
periods of (or, in the case of the balance sheet, as of the end of) the previous
fiscal year in comparative form, all certified by one of its Financial Officers
as presenting fairly in all material respects the financial condition and
results of operations of CB and its Subsidiaries on a consolidated basis in
accordance with GAAP consistently applied, subject to normal year-end audit
adjustments and the absence of footnotes; and
     (B) the call reports of CB and its Subsidiaries as of the end and for such
fiscal quarter and the then elapsed portion of the fiscal year;
     (iii) concurrently with any delivery of financial statements under clause
(i), or (ii) above, a certificate of a Financial Officer of CB certifying as to
whether a Default or Event of Default with respect to CB has occurred and, if
such Default or Event of Default has occurred, specifying the details thereof
and any action taken or proposed to be taken with respect thereto.
          (c) Each of CFC and CB, as relevant, will furnish to the Managing
Administrative Agent and each Lender:
     (i) promptly after the same become publicly available, copies of all
periodic and current reports filed on Forms 10-K, 10-Q and 8-K (or successor
forms), all proxy statements and all registration statements (other than those
filed on Form S-8) filed by it or any of its Subsidiaries with the SEC or with
any national securities exchange, or distributed by CFC (or, in the event that
CB has public shareholders, CB) to its respective shareholders generally, as the
case may be;
     (ii) promptly after Moody’s or S&P shall have announced a change in the
rating established or deemed to have been established for the Index Debt,
written notice of such rating change; and
     (iii) promptly following any request therefor, such other information
regarding the operations, business affairs and financial condition of CFC or CB
or any of its Subsidiaries, or compliance with the terms of this Agreement or
any of the other Loan Documents, as the Managing Administrative Agent or any
Lender may reasonably request.

39



--------------------------------------------------------------------------------



 



Any delivery required to be made pursuant to Section 5.01(a)(i) and (ii),
Section 5.01(b)(i) and (ii), and Section 5.01(c)(i), and any notice required to
be given pursuant to Section 5.01(a)(iii) and Section 5.01(c)(ii) shall be
deemed to have been made or given on the date on which CFC or CB, as applicable,
posts such delivery, or posts a press release or SEC filing containing the
information required by such notice, on the Internet at the website of CFC, or
when such delivery is posted on the SEC’s website on the Internet at
www.sec.gov; provided that with respect to any delivery required to be made
pursuant to Section 5.01(a)(i) and (ii) and Section 5.01(b)(i) and (ii), CFC or
CB, as applicable, shall have given notice (including electronic notice) of any
such posting to the Lenders, which notice shall include a link to the applicable
website to which such posting was made; provided, further, that CFC or CB, as
applicable, shall deliver paper copies of any delivery referred to in
Section 5.01(a)(i) and (ii) and Section 5.01(b)(i) and (ii) to any Lender that
requests it, to deliver such paper copies until notice to cease delivering such
paper copies is given by such Lender.
          SECTION 5.02. Notices of Material Events. Each of CFC and CB will
furnish to the Managing Administrative Agent and each Lender prompt written
notice of the following as to itself and (where applicable) its Subsidiaries:
     (a) the occurrence of any Default or Event of Default;
     (b) the filing or commencement of any action, suit or proceeding by or
before any arbitrator or Governmental Authority against or affecting CFC, CHL,
CB or any Affiliate thereof that, if adversely determined, could reasonably be
expected to result in a Material Adverse Effect;
     (c) the occurrence of any ERISA Event that, alone or together with any
other ERISA Events that have occurred, could reasonably be expected to result in
liability of the Borrowers and their subsidiaries in an aggregate amount
exceeding $100,000,000;
     (d) notice from any rating agency concerning a negative change in any
credit rating previously accorded to CFC, CHL or CB by such rating agency or
informing CFC, CHL or CB that it has been placed on negative credit watch; and
     (e) any other development that results in, or could reasonably be expected
to result in, a Material Adverse Effect.
Each notice delivered under this Section shall set forth the details of the
event or development requiring such notice and any action taken or proposed to
be taken with respect thereto.
          SECTION 5.03. Existence; Conduct of Business. Each of CFC and CB will,
and will cause each of its Material Subsidiaries to, do or cause to be done all
things necessary to preserve, renew and keep in full force and effect its legal
existence and the rights, licenses, permits, privileges and franchises material
to the conduct of its business; provided that the foregoing shall not prohibit
any merger, consolidation, liquidation or dissolution permitted under
Section 6.03 and shall not prohibit CB from converting to a Federal savings bank
regulated by OTS.
          SECTION 5.04. Payment of Obligations. Each of CFC and CB will, and
will cause each of its Subsidiaries to, pay its obligations, including Tax
liabilities, that, if not paid, could result in a Material Adverse Effect before
the same shall become delinquent or in default, except where (a) the validity or
amount thereof is being contested in good faith by appropriate proceedings,
(b) CFC or CB or

40



--------------------------------------------------------------------------------



 



such Subsidiary has set aside on its books adequate reserves with respect
thereto in accordance with GAAP and (c) the failure to make payment pending such
contest could not reasonably be expected to result in a Material Adverse Effect.
          SECTION 5.05. Maintenance of Properties; Insurance. Each of CFC and CB
will, and will cause each of its Subsidiaries to, (a) keep and maintain all
property material to the conduct of its business in good working order and
condition, ordinary wear and tear excepted, and (b) maintain, with financially
sound and reputable insurance companies, insurance in such amounts and against
such risks as are customarily maintained by companies engaged in the same or
similar businesses operating in the same or similar locations.
          SECTION 5.06. Hedging Program. CFC will maintain at all times a
Hedging Program for CFC and its Subsidiaries consistent with their Hedging
Program in effect at and as of the Effective Date with such changes thereto as
CFC reasonably deems appropriate for the conduct of its ongoing business.
          SECTION 5.07. Books and Records; Inspection Rights. Each of CFC and CB
will, and will cause each of its Subsidiaries to, keep proper books of record
and account in which full, true and correct entries are made of all dealings and
transactions in relation to its business and activities. Each of CFC and CB
will, and will cause each of its Subsidiaries to, permit any representatives
designated by the Managing Administrative Agent or any Lender, upon reasonable
prior notice, to visit and inspect its properties, to examine and make extracts
from its books and records, and to discuss its affairs, finances and condition
with its officers and independent accountants, all at such reasonable times and
as often as reasonably requested.
          SECTION 5.08. Compliance with Laws and Contractual Obligations. Each
of CFC and CB will, and will cause each of its Subsidiaries to, comply with all
Contractual Obligations and all laws, rules, regulations and orders of any
Governmental Authority applicable to it or its property, except where the
failure to do so, individually or in the aggregate, could not reasonably be
expected to result in a Material Adverse Effect.
          SECTION 5.09. Environmental Laws. Each of CFC and CB will, and will
cause each of its Subsidiaries to:
          (a) Comply in all material respects with, and ensure compliance in all
material respects by all tenants and subtenants, if any, with, all applicable
Environmental Laws, and obtain and comply in all material respects with and
maintain, and ensure that all tenants and subtenants obtain and comply in all
material respects with and maintain, any and all licenses, approvals,
notifications, registrations or permits required by applicable Environmental
Laws; and
          (b) Conduct and complete all investigations, studies, sampling and
testing, and all remedial, removal and other actions required under
Environmental Laws and promptly comply in all material respects with all lawful
orders and directives of all Governmental Authorities regarding Environmental
Laws.
          SECTION 5.10. Use of Proceeds. The proceeds of each of the Loans will
be used only for the general corporate purposes of the applicable Borrower. No
part of the proceeds of any Loan will be used, whether directly or indirectly,
for any purpose that entails a violation of any of the Regulations of the Board,
including Regulations T, U and X.

41



--------------------------------------------------------------------------------



 



          SECTION 5.11. Compliance with Regulatory Requirements. Each of CFC and
CB will, and will cause each of its Subsidiaries which is a regulated bank to,
comply with all minimum capital ratios and guidelines, including, without
limitation, risk-based capital guidelines and capital leverage regulations
applicable to it (as may from time to time be prescribed, by regulation or
enforceable order of the Board, the OCC, the OTS or other federal or state
regulatory authorities having jurisdiction over such Person), and within such
ratios and guidelines, to the extent the same may be applicable to it, be
“adequately capitalized”. CFC will cause each of its Subsidiaries which is a
registered broker-dealer to comply with all material rules and regulations of
the SEC, the New York Stock Exchange and the National Association of Securities
Dealers applicable to it (including such rules and regulations dealing with net
capital requirements).
ARTICLE VI
Financial and Negative Covenants
          Until the Commitments have expired or terminated and the principal of
and interest on each Loan and all fees payable hereunder have been paid in full,
each of CFC (as to itself and (where applicable) its Subsidiaries) and CB (as to
itself and (where applicable) its Subsidiaries) covenants and agrees with the
Lenders that:
          SECTION 6.01. Financial Condition Covenants. CFC will not have a
Consolidated Net Worth at any time of less than $7,680,000,000.
          SECTION 6.02. Liens. Each of CFC and CB will not, and will not permit
any of its Subsidiaries to, create, incur, assume or permit to exist any Lien on
any property or asset now owned or hereafter acquired by it, or assign or sell
any income or revenues (including accounts receivable) or rights in respect of
any thereof, except:
     (a) Permitted Encumbrances;
     (b) Specified MSR Liens; and
     (c) Liens not otherwise permitted by this Section which are incurred by CFC
and its Subsidiaries or CB and its Subsidiaries in the ordinary course of their
hedging, financing and securitization activities (including, in the case of CB,
Liens incurred in connection with borrowings by it from any Federal Home Loan
Bank and, in the case of any of them, other Liens incurred in connection with
any type of hedging, financing or securitization transaction undertaken in the
ordinary course which reflects or represents an evolution or extension of the
practices conducted on the date hereof by entities similar to CFC and its
Subsidiaries or CB and its Subsidiaries, as the case may be);
provided that in no event shall any Lien permitted pursuant to paragraph (a) or
(c) above (other than Permitted Encumbrances described in clauses (a), (b) or
(e) of the definition thereof) encumber mortgage servicing rights, intercompany
advances or stock and other equity interests issued by Subsidiaries of CFC or
CB, as the case may be.
          SECTION 6.03. Fundamental Changes. (a) Each of CFC and CB will not,
and will not permit any of its Subsidiaries to, merge into or consolidate with
any other Person, or permit any other Person to merge into or consolidate with
it, or sell, transfer, lease or otherwise dispose of (in one transaction or in a
series of transactions) all or substantially all of its assets, or all or
substantially all of the stock of any of its Subsidiaries (in each case, whether
now owned or hereafter acquired), or liquidate

42



--------------------------------------------------------------------------------



 



or dissolve, except that, if at the time thereof and immediately after giving
effect thereto no Default or Event of Default shall have occurred and be
continuing (i) any Subsidiary may merge into CFC, CHL or CB in a transaction in
which CFC, CHL or CB, as applicable, is the surviving corporation, (ii) any
Subsidiary of CFC or CB may merge into any other subsidiary of CFC or CB, as the
case may be, in a transaction in which the surviving entity is a subsidiary
thereof, (iii) any Subsidiary of CFC or CB may sell, transfer, lease or
otherwise dispose of its assets to CFC or CB, as the case may be, or to a
Subsidiary thereof, (iv) any Subsidiary of CFC or CB may sell, transfer, lease
or otherwise dispose of its assets through transactions which are undertaken in
the ordinary course of its business or determined by CFC or CB, as the case may
be, in good faith to be in the best interests of it and its Subsidiaries,
(v) any Subsidiary of CFC or CB (other than CHL) may liquidate or dissolve if
CFC or CB, as the case may be, determines in good faith that such liquidation or
dissolution is in the best interests of CFC or CB, as the case may be, and its
Subsidiaries and is not materially disadvantageous to the Lenders and (vi) CFC
or CB or any Subsidiary thereof may merge with a Person that is not a
wholly-owned Subsidiary thereof immediately prior to such merger if
(A) permitted by Section 6.04 and (B) in the case of any merger involving CFC or
CHL or CB, CFC or CHL or CB, as applicable, is the surviving corporation.
          (b) Each of CFC and CB will not, and will not permit any of its
Subsidiaries to, engage to any material extent in any business other than
businesses of the type conducted by it and its Subsidiaries on the date of
execution of this Agreement and businesses reasonably related thereto.
          SECTION 6.04. Acquisitions. Each of CFC and CB will not, and will not
permit any of its Subsidiaries to, purchase, hold or acquire (including pursuant
to any merger with any Person that was not its wholly-owned Subsidiary prior to
such merger) all or a majority of the Equity Interests or voting Equity
Interests of any Person that was not a wholly-owned subsidiary prior thereto, or
purchase or otherwise acquire (in one transaction or a series of transactions)
all or substantially all of the assets of any such Person or all or
substantially all of the assets of any such Person constituting a business unit,
unless at the time thereof and immediately after giving effect thereto, no
Default or Event of Default with respect to CFC or CB, as the case may be, shall
have occurred and be continuing.
          SECTION 6.05. Restricted Payments. Each of CFC and CB will not, and
will not permit any of its Subsidiaries to, declare or make, or agree to pay or
make, directly or indirectly, any Restricted Payment if at the date of the
declaration thereof (either before or immediately after giving effect thereto
and to the payment thereof) a Default or Event of Default with respect to it or
(as applicable) any of its Subsidiaries shall have occurred and be continuing,
except (a) CFC or CB may declare and pay dividends with respect to its Equity
Interests payable solely in additional shares of its common stock and
(b) Subsidiaries of CFC (other than CB to the extent such Default or Event of
Default shall have occurred and be continuing with respect to CB) or CB may
declare and pay dividends to CFC or CB, as the case may be, or another
wholly-owned Subsidiary of it.
          SECTION 6.06. Indebtedness. Each of CFC and CB will not permit any of
its Subsidiaries (other than CHL and CB) which owns mortgage servicing rights to
create, issue, incur, assume, become liable in respect of or suffer to exist
Indebtedness (other than Indebtedness owed to any other Subsidiary) which,
together with Indebtedness (other than Indebtedness owed to any other
Subsidiary) of all other such subsidiaries owning mortgage servicing rights,
exceeds $100,000,000 in aggregate principal amount.

43



--------------------------------------------------------------------------------



 



ARTICLE VII
Events of Default
     If any of the following events (“Events of Default”) shall occur and be
continuing:
     (a) a Borrower shall fail to pay any principal of any Loan made to it when
and as the same shall become due and payable, whether at the due date thereof or
at a date fixed for prepayment thereof (including as may result from a notice
given pursuant to Section 2.08(d)) or otherwise;
     (b) a Borrower shall fail to pay any interest on any Loan made to it or any
fee or any other amount (other than an amount referred to in clause (a) of this
Article) payable by it under this Agreement or any of the other Loan Documents,
when and as the same shall become due and payable, and such failure shall
continue unremedied until the later of (i) three Business Days of the date when
due and (ii) one Business Day after the receipt of notice from the Managing
Administrative Agent, the Administrative Agent or any Lender;
     (c) any representation or warranty made or deemed made by or on behalf of
CFC or any of its Subsidiaries, or by or on behalf of CB or any of its
Subsidiaries, in or in connection with this Agreement or any other Loan Document
or any amendment or modification hereof or thereof or waiver hereunder or
thereunder, or in any report, certificate, financial statement or other document
furnished pursuant to or in connection with this Agreement or any other Loan
Document or any amendment or modification hereof or thereof or waiver hereunder
or thereunder, shall prove to have been inaccurate in any material respect on or
as of the date made or deemed made or furnished;
     (d) CFC or CB shall fail to observe or perform any covenant, condition or
agreement contained in Section 5.02, 5.03 (with respect to the Borrowers’
existence), 5.10 or 5.11 or in Article VI;
     (e) CFC, CHL or CB shall fail to observe or perform any covenant, condition
or agreement contained in this Agreement or any other Loan Document (other than
those specified in clause (a), (b) or (d) of this Article), and such failure
shall continue unremedied for a period of 30 days after notice thereof from the
Managing Administrative Agent to the relevant Borrower (which notice will be
given at the request of any Lender);
     (f) CFC, CHL, CB or any of their Subsidiaries shall (i) default in making
any payment of any principal of any Material Indebtedness (including any
Guarantee Obligation, but, solely for purposes of determining whether there is
an Event of Default of CB, excluding the Material Indebtedness of CFC, CHL or
any of their Subsidiaries (other than CB or any of its Subsidiaries)) on the
scheduled or original due date with respect thereto; or (ii) default in
(x) making any payment of any interest on any such Material Indebtedness beyond
the period of grace, if any, provided in the instrument or agreement under which
such Material Indebtedness was created or (y) the observance or performance of
any other agreement or condition relating to any such Material Indebtedness or
contained in any instrument or agreement evidencing, securing or relating
thereto, or any other event shall occur or condition exist, the effect of which
default or other event or condition under this clause (ii) is (A) to

44



--------------------------------------------------------------------------------



 



cause such Material Indebtedness to become due prior to its stated maturity or
(in the case of any such Indebtedness constituting a Guarantee Obligation) to
become payable and remain unpaid or (B) to permit, and to have continuously
permitted during a period of at least 30 days, the holder or beneficiary of such
Material Indebtedness (or a trustee or agent on behalf of such holder or
beneficiary) to cause, with the giving of notice if required, such Material
Indebtedness to become due prior to its stated maturity or (in the case of any
such Material Indebtedness constituting a Guarantee Obligation) to become
payable and remain unpaid; provided, that this clause (f) shall not apply to
secured Material Indebtedness that becomes due as a result of the voluntary sale
or transfer of the property or assets securing such Material Indebtedness;
provided, further, that for purposes of this paragraph (f), Material
Indebtedness in respect of Hedge and Repo Transactions shall be deemed to
consist of the Aggregate Deficit Amount.
     (g) an involuntary proceeding shall be commenced or an involuntary petition
shall be filed seeking (i) liquidation, reorganization or other relief in
respect of CFC, CHL, CB or any of the Material Subsidiaries or its debts, or of
a substantial part of its assets, under any Federal, state or foreign
bankruptcy, insolvency, receivership or similar law now or hereafter in effect
or (ii) the appointment of a receiver, trustee, custodian, sequestrator,
conservator or similar official for CFC, CHL, CB or any of the Material
Subsidiaries of CFC or CB, as the case may be, or for a substantial part of its
assets, and, in any such case, such proceeding or petition shall continue
undismissed for 60 days or an order or decree approving or ordering any of the
foregoing shall be entered;
     (h) CFC, CHL, CB or any of the Material Subsidiaries of CFC or CB, as the
case may be, shall (i) voluntarily commence any proceeding or file any petition
seeking liquidation, reorganization or other relief under any Federal, state or
foreign bankruptcy, insolvency, receivership or similar law now or hereafter in
effect, (ii) consent to the institution of, or fail to contest in a timely and
appropriate manner, any proceeding or petition described in clause (h) of this
Article, (iii) apply for or consent to the appointment of a receiver, trustee,
custodian, sequestrator, conservator or similar official for it or for a
substantial part of its assets, (iv) file an answer admitting the material
allegations of a petition filed against it in any such proceeding, (v) make a
general assignment for the benefit of creditors or (vi) take any action for the
purpose of effecting any of the foregoing;
     (i) CFC, CHL, CB or any of the Material Subsidiaries of CFC or CB, as the
case may be, shall become unable, admit in writing its inability or fail
generally to pay its debts as they become due;
     (j) one or more judgments for the payment of money in an aggregate amount
in excess of $100,000,000 and not fully covered by insurance shall be rendered
against CFC, CHL, CB or any of their Subsidiaries or any combination thereof and
the same shall remain undischarged for a period of 60 consecutive days during
which execution shall not be effectively stayed, or any action shall be legally
taken by a

45



--------------------------------------------------------------------------------



 



judgment creditor to attach or levy upon any assets of CFC, CHL, CB or any of
their Subsidiaries to enforce any such judgment;
     (k) an ERISA Event shall have occurred that, in the opinion of the Required
Lenders, when taken together with all other ERISA Events that have occurred,
could reasonably be expected to result in a Material Adverse Effect;
     (l) the guarantee contained in Article VIII of this Agreement shall cease,
for any reason, to be in full force and effect or CFC, CHL, or any Affiliate of
CFC or CHL shall so assert;
     (m) CFC shall cease to own, directly or indirectly, 100% of the outstanding
Equity Interests of CHL; or
     (n) 75% of the outstanding Equity Interests of CB shall cease to be owned
by CFC;
then, and in every such event (other than an event described in clause (g) or
(h) of this Article) with respect to CFC (or, as provided for, any Subsidiary of
CFC) or with respect to CB (or, as provided for, any Subsidiary of CB), and at
any time thereafter during the continuance of such event, the Managing
Administrative Agent may, and at the request of the Required Lenders shall, by
notice to CFC or CB, as appropriate, take either or both of the following
actions, at the same or different times: (i) terminate the Commitments as they
are available to CFC and CHL or to CB, as the case may be, and thereupon the
Commitments to such extent shall terminate immediately, and (ii) declare the
Loans then outstanding to CFC and CHL or to CB, as the case may be, to be due
and payable in whole (or in part, in which case any principal not so declared to
be due and payable may thereafter be declared to be due and payable), and
thereupon the principal of the Loans so declared to be due and payable, together
with accrued interest thereon and all fees and other obligations of CFC and CHL
or of CB, as the case may be, accrued hereunder, shall become due and payable
immediately, without presentment, demand, protest or other notice of any kind,
all of which are hereby waived by each Borrower; and in case of any event with
respect to CFC or CHL or to CB, as the case may be, described in clause (g) or
(h) of this Article, the Commitments as they are available to CFC and CHL or to
CB, as the case may be, shall automatically terminate and the principal of the
Loans then outstanding to CFC and CHL or to CB, as the case may be, together
with accrued interest thereon and all fees and other obligations of CFC and CHL
or of CB, as the case may be, accrued hereunder, shall automatically become due
and payable, without presentment, demand, protest or other notice of any kind,
all of which are hereby waived by the Borrower. For the avoidance of doubt, it
is understood and agreed by the Lenders that an Event of Default with respect to
CFC or any of its Subsidiaries (other than CB or any of its Subsidiaries) shall
not permit or cause a termination of the Commitments as they are available to CB
or permit or cause the Loans outstanding to CB to be declared to or
automatically become due and payable. Clause (n) shall be considered an Event of
Default with respect to both CFC and CB.
ARTICLE VIII
Guarantee
          SECTION 8.01. Guarantee. (a) Each of CFC and CHL (each, a “Guarantor”)
hereby unconditionally and irrevocably guarantees to the Managing Administrative
Agent, for the ratable benefit of the Lenders and their respective successors,
indorsees, transferees and assigns, the prompt and complete payment and
performance by the other (with respect to such Guarantor, the “Guaranteed

46



--------------------------------------------------------------------------------



 



Borrower”) when due (whether at the stated maturity, by acceleration or
otherwise) of the Obligations of the Guaranteed Borrower hereunder (with respect
to such Guarantor, the “Borrower Obligations”).
          (b) Anything herein or in any other Loan Document to the contrary
notwithstanding, the maximum liability of each Guarantor hereunder and under the
other Loan Documents shall in no event exceed the amount which can be guaranteed
by such Guarantor under applicable federal and state laws relating to the
insolvency of debtors (after giving effect to the right of contribution
established in Section 8.02).
          (c) Each Guarantor agrees that the Borrower Obligations of its
Guaranteed Borrower may at any time and from time to time exceed the amount of
the liability of such Guarantor hereunder without impairing the guarantee
contained in this Article VIII or affecting the rights and remedies of the
Managing Administrative Agent or any Lender hereunder.
          (d) The guarantee contained in this Article VIII shall remain in full
force and effect until, subject to reinstatement pursuant to Section 8.05, all
the Borrower Obligations of the relevant Guaranteed Borrower and the obligations
of each Guarantor under the guarantee contained in this Article VIII shall have
been satisfied by payment in full and the Commitments shall be terminated,
notwithstanding that from time to time during the term of this Agreement such
Guaranteed Borrower may be free from any Borrower Obligations.
          (e) No payment made by a Guaranteed Borrower, a Guarantor, any other
guarantor or any other Person or received or collected by the Managing
Administrative Agent or any Lender from such Guaranteed Borrower, such
Guarantor, any other guarantor or any other Person by virtue of any action or
proceeding or any set-off or appropriation or application at any time or from
time to time in reduction of or in payment of the Borrower Obligations of such
Guaranteed Borrower shall be deemed to modify, reduce, release or otherwise
affect the liability of the relevant Guarantor hereunder which shall,
notwithstanding any such payment (other than any payment made by such Guarantor
in respect of the Borrower Obligations of the relevant Guaranteed Borrower or
any payment received or collected from such Guarantor in respect of such
Borrower Obligations), remain liable for the Borrower Obligations of such
Guaranteed Borrower up to the maximum liability of such Guarantor hereunder
until, subject to reinstatement pursuant to Section 8.05, the Borrower
Obligations are paid in full and the Commitments are terminated.
          SECTION 8.02. No Subrogation. Notwithstanding any payment made by a
Guarantor hereunder or any set-off or application of funds of such Guarantor by
the Managing Administrative Agent or any Lender, such Guarantor shall not be
entitled to be subrogated to any of the rights of the Managing Administrative
Agent or any Lender against the Guaranteed Borrower with respect to it or any
guarantee or right of offset held by the Managing Administrative Agent or any
Lender for the payment of the Borrower Obligations of such Guaranteed Borrower,
nor shall such Guarantor seek or be entitled to seek any contribution or
reimbursement from such Guaranteed Borrower in respect of payments made by such
Guarantor hereunder, until all amounts owing to the Managing Administrative
Agent and the Lenders on account of the Borrower Obligations of such Guaranteed
Borrower are indefeasibly paid in full and the Commitments are terminated. If
any amount shall be paid to such Guarantor on account of such subrogation rights
at any time when all of the Borrower Obligations of such Guaranteed Borrower
shall not have been indefeasibly paid in full, such amount shall be held by such
Guarantor in trust for the Managing Administrative Agent and the Lenders,
segregated from other funds of such Guarantor, and shall, forthwith upon receipt
by such Guarantor, be turned over to the Managing Administrative Agent in the
exact form received by such Guarantor (duly indorsed by such Guarantor to the
Managing Administrative Agent, if required), to be applied against the Borrower
Obligations of such Guaranteed

47



--------------------------------------------------------------------------------



 



Borrower, whether matured or unmatured, in such order as the Managing
Administrative Agent may determine.
          SECTION 8.03. Amendments, etc. with respect to the Borrower
Obligations. Each Guarantor shall remain obligated hereunder notwithstanding
that, without any reservation of rights against it and without notice to or
further assent by it, any demand for payment of any of the Borrower Obligations
of the Guaranteed Borrower with respect to it made by the Managing
Administrative Agent or any Lender may be rescinded by the Managing
Administrative Agent or such Lender and any of such Borrower Obligations
continued, and such Borrower Obligations, or the liability of any other Person
upon or for any part thereof, or any guarantee therefor or right of offset with
respect thereto, may, from time to time, in whole or in part, be renewed,
extended, amended, modified, accelerated, compromised, waived, surrendered or
released by the Managing Administrative Agent or any Lender, and this Agreement
and the other Loan Documents and any other documents executed and delivered in
connection therewith may be amended, modified, supplemented or terminated, in
whole or in part, as the Managing Administrative Agent (or the Required Lenders
or all Lenders, as the case may be) may deem advisable from time to time, and
any guarantee or right of offset at any time held by the Managing Administrative
Agent or any Lender for the payment of such Borrower Obligations may be sold,
exchanged, waived, surrendered or released.
          SECTION 8.04. Guarantee Absolute and Unconditional. Each Guarantor
waives any and all notice of the creation, renewal, extension or accrual of any
of the Borrower Obligations of the Guaranteed Borrower with respect to it and
notice of or proof of reliance by the Managing Administrative Agent or any
Lender upon the guarantee contained in this Article VIII or acceptance of the
guarantee contained in this Article VIII; such Borrower Obligations, and any of
them, shall conclusively be deemed to have been created, contracted or incurred,
or renewed, extended, amended or waived, in reliance upon the guarantee
contained in this Article VIII; and all dealings between such Guarantor and such
Guaranteed Borrower, on the one hand, and the Managing Administrative Agent and
the Lenders, on the other hand, likewise shall be conclusively presumed to have
been had or consummated in reliance upon the guarantee contained in this
Article VIII. Each Guarantor waives diligence, presentment, protest, demand for
payment and notice of default or nonpayment to or upon the Guaranteed Borrower
with respect to it or such Guarantor with respect to the Borrower Obligations of
such Guaranteed Borrower. Each Guarantor understands and agrees that the
guarantee contained in this Article VIII shall be construed as a continuing,
absolute and unconditional guarantee of payment without regard to (a) the
validity or enforceability of this Agreement or any other Loan Document, any of
the Borrower Obligations of the Guaranteed Borrower with respect to it or any
other collateral security therefor or guarantee or right of offset with respect
thereto at any time or from time to time held by the Managing Administrative
Agent or any Lender, (b) any defense, set-off or counterclaim (other than a
defense of payment or performance) which may at any time be available to or be
asserted by such Guaranteed Borrower or any other Person against the Managing
Administrative Agent or any Lender, (c) any change in the corporate existence,
structure or ownership of such Guaranteed Borrower, or any insolvency,
bankruptcy, reorganization or other similar proceeding affecting such Guaranteed
Borrower or its assets or any resulting release or discharge of any such
Borrower Obligation, (d) any law, regulation or order of any jurisdiction, or
any other event, affecting any term of any such Borrower Obligation or any
Lender’s rights with respect thereto or (e) any other circumstance whatsoever
(with or without notice to or knowledge of it) which constitutes, or might be
construed to constitute, an equitable or legal discharge of such Guaranteed
Borrower for such Borrower Obligations, or of such Guarantor under the guarantee
contained in this Article VIII, in bankruptcy or in any other instance. When
making any demand hereunder or otherwise pursuing its rights and remedies
hereunder against a Guarantor, the Managing Administrative Agent or any Lender
may, but shall be under no obligation to, make a similar demand on or otherwise
pursue such rights and remedies as it may have against any other Person or
against any other guarantee for the Borrower Obligations of the Guaranteed
Borrower with respect to such Guarantor or any right of offset

48



--------------------------------------------------------------------------------



 



with respect thereto, and any failure by the Managing Administrative Agent or
any Lender to make any such demand, to pursue such other rights or remedies or
to collect any payments from any other Person or to realize upon any such
guarantee or to exercise any such right of offset, or any release of any other
Person or any such guarantee or right of offset, shall not relieve such
Guarantor of any obligation or liability hereunder, and shall not impair or
affect the rights and remedies, whether express, implied or available as a
matter of law, of the Managing Administrative Agent or any Lender against such
Guarantor. For the purposes hereof “demand” shall include the commencement and
continuance of any legal proceedings.
          SECTION 8.05. Reinstatement. The guarantee contained in this
Article VIII shall continue to be effective, or be reinstated, as the case may
be, if at any time payment, or any part thereof, of any of the Borrower
Obligations of a Guaranteed Borrower is rescinded or must otherwise be restored
or returned by the Managing Administrative Agent or any Lender upon the
insolvency, bankruptcy, dissolution, liquidation or reorganization of such
Guaranteed Borrower, or upon or as a result of the appointment of a receiver,
intervenor or conservator of, or trustee or similar officer for, such Guaranteed
Borrower or any substantial part of its property, or otherwise, all as though
such payments had not been made.
          SECTION 8.06. Payments. Each Guarantor hereby guarantees that payments
hereunder will be paid to the Managing Administrative Agent without set-off or
counterclaim in Dollars at the office of the Managing Administrative Agent
specified in Section 2.17.
          SECTION 8.07. Independent Obligations. The obligations of a Guarantor
under the guarantee contained in this Article VIII are independent of the
obligations of the Guaranteed Borrower with respect to it, and a separate action
or actions may be brought and prosecuted against such Guarantor whether or not
such Guaranteed Borrower is joined in any such action or actions. Each Guarantor
waives, to the fullest extent permitted by law, the benefit of any statute of
limitations affecting its liability hereunder or the enforcement thereof.
ARTICLE IX
The Agents
          SECTION 9.01. Appointment. Each Lender hereby irrevocably designates
and appoints the Managing Administrative Agent as the agent of such Lender under
this Agreement and the other Loan Documents, and each Lender irrevocably
authorizes the Managing Administrative Agent, in such capacity, to take such
action on its behalf under the provisions of this Agreement and the other Loan
Documents and to exercise such powers and perform such duties as are expressly
delegated to the Managing Administrative Agent by the terms of this Agreement
and the other Loan Documents, together with such other powers as are reasonably
incidental thereto. Notwithstanding any provision to the contrary elsewhere in
this Agreement, the Managing Administrative Agent shall not have any duties or
responsibilities, except those expressly set forth herein, or any fiduciary
relationship with any Lender, and no implied covenants, functions,
responsibilities, duties, obligations or liabilities shall be read into this
Agreement or any other Loan Document or otherwise exist against the Managing
Administrative Agent.
          SECTION 9.02. Delegation of Duties. The Managing Administrative Agent
may execute any of its duties under this Agreement and the other Loan Documents
by or through agents or attorneys-in-fact and shall be entitled to advice of
counsel concerning all matters pertaining to such duties. The Managing
Administrative Agent shall not be responsible for the negligence or misconduct
of any agents or attorneys-in-fact selected by it with reasonable care.

49



--------------------------------------------------------------------------------



 



          SECTION 9.03. Exculpatory Provisions. Neither any Agent nor any of its
respective officers, directors, employees, agents, attorneys-in-fact or
affiliates shall be (i) liable for any action lawfully taken or omitted to be
taken by it or such Person under or in connection with this Agreement or any
other Loan Document (except to the extent that any of the foregoing are found by
a final and nonappealable decision of a court of competent jurisdiction to have
resulted from its or such Person’s own gross negligence or willful misconduct)
or (ii) responsible in any manner to any of the Lenders for any recitals,
statements, representations or warranties made by any of CFC, CHL, CB or their
Subsidiaries or any officer thereof contained in this Agreement or any other
Loan Document or in any certificate, report, statement or other document
referred to or provided for in, or received by the Agents under or in connection
with, this Agreement or any other Loan Document or for the value, validity,
effectiveness, genuineness, enforceability or sufficiency of this Agreement or
any other Loan Document or for any failure of any of CFC, CHL, CB or their
Subsidiaries to perform its obligations hereunder or thereunder. The Agents
shall not be under any obligation to any Lender to ascertain or to inquire as to
the observance or performance of any of the agreements contained in, or
conditions of, this Agreement or any other Loan Document, or to inspect the
properties, books or records of any of CFC, CHL, CB or their Subsidiaries.
          SECTION 9.04. Reliance by Managing Administrative Agent. The Managing
Administrative Agent shall be entitled to rely, and shall be fully protected in
relying, upon any instrument, writing, resolution, notice, consent, certificate,
affidavit, letter, telecopy, telex or teletype message, statement, order or
other document or conversation believed by it to be genuine and correct and to
have been signed, sent or made by the proper Person or Persons and upon advice
and statements of legal counsel (including counsel to the Borrower), independent
accountants and other experts selected by the Managing Administrative Agent. The
Managing Administrative Agent may deem and treat the payee of any Note as the
owner thereof for all purposes unless a written notice of assignment,
negotiation or transfer thereof shall have been filed with the Managing
Administrative Agent. The Managing Administrative Agent shall be fully justified
in failing or refusing to take any action under this Agreement or any other Loan
Document unless it shall first receive such advice or concurrence of the
Required Lenders (or, if so specified by this Agreement, all Lenders) as it
deems appropriate or it shall first be indemnified to its satisfaction by the
Lenders against any and all liability and expense that may be incurred by it by
reason of taking or continuing to take any such action (other than any liability
or expense which is found by a final and nonappealable decision of a court of
competent jurisdiction to have resulted from its gross negligence or willful
misconduct). The Managing Administrative Agent shall in all cases be fully
protected in acting, or in refraining from acting, under this Agreement and the
other Loan Documents in accordance with a request of the Required Lenders (or,
if so specified by this Agreement, all Lenders), and such request and any action
taken or failure to act pursuant thereto shall be binding upon all the Lenders
and all future holders of the Loans.
          SECTION 9.05. Notice of Default. The Managing Administrative Agent
shall not be deemed to have knowledge or notice of the occurrence of any Default
or Event of Default unless the Managing Administrative Agent has received notice
from a Lender or the Borrowers referring to this Agreement, describing such
Default or Event of Default and stating that such notice is a “notice of
default”. In the event that the Managing Administrative Agent receives such a
notice, the Managing Administrative Agent shall give notice thereof to the
Lenders. The Managing Administrative Agent shall take such action with respect
to such Default or Event of Default as shall be reasonably directed by the
Required Lenders (or, if so specified by this Agreement, all Lenders); provided
that unless and until the Managing Administrative Agent shall have received such
directions, the Managing Administrative Agent may (but shall not be obligated
to) take such action, or refrain from taking such action, with respect to such
Default or Event of Default as it shall deem advisable in the best interests of
the Lenders.
          SECTION 9.06. Non-Reliance on Agents and Other Lenders. Each Lender
expressly acknowledges that neither the Agents nor any of their respective
officers, directors, employees, agents,

50



--------------------------------------------------------------------------------



 



attorneys-in-fact or affiliates has made any representations or warranties to it
and that no act by any Agent hereafter taken, including any review of the
affairs of CFC, CHL, CB or their Subsidiaries or any affiliate of CFC, CHL, CB
or their Subsidiaries, shall be deemed to constitute any representation or
warranty by any Agent to any Lender. Each Lender represents to the Agents that
it has, independently and without reliance upon any Agent or any other Lender,
and based on such documents and information as it has deemed appropriate, made
its own appraisal of and investigation into the business, operations, property,
financial and other condition and creditworthiness of CFC, CHL, CB or their
Subsidiaries and their affiliates and made its own decision to make its Loans
hereunder and enter into this Agreement. Each Lender also represents that it
will, independently and without reliance upon any Agent or any other Lender, and
based on such documents and information as it shall deem appropriate at the
time, continue to make its own credit analysis, appraisals and decisions in
taking or not taking action under this Agreement and the other Loan Documents,
and to make such investigation as it deems necessary to inform itself as to the
business, operations, property, financial and other condition and
creditworthiness of CFC, CHL, CB and their Subsidiaries and the affiliates of
CFC, CHL, CB and their Subsidiaries. Except for notices, reports and other
documents expressly required to be furnished to the Lenders by the Managing
Administrative Agent hereunder, the Managing Administrative Agent shall not have
any duty or responsibility to provide any Lender with any credit or other
information concerning the business, operations, property, condition (financial
or otherwise), prospects or creditworthiness of CFC, CHL, CB and their
Subsidiaries or any affiliate of CFC, CHL, CB and their Subsidiaries that may
come into the possession of the Managing Administrative Agent or any of its
officers, directors, employees, agents, attorneys-in-fact or affiliates.
          SECTION 9.07. Indemnification. The Lenders agree to indemnify each
Agent in its capacity as such (to the extent not reimbursed by the Borrowers and
without limiting the obligation of the Borrowers to do so), ratably according to
their respective Aggregate Exposure Percentages in effect on the date on which
indemnification is sought under this Section (or, if indemnification is sought
after the date upon which the Commitments shall have terminated and the Loans
shall have been paid in full, ratably in accordance with such Aggregate Exposure
Percentages immediately prior to such date), from and against any and all
liabilities, obligations, losses, damages, penalties, actions, judgments, suits,
costs, expenses or disbursements of any kind whatsoever that may at any time
(whether before or after the payment of the Loans) be imposed on, incurred by or
asserted against such Agent in any way relating to or arising out of, the
Commitments, this Agreement, any of the other Loan Documents or any documents
contemplated by or referred to herein or therein or the transactions
contemplated hereby or thereby or any action taken or omitted by such Agent
under or in connection with any of the foregoing; provided that no Lender shall
be liable for the payment of any portion of such liabilities, obligations,
losses, damages, penalties, actions, judgments, suits, costs, expenses or
disbursements that are found by a final and nonappealable decision of a court of
competent jurisdiction to have resulted from such Agent’s gross negligence or
willful misconduct. The agreements in this Section shall survive the payment of
the Loans and all other amounts payable hereunder.
          SECTION 9.08. Agent in Its Individual Capacity. Each Agent and its
affiliates may make loans to, accept deposits from and generally engage in any
kind of business with CFC, CHL, CB and their Subsidiaries as though such Agent
were not an Agent. With respect to its Loans made or renewed by it, each Agent
shall have the same rights and powers under this Agreement and the other Loan
Documents as any Lender and may exercise the same as though it were not an
Agent, and the terms “Lender” and “Lenders” shall include each Agent in its
individual capacity.
          SECTION 9.09. Successor Managing Administrative Agent. The Managing
Administrative Agent may resign as Managing Administrative Agent upon 10 days’
notice to the Lenders and the Borrower. If the Managing Administrative Agent
shall resign as Managing Administrative Agent under this Agreement and the other
Loan Documents, then the Required Lenders shall appoint from

51



--------------------------------------------------------------------------------



 



among the Lenders a successor agent for the Lenders, which successor agent shall
(unless an Event of Default under Article VII(a), VII(b), VII(g) or VII(h) with
respect to the Borrowers shall have occurred and be continuing) be subject to
approval by the Borrower (which approval shall not be unreasonably withheld or
delayed), whereupon such successor agent shall succeed to the rights, powers and
duties of the Managing Administrative Agent, and the term “Managing
Administrative Agent” shall mean such successor agent effective upon such
appointment and approval, and the former Managing Administrative Agent’s rights,
powers and duties as Managing Administrative Agent shall be terminated, without
any other or further act or deed on the part of such former Managing
Administrative Agent or any of the parties to this Agreement or any holders of
the Loans. If no successor agent has accepted appointment as Managing
Administrative Agent by the date that is 10 days following a retiring Managing
Administrative Agent’s notice of resignation, the retiring Managing
Administrative Agent’s resignation shall nevertheless thereupon become
effective, and the Lenders shall assume and perform all of the duties of the
Managing Administrative Agent hereunder until such time, if any, as the Required
Lenders appoint a successor agent as provided for above. After any retiring
Managing Administrative Agent’s resignation as Managing Administrative Agent,
the provisions of this Article IX shall inure to its benefit as to any actions
taken or omitted to be taken by it while it was Managing Administrative Agent
under this Agreement and the other Loan Documents.
          SECTION 9.10. Documentation Agent, Syndication Agent and
Administrative Agent. None of the Documentation Agent, the Syndication Agent or
the Administrative Agent shall have any duties or responsibilities hereunder in
their capacities as such.
ARTICLE X
Miscellaneous
          SECTION 10.01. Notices. (a) Except in the case of notices and other
communications expressly permitted to be given by telephone (and subject to
paragraph (b) below), all notices and other communications provided for herein
shall be in writing and shall be delivered by hand or overnight courier service,
mailed by certified or registered mail or sent by telecopy, as follows:
     (i) if to CFC or CHL, to it at 4500 Park Granada, Calabasas, California
91302, Attention of Chief Financial Officer (Telecopy No. (818) 225-4196), with
a copy to the attention of its Chief Legal Officer (Telecopy No. (818) 225-4055)
at the same address;
     (ii) if to CB, to it at 225 West Hillcrest Drive, Thousand Oaks, California
91360, Attention of Chief Financial Officer (Telecopy No. (805) 371-6416, with a
copy to the attention of its Corporate Secretary (Telecopy No. (805) 371-6417 at
the same address;
     (iii) if to the Managing Administrative Agent, to Barclays Bank PLC., 200
Cedar Knolls Road, Whippany, New Jersey 07981, Attention: May Wong (Telecopy No.
(973) 576-3014, with a copy to Barclays Bank PLC, 200 Park Avenue, New York, New
York 10166, Attention: Trish Calabro (Telecopy No. (212) 412-7600; and
     (iv) if to any Swingline Lender or any other Lender, to it at its address
(or telecopy number) set forth in its Administrative Questionnaire.
          (b) Notices and other communications to the Lenders hereunder may be
delivered or furnished by electronic communications pursuant to procedures
approved by the Managing Administrative Agent; provided that the foregoing shall
not apply to notices pursuant to Article II unless otherwise agreed by the
Managing Administrative Agent and the applicable Lender. The Managing

52



--------------------------------------------------------------------------------



 



Administrative Agent or the Borrower may, in its discretion, agree to accept
notices and other communications to it hereunder by electronic communications
pursuant to procedures approved by it; provided that approval of such procedures
may be limited to particular notices or communications.
          (c) Any party hereto may change its address or telecopy number for
notices and other communications hereunder by notice to the other parties
hereto. All notices and other communications given to any party hereto in
accordance with the provisions of this Agreement shall be deemed to have been
given on the date of receipt.
          SECTION 10.02. Waivers; Amendments. (a) No failure or delay by the
Managing Administrative Agent or any Lender in exercising any right or power
hereunder shall operate as a waiver thereof, nor shall any single or partial
exercise of any such right or power, or any abandonment or discontinuance of
steps to enforce such a right or power, preclude any other or further exercise
thereof or the exercise of any other right or power. The rights and remedies of
the Managing Administrative Agent and the Lenders hereunder are cumulative and
are not exclusive of any rights or remedies that they would otherwise have. No
waiver of any provision of this Agreement or consent to any departure by a
Borrower therefrom shall in any event be effective unless the same shall be
permitted by paragraph (b) of this Section, and then such waiver or consent
shall be effective only in the specific instance and for the purpose for which
given. Without limiting the generality of the foregoing, the making of a Loan
shall not be construed as a waiver of any Default or Event of Default,
regardless of whether the Managing Administrative Agent or any Lender may have
had notice or knowledge of such Default or Event of Default at the time.
          (b) Neither this Agreement nor any other Loan Document nor any
provision hereof or thereof may be waived, amended or modified (other than
amendments and modifications made for the sole purpose of giving effect to any
increase in Commitments pursuant to Section 2.01(b) or made to Schedule 2.05 as
contemplated by the definition of “Swingline Lender” in Section 1.01) except
pursuant to an agreement or agreements in writing entered into by the Borrowers
and the Required Lenders or by the Borrowers and the Managing Administrative
Agent with the consent of the Required Lenders; provided that no such agreement
shall (i) increase the Commitment of any Lender without the written consent of
such Lender, (ii) reduce the principal amount of any Loan or reduce the rate of
interest thereon, or reduce any fees payable hereunder, without the written
consent of each Lender affected thereby, (iii) postpone the scheduled date of
payment of the principal amount of any Loan (other than in accordance with
Section 2.09) or any interest thereon, or any fees payable hereunder, or reduce
the amount of, waive or excuse any such payment, or postpone the scheduled date
of expiration of any Commitment, without the written consent of each Lender
affected thereby, (iv) change Section 2.17 in a manner that would alter the pro
rata sharing of payments required thereby, without the written consent of each
Lender, (v) release any Guarantor from its obligations set forth in Article VIII
without the written consent of each Lender, or (vi) change any of the provisions
of this Section or the definition of “Required Lenders” or any other provision
hereof specifying the number or percentage of Lenders required to waive, amend
or modify any rights hereunder or make any determination or grant any consent
hereunder, without the written consent of each Lender; provided further that no
such agreement shall amend, modify or otherwise affect the rights or duties of
the Managing Administrative Agent or any Swingline Lender hereunder without the
prior written consent of the Managing Administrative Agent or such Swingline
Lender, as the case may be.
          SECTION 10.03. Expenses; Indemnity; Damage Waiver. (a) CFC and CHL
shall pay (i) all reasonable out-of-pocket expenses incurred by the Managing
Administrative Agent, the Administrative Agent and their respective Affiliates,
including the reasonable fees, charges and disbursements of counsel for the
Managing Administrative Agent and the Administrative Agent, in connection with
the syndication of the credit facilities provided for herein, the preparation
and

53



--------------------------------------------------------------------------------



 



administration of this Agreement or any amendments, modifications or waivers of
the provisions hereof (whether or not the transactions contemplated hereby or
thereby shall be consummated) and (ii) all out-of-pocket expenses incurred by
the Managing Administrative Agent, the Administrative Agent or any Lender,
including the fees, charges and disbursements of any counsel for the Managing
Administrative Agent, the Administrative Agent or any Lender, in connection with
the enforcement or protection of its rights in connection with this Agreement
and the other Loan Documents, including its rights under this Section, or in
connection with the Loans made hereunder, including all such out-of-pocket
expenses incurred during any workout, restructuring or negotiations in respect
of such Loans.
          (b) CFC and CHL (or, to the extent provided below, CB) shall indemnify
the Managing Administrative Agent, the Agents and each Lender, and each Related
Party of any of the foregoing Persons (each such Person being called an
“Indemnitee”) against, and hold each Indemnitee harmless from, any and all
losses, claims, damages, liabilities and related expenses, including the fees,
charges and disbursements of any counsel for any Indemnitee, incurred by or
asserted against any Indemnitee arising out of, in connection with, or as a
result of (i) the execution or delivery of this Agreement or any agreement or
instrument contemplated hereby, the performance by the parties hereto of their
respective obligations hereunder or the consummation of the Transactions or any
other transactions contemplated hereby, (ii) any Loan or the use of the proceeds
thereof, (iii) any actual or alleged presence or release of Hazardous Materials
on or from any property owned or operated by any Borrower or any of its
subsidiaries, or any Environmental Liability related in any way to any Borrower
or any of its subsidiaries, or (iv) any actual or prospective claim, litigation,
investigation or proceeding relating to any of the foregoing, whether based on
contract, tort or any other theory and regardless of whether any Indemnitee is a
party thereto; provided that such indemnity shall not, as to any Indemnitee, be
available to the extent that such losses, claims, damages, liabilities or
related expenses are determined by a court of competent jurisdiction by final
and nonappealable judgment to have resulted from the gross negligence or willful
misconduct of such Indemnitee. It is understood that (i) the indemnification
obligations under this Section 10.03(b) to the extent they may reasonably be
attributable to the acts or omissions hereunder by CB or any of its Subsidiaries
shall be the responsibility of CB and not CFC and CHL, and (ii) the
indemnification obligations under this Section 10.03(b) to the extent they may
reasonably not be attributable to the acts or omissions hereunder by CB or any
of its Subsidiaries shall be the responsibility of CFC and CHL and not CB.
          (c) To the extent that any Borrower fails to pay any amount required
to be paid by it to any Swingline Lender under paragraph (a) or (b) of this
Section, each Lender severally agrees to pay to the applicable Swingline Lender
such Lender’s Applicable Percentage (determined as of the time that the
applicable unreimbursed expense or indemnity payment is sought) of such unpaid
amount; provided that the unreimbursed expense or indemnified loss, claim,
damage, liability or related expense, as the case may be, was incurred by or
asserted against the applicable Swingline Lender in its capacity as such. To the
extent that CFC or CHL fails to pay any amount required to be paid by it to the
Managing Administrative Agent or the Administrative Agent under paragraph (a) or
(b) of this Section, each Lender severally agrees to pay the Managing
Administrative Agent or Administrative Agent in accordance with Section 9.07.
          (d) To the extent permitted by applicable law, each Borrower shall not
assert, and hereby waives, any claim against any Indemnitee, on any theory of
liability, for special, indirect, consequential or punitive damages (as opposed
to direct or actual damages) arising out of, in connection with, or as a result
of, this Agreement or any agreement or instrument contemplated hereby, the
Transactions, any Loan or the use of the proceeds thereof.
          (e) All amounts due under this Section shall be payable not later than
10 days after written demand therefor.

54



--------------------------------------------------------------------------------



 



          SECTION 10.04. Successors and Assigns. (a) The provisions of this
Agreement shall be binding upon and inure to the benefit of the parties hereto
and their respective successors and assigns permitted hereby, except that (i) a
Borrower may not assign or otherwise transfer any of its rights or obligations
hereunder or under any of the other Loan Documents without the prior written
consent of each Lender (and any attempted assignment or transfer by a Borrower
without such consent shall be null and void) and (ii) no Lender may assign or
otherwise transfer its rights or obligations hereunder except in accordance with
this Section. Nothing in this Agreement, expressed or implied, shall be
construed to confer upon any Person (other than the parties hereto, their
respective successors and assigns permitted hereby, Participants (to the extent
provided in paragraph (c) of this Section) and, to the extent expressly
contemplated hereby, the Related Parties of each of the Managing Administrative
Agent, the Administrative Agent and the Lenders) any legal or equitable right,
remedy or claim under or by reason of this Agreement.
          (b) (i) Subject to the conditions set forth in paragraph (b)(ii)
below, any Lender may assign to one or more assignees all or a portion of its
rights and obligations under this Agreement (including all or a portion of its
Commitment and the Loans at the time owing to it) with the prior written consent
(such consent not to be unreasonably withheld) of:
          (A) CFC, provided that no consent of CFC shall be required for an
assignment to a Lender, an Affiliate of a Lender or, if an Event of Default has
occurred and is continuing, any other assignee; and
          (B) the Managing Administrative Agent and each Swingline Lender,
provided that no consent of the Managing Administrative Agent or any Swingline
Lender shall be required for an assignment of any Commitment to an assignee that
is a Lender with a Commitment immediately prior to giving effect to such
assignment.
          (ii) Assignments shall be subject to the following additional
conditions:
          (A) except in the case of an assignment to a Lender or an Affiliate of
a Lender or an assignment of the entire remaining amount of the assigning
Lender’s Commitment or Loans of any Class, the amount of the Commitment or Loans
of the assigning Lender subject to each such assignment (determined as of the
date the Assignment and Assumption with respect to such assignment is delivered
to the Managing Administrative Agent) shall not be less than $10,000,000 unless
each of CFC and the Managing Administrative Agent otherwise consent, provided
that no such consent of CFC shall be required if an Event of Default under
Article VII has occurred and is continuing;
          (B) each partial assignment shall be made as an assignment of a
proportionate part of all the assigning Lender’s rights and obligations under
this Agreement, provided that this clause shall not be construed to prohibit the
assignment of a proportionate part of all the assigning Lender’s rights and
obligations in respect of Competitive Loans;
          (C) the parties to each assignment shall execute and deliver to the
Managing Administrative Agent an Assignment and Assumption, together with a
processing and recordation fee of $3,500; and
          (D) the assignee, if it shall not be a Lender, shall deliver to the
Managing Administrative Agent an Administrative Questionnaire.

55



--------------------------------------------------------------------------------



 



          (iii) Subject to acceptance and recording thereof pursuant to
paragraph (b)(iv) of this Section, from and after the effective date specified
in each Assignment and Assumption the assignee thereunder shall be a party
hereto and, to the extent of the interest assigned by such Assignment and
Assumption, have the rights and obligations of a Lender under this Agreement,
and the assigning Lender thereunder shall, to the extent of the interest
assigned by such Assignment and Assumption, be released from its obligations
under this Agreement (and, in the case of an Assignment and Assumption covering
all of the assigning Lender’s rights and obligations under this Agreement, such
Lender shall cease to be a party hereto but shall continue to be entitled to the
benefits of Sections 2.14, 2.15, 2.16 and 10.03). Any assignment or transfer by
a Lender of rights or obligations under this Agreement that does not comply with
this Section 10.04 shall be treated for purposes of this Agreement as a sale by
such Lender of a participation in such rights and obligations in accordance with
paragraph (c) of this Section.
          (iv) The Managing Administrative Agent, acting for this purpose as an
agent of each Borrower, shall maintain at one of its offices a copy of each
Assignment and Assumption delivered to it and a register for the recordation of
the names and addresses of the Lenders, and the Commitment of, and principal
amount of the Loans owing to, each Lender pursuant to the terms hereof from time
to time (the “Register”). The entries in the Register shall be conclusive, and
the Borrowers, the Managing Administrative Agent, the Administrative Agent and
the Lenders may treat each Person whose name is recorded in the Register
pursuant to the terms hereof as a Lender hereunder for all purposes of this
Agreement, notwithstanding notice to the contrary. The Register shall be
available for inspection by any Borrower and any Lender, at any reasonable time
and from time to time upon reasonable prior notice.
          (v) Upon its receipt of a duly completed Assignment and Assumption
executed by an assigning Lender and an assignee, the assignee’s completed
Administrative Questionnaire (unless the assignee shall already be a Lender
hereunder), the processing and recordation fee referred to in paragraph
(b)(ii)(C) of this Section and any written consent to such assignment required
by paragraph (b)(i) of this Section, the Managing Administrative Agent shall
accept such Assignment and Assumption and record the information contained
therein in the Register. No assignment shall be effective for purposes of this
Agreement unless it has been recorded in the Register as provided in this
paragraph.
          (c) (i) Any Lender may, without the consent of the Borrowers, the
Managing Administrative Agent, the Administrative Agent or the Swingline
Lenders, sell participations to one or more banks or other entities (a
“Participant”) in all or a portion of such Lender’s rights and obligations under
this Agreement (including all or a portion of its Commitment and the Loans owing
to it); provided that (A) such Lender’s obligations under this Agreement shall
remain unchanged, (B) such Lender shall remain solely responsible to the other
parties hereto for the performance of such obligations and (C) the Borrowers,
the Managing Administrative Agent and the other Lenders shall continue to deal
solely and directly with such Lender in connection with such Lender’s rights and
obligations under this Agreement. Any agreement or instrument pursuant to which
a Lender sells such a participation shall provide that such Lender shall retain
the sole right to enforce this Agreement and to approve any amendment,
modification or waiver of any provision of this Agreement; provided that such
agreement or instrument may provide that such Lender will not, without the
consent of the Participant, agree to any amendment, modification or waiver
described in the first proviso to Section 10.02(b) that affects such
Participant. Subject to paragraph (c)(ii) of this Section, each Borrower agrees
that each Participant shall be entitled to the benefits of Sections 2.14, 2.15
and 2.16 to the same extent as if it were a Lender and had acquired its interest
by assignment pursuant to paragraph (b) of this Section. To the extent permitted
by law, each Participant also shall be entitled to the benefits of Section 10.08
as though it were a Lender, provided such Participant agrees to be subject to
Section 2.17(b) as though it were a Lender.
          (ii) A Participant shall not be entitled to receive any greater
payment under Section 2.14 or 2.16 than the applicable Lender would have been
entitled to receive with respect to the

56



--------------------------------------------------------------------------------



 



participation sold to such Participant, unless the sale of the participation to
such Participant is made with the Borrower’s prior written consent. A
Participant that would be a Foreign Lender if it were a Lender shall not be
entitled to the benefits of Section 2.16 unless each Borrower is notified of the
participation sold to such Participant and such Participant agrees, for the
benefit of any such Borrower, to comply with Section 2.16(e) as though it were a
Lender.
          (d) Any Lender may at any time pledge, assign or grant a security
interest in all or any portion of its rights under this Agreement to secure
obligations of such Lender, including without limitation any pledge, assignment
or grant to secure obligations to a Federal Reserve Bank, and this Section shall
not apply to any such pledge, assignment or grant of a security interest;
provided that no such pledge, assignment or grant of a security interest shall
release a Lender from any of its obligations hereunder or substitute any such
pledge, assignee or grantee for such Lender as a party hereto.
          SECTION 10.05. Survival. All covenants, agreements, representations
and warranties made by each Borrower herein and in the certificates or other
instruments delivered in connection with or pursuant to this Agreement shall be
considered to have been relied upon by the other parties hereto and shall
survive the execution and delivery of this Agreement and the making of any Loans
to it or to any Borrower guaranteed by it, regardless of any investigation made
by any such other party or on its behalf and notwithstanding that the Managing
Administrative Agent or any Lender may have had notice or knowledge of any
Default or Event of Default or incorrect representation or warranty at the time
any credit is extended hereunder, and shall continue in full force and effect as
long as the principal of or any accrued interest on any Loan or any fee or any
other amount payable under this Agreement is outstanding and unpaid and so long
as the Commitments have not expired or terminated. The provisions of
Sections 2.14, 2.15, 2.16, 9.03 and 10.03 and Article VIII shall survive and
remain in full force and effect regardless of the consummation of the
transactions contemplated hereby, the repayment of the Loans, the expiration or
termination of the Commitments or the termination of this Agreement or any
provision hereof.
          SECTION 10.06. Counterparts; Integration; Effectiveness. This
Agreement may be executed in counterparts (and by different parties hereto on
different counterparts), each of which shall constitute an original, but all of
which when taken together shall constitute a single contract. This Agreement and
any separate letter agreements with respect to fees payable to the Managing
Administrative Agent constitute the entire contract among the parties relating
to the subject matter hereof and supersede any and all previous agreements and
understandings, oral or written, relating to the subject matter hereof. Except
as provided in Section 4.01, this Agreement shall become effective when it shall
have been executed by the Managing Administrative Agent and when the Managing
Administrative Agent shall have received counterparts hereof which, when taken
together, bear the signatures of each of the other parties hereto, and
thereafter shall be binding upon and inure to the benefit of the parties hereto
and their respective successors and assigns. Delivery of an executed counterpart
of a signature page of this Agreement by telecopy shall be effective as delivery
of a manually executed counterpart of this Agreement.
          SECTION 10.07. Severability. Any provision of this Agreement held to
be invalid, illegal or unenforceable in any jurisdiction shall, as to such
jurisdiction, be ineffective to the extent of such invalidity, illegality or
unenforceability without affecting the validity, legality and enforceability of
the remaining provisions hereof; and the invalidity of a particular provision in
a particular jurisdiction shall not invalidate such provision in any other
jurisdiction.
          SECTION 10.08. Right of Setoff. If an Event of Default with respect to
a Borrower shall have occurred and be continuing, each Lender and each of its
Affiliates is hereby authorized at any time and from time to time, to the
fullest extent permitted by law, to set off and apply any and all deposits

57



--------------------------------------------------------------------------------



 



(general or special, time or demand, provisional or final) at any time held and
other obligations at any time owing by such Lender or Affiliate to or for the
credit or the account of such Borrower and any Guarantor thereof against any of
and all the obligations of such Borrower or such Guarantor now or hereafter
existing under this Agreement held by such Lender, irrespective of whether or
not such Lender shall have made any demand under this Agreement and although
such obligations may be unmatured. The rights of each Lender under this Section
are in addition to other rights and remedies (including other rights of setoff)
which such Lender may have.
          SECTION 10.09. Governing Law; Jurisdiction; Consent to Service of
Process. (a) This Agreement shall be construed in accordance with and governed
by the law of the State of New York.
          (b) Each Borrower hereby irrevocably and unconditionally submits, for
itself and its property, to the nonexclusive jurisdiction of the Supreme Court
of the State of New York sitting in New York County and of the United States
District Court of the Southern District of New York, and any appellate court
from any thereof, in any action or proceeding arising out of or relating to this
Agreement, or for recognition or enforcement of any judgment, and each of the
parties hereto hereby irrevocably and unconditionally agrees that all claims in
respect of any such action or proceeding may be heard and determined in such New
York State or, to the extent permitted by law, in such Federal court. Each of
the parties hereto agrees that a final judgment in any such action or proceeding
shall be conclusive and may be enforced in other jurisdictions by suit on the
judgment or in any other manner provided by law. Nothing in this Agreement shall
affect any right that the Managing Administrative Agent or any Lender may
otherwise have to bring any action or proceeding relating to this Agreement
against any Borrower or its properties in the courts of any jurisdiction.
          (c) Each Borrower hereby irrevocably and unconditionally waives, to
the fullest extent it may legally and effectively do so, any objection which it
may now or hereafter have to the laying of venue of any suit, action or
proceeding arising out of or relating to this Agreement in any court referred to
in paragraph (b) of this Section. Each of the parties hereto hereby irrevocably
waives, to the fullest extent permitted by law, the defense of an inconvenient
forum to the maintenance of such action or proceeding in any such court.
          (d) Each party to this Agreement irrevocably consents to service of
process in the manner provided for notices in Section 10.01. Nothing in this
Agreement will affect the right of any party to this Agreement to serve process
in any other manner permitted by law.
          SECTION 10.10. WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY WAIVES,
TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A
TRIAL BY JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR
RELATING TO THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY (WHETHER
BASED ON CONTRACT, TORT OR ANY OTHER THEORY). EACH PARTY HERETO (A) CERTIFIES
THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY HAS REPRESENTED,
EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE EVENT OF
LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT
AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS AGREEMENT BY,
AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.
          SECTION 10.11. Headings. Article and Section headings and the Table of
Contents used herein are for convenience of reference only, are not part of this
Agreement and shall not affect the construction of, or be taken into
consideration in interpreting, this Agreement.

58



--------------------------------------------------------------------------------



 



          SECTION 10.12. Confidentiality. Each of the Managing Administrative
Agent and the Lenders agrees to maintain the confidentiality of the Information
(as defined below), except that Information may be disclosed (a) to its and its
Affiliates’ directors, officers, employees and agents, including accountants,
legal counsel and other advisors (it being understood that the Persons to whom
such disclosure is made will be informed of the confidential nature of such
Information and instructed to keep such Information confidential), (b) to the
extent requested by any regulatory or self-regulatory authority, (c) to the
extent required by applicable laws or regulations (including the regulations of
any self-regulatory organization) or by any subpoena or similar legal process,
(d) to any other party to this Agreement, (e) in connection with the exercise of
any remedies hereunder or any suit, action or proceeding relating to this
Agreement or the enforcement of rights hereunder, (f) subject to an agreement
containing provisions substantially the same as those of this Section, to
(i) any assignee of or Participant in, or any prospective assignee of or
Participant in, any of its rights or obligations under this Agreement or
(ii) any actual or prospective counterparty (or its advisors) to any swap or
derivative transaction relating to the Borrower and their obligations, (g) with
the consent of the Borrowers or the relevant Borrower or (h) to the extent such
Information (i) becomes publicly available other than as a result of a breach of
this Section or (ii) becomes available to the Managing Administrative Agent or
any Lender on a nonconfidential basis from a source other than a Borrower. For
the purposes of this Section, “Information” means all information received from
any Borrower, in connection with the negotiation of or pursuant to this
Agreement, relating to any Borrower or its business, other than any such
information that is available to the Managing Administrative Agent or any Lender
on a nonconfidential basis prior to disclosure by the Borrowers; provided that,
in the case of information received from a Borrower after the date hereof, such
information is clearly identified at the time of delivery as confidential. Any
Person required to maintain the confidentiality of Information as provided in
this Section shall be considered to have complied with its obligation to do so
if such Person has exercised the same degree of care to maintain the
confidentiality of such Information as such Person would accord to its own
confidential information.
     SECTION 10.13. USA PATRIOT Act. Each Lender hereby notifies each Borrower
that pursuant to the requirements of the USA Patriot Act (Title III of Pub. L.
107-56 (signed into law October 26, 2001)) (the “Act”), it is required to
obtain, verify and record information that identifies such Borrower, which
information includes the name and address of such Borrower and other information
that will allow such Lender to identify such Borrower in accordance with the
Act.

59



--------------------------------------------------------------------------------



 



          IN WITNESS WHEREOF, the parties hereto have caused this Agreement to
be duly executed by their respective authorized officers as of the day and year
first above written.

                  COUNTRYWIDE FINANCIAL CORPORATION    
 
           
 
  By   /s/ Jennifer Sandefur    
 
      Name: Jennifer Sandefur    
 
      Title: Senior Managing Director & Treasurer    

                  COUNTRYWIDE HOME LOANS, INC.    
 
           
 
  By   /s/ Brad Coburn    
 
      Name: Brad Coburn    
 
      Title: Managing Director    

Signature page — 364-Day Credit Agreement

 



--------------------------------------------------------------------------------



 



                  COUNTRYWIDE BANK, N.A.    
 
           
 
  By   /s/ Craig Naselow    
 
      Name: Craig Naselow    
 
      Title: MD, Treasurer    

Signature page — 364-Day Credit Agreement

 



--------------------------------------------------------------------------------



 



                  BARCLAYS BANK PLC,         as Managing Administrative Agent
and as a Lender    
 
           
 
  By   /s/ Alison A. McGuigan    
 
      Name: Alison A. McGuigan    
 
      Title: Associate Director    

Signature page — 364-Day Credit Agreement

 



--------------------------------------------------------------------------------



 



                  BNP PARIBAS,         as Administrative Agent and as a Lender  
 
 
           
 
  By   /s/ Pierre Nicholas Rogers
 
Name: Pierre Nicholas Rogers    
 
      Title: Managing Director    

             
 
  By   /s/ Katherine Wolfe
 
Name: Katherine Wolfe    
 
      Title: Managing Director    

Signature page — 364-Day Credit Agreement

 



--------------------------------------------------------------------------------



 



                  SOCIÉTÉ GÉNÉRALE,         as Documentation Agent and as a
Lender    
 
           
 
  By   /s/ William Aishton
 
Name: William Aishton    
 
      Title: Vice President    

Signature page — 364-Day Credit Agreement

 



--------------------------------------------------------------------------------



 



                  ROYAL BANK OF CANADA,         as Syndication Agent and as a
Lender    
 
           
 
  By   /s/ Howard Lee    
 
      Name: Howard Lee    
 
      Title: Authorized Signatory    

Signature page — 364-Day Credit Agreement

 



--------------------------------------------------------------------------------



 



                  MERRILL LYNCH BANK USA,         as a Lender    
 
           
 
  By   /s/ Preston L. Jackson    
 
      Name: Preston L. Jackson    
 
      Title: President    

Signature page — 364-Day Credit Agreement

 



--------------------------------------------------------------------------------



 



                  THE BANK OF NOVA SCOTIA,         as a Lender    
 
           
 
  By   /s/ John Morale    
 
      Name: John Morale    
 
      Title: Industry Head    

Signature page — 364-Day Credit Agreement

 



--------------------------------------------------------------------------------



 



                  BAYERISCHE LANDESBANK, New York Branch         as a Lender    
 
           
 
  By   /s/ Joseph C. Campagna
 
Name: Joseph C. Campagna    
 
      Title: Senior Vice President    
 
           
 
  By   /s/ Donna M. Quilty    
 
           
 
      Name: Donna M. Quilty    
 
      Title: Vice President    

Signature page — 364-Day Credit Agreement

 



--------------------------------------------------------------------------------



 



                  COMMONWEALTH BANK OF AUSTRALIA,         as a Lender    
 
           
 
  By   /s/ Jeff Heazlewood    
 
      Name: Jeff Heazlewood    
 
      Title: Relationship Executive    

Signature page — 364-Day Credit Agreement

 



--------------------------------------------------------------------------------



 



                  DRESDNER BANK AG, NEW YORK AND GRAND         CAYMAN BRANCHES,
        as a Lender    
 
           
 
  By   /s/ Mark van der Griend    
 
      Name: Mark van der Griend    
 
      Title: Managing Director    
 
           
 
  By   /s/ Brian Haughney    
 
      Name: Brian Haughney    
 
      Title: Director    

Signature page — 364-Day Credit Agreement

 



--------------------------------------------------------------------------------



 



              BAYERISCHE HYPO-UND VEREINSBANK AG,     as a Lender
 
       
 
  By   /s/ Isabel Nunz
 
      Name: Isabel Nunz
 
      Title: Director
 
       
 
  By   /s/ Joel J. Sahli
 
      Name: Joel J. Sahli
 
      Title: Associate Director

Signature page — 364-Day Credit Agreement

 



--------------------------------------------------------------------------------



 



                  MIZUHO CORPORATE BANK, LTD.,         as a Lender    
 
           
 
  By   /s/ Takahiko Ueda    
 
      Name: Takahiko Ueda    
 
      Title: Deputy General Manager    

Signature page — 364-Day Credit Agreement

 



--------------------------------------------------------------------------------



 



                  SANPAOLO IMI S.p.A.,         as a Lender    
 
           
 
  By   /s/ Joshua Koenig    
 
      Name: Joshua Koenig    
 
      Title: V.P.    
 
           
 
  By   /s/ Renato Carducci    
 
      Name: Renato Carducci    
 
      Title: General Manager    

Signature page — 364-Day Credit Agreement

 



--------------------------------------------------------------------------------



 



                  TORONTO DOMINION (TEXAS) LLC,         as a Lender    
 
           
 
  By   /s/ Debbi Brito    
 
      Name: Debbi Brito    
 
      Title: Authorized Signatory    

Signature page — 364-Day Credit Agreement

 



--------------------------------------------------------------------------------



 



                  WESTPAC BANKING CORPORATION,         as a Lender    
 
           
 
  By   /s/ Isaac Rankin    
 
      Name: Isaac Rankin    
 
      Title: Head of Corporate & Institutional Banking    

Signature page — 364-Day Credit Agreement

 



--------------------------------------------------------------------------------



 



SCHEDULE 2.01
to 364-Day
Credit Agreement
COMMITMENTS

          Lender   Commitment  
BARCLAYS BANK PLC
  $ 60,000,000.00  
BNP PARIBAS
  $ 120,000,000.00  
ROYAL BANK OF CANADA
  $ 60,000,000.00  
SOCIÉTÉ GÉNÉRALE
  $ 30,000,000.00  
MERRILL LYNCH BANK USA
  $ 90,000,000.00  
THE BANK OF NOVA SCOTIA
  $ 30,000,000.00  
BAYERISCHE LANDESBANK
  $ 30,000,000.00  
COMMONWEALTH BANK OF AUSTRALIA
  $ 30,000,000.00  
DRESDNER BANK AG, NEW YORK AND GRAND CAYMAN BRANCHES
  $ 30,000,000.00  
BAYERISCHE HYPO-UND VEREINSBANK AG
  $ 30,000,000.00  
MIZUHO CORPORATE BANK, LTD.
  $ 30,000,000.00  
SAOPAOLO IMI S.P.A.
  $ 30,000,000.00  
TORONTO DOMINION (TEXAS) LLC
  $ 30,000,000.00  
WESTPAC BANKING CORPORATION
  $ 30,000,000.00  
 
     
TOTAL
  $ 630,000,000.00  
 
     

 



--------------------------------------------------------------------------------



 



SCHEDULE 2.05
to 364-Day
Credit Agreement
SWINGLINE COMMITMENTS

          Lender   Commitment  
BARCLAYS BANK PLC
  $ 60,000,000.00  
BNP PARIBAS
  $ 120,000,000.00  
ROYAL BANK OF CANADA
  $ 60,000,000.00  
SOCIÉTÉ GÉNÉRALE
  $ 30,000,000.00  
MERRILL LYNCH BANK USA
  $ 90,000,000.00  
 
     
TOTAL
  $ 360,000,000.00  
 
     

 



--------------------------------------------------------------------------------



 



SCHEDULE 3.06
to 364-Day
Credit Agreement
DISCLOSED MATTERS
None.

 



--------------------------------------------------------------------------------



 



SCHEDULE 3.13
to 364-Day
Credit Agreement
MATERIAL SUBSIDIARIES

              Jurisdiction of   CFC Ownership Name   Incorporation   Interest
 
       
Countrywide Home Loans, Inc.
  New York   100%
 
       
Countrywide Home Loans Servicing LP
  Texas   Indirect1
 
       
Balboa Insurance Company
  California   Indirect2
 
       
Countrywide Bank, National Association
  United States   Indirect3
 
       
Countrywide Securities Corporation
  California   Indirect4
 
       
CW Securities Holdings, Inc
  Delaware   100%

 

1   Countrywide LP, Inc. owns 99.9% and Countrywide GP, Inc. owns 0.1% of
Countrywide Home Loans Servicing LP. CHL owns 100% of Countrywide LP, Inc. and
100% of Countrywide GP, Inc. CFC owns 100% of CHL.   2   Balboa Insurance Group,
Inc. (“BIG”) owns 100% of Balboa Insurance Company. CFC owns 100% of BIG.   3  
Countrywide Financial Holding Company, Inc. (“CFHC”) owns 100% of Effinity
Financial Corporation, which owns 100% of Countrywide Bank, N.A. CFC owns 100%
of CFHC.   4   Countrywide Capital Markets, Inc. (“CCM”) owns 100% of
Countrywide Securities Corporation. CFC owns 100% of CCM.

 



--------------------------------------------------------------------------------



 



SCHEDULE 6.02
to 364-Day
Credit Agreement
EXISTING LIENS
None.

 



--------------------------------------------------------------------------------



 



EXHIBIT A
FORM OF
CLOSING CERTIFICATE
          Pursuant to Section 4.01(c) of the 364-Day Credit Agreement, dated as
of November [17], 2006 (the “Credit Agreement”; terms defined therein being used
herein as therein defined), among Countrywide Financial Corporation, Countrywide
Home Loans, Inc., Countrywide Bank, N.A., the Lenders party thereto, the
Documentation Agent, Syndication Agent and Administrative Agent named therein,
and Barclays Bank PLC, as Managing Administrative Agent, the undersigned [INSERT
TITLE OF OFFICER] of [INSERT NAME OF LOAN PARTY] (the “Certifying Loan Party”)
hereby certifies as follows:
          1. The representations and warranties of the Certifying Loan Party set
forth in each of the Loan Documents to which it is a party or which are
contained in any certificate furnished by or on behalf of the Certifying Loan
Party pursuant to any of the Loan Documents to which it is a party are true and
correct in all material respects on and as of the date hereof with the same
effect as if made on the date hereof, except for representations and warranties
expressly stated to relate to a specific earlier date, in which case such
representations and warranties were true and correct in all material respects as
of such earlier date.
          2.                                          is the duly elected and
qualified Corporate Secretary of the Certifying Loan Party and the signature set
forth for such officer below is such officer’s true and genuine signature.
          3. No Default or Event of Default has occurred and is continuing as of
the date hereof or after giving effect to the Loans to be made on the date
hereof and the use of proceeds thereof.
          4. The conditions precedent set forth in Section 4.01 of the Credit
Agreement were satisfied as of the Closing Date.
          The undersigned Corporate Secretary of the Certifying Loan Party
certifies as follows:
          1. There are no liquidation or dissolution proceedings pending or to
my knowledge threatened against the Certifying Loan Party, nor has any other
event occurred adversely affecting or threatening the continued corporate
existence of the Certifying Loan Party.
          2. The Certifying Loan Party is a corporation duly incorporated,
validly existing and in good standing under the laws of the jurisdiction of its
organization.
          3. Attached hereto as Annex 1 is a true and complete copy of
resolutions duly adopted by the Board of Directors of the Certifying Loan Party
on                      ___, 200_; such resolutions have not in any way been
amended, modified, revoked or rescinded, have been in full



--------------------------------------------------------------------------------



 



2

force and effect since their adoption to and including the date hereof and are
now in full force and effect and are the only corporate proceedings of the
Certifying Loan Party now in force relating to or affecting the matters referred
to therein.
          4. Attached hereto as Annex 2 is a true and complete copy of the
By-Laws of the Certifying Loan Party as in effect on the date hereof.
          5. Attached hereto as Annex 3 is a true and complete copy of the
Certificate of Incorporation of the Certifying Loan Party as in effect on the
date hereof.
          6. The following persons are now duly elected and qualified officers
of the Certifying Loan Party holding the offices indicated next to their
respective names below, and the signatures appearing opposite their respective
names below are the true and genuine signatures of such officers, and each of
such officers is duly authorized to execute and deliver on behalf of the
Certifying Loan Party each of the Loan Documents to which it is a party and any
certificate or other document to be delivered by the Certifying Loan Party
pursuant to the Loan Documents to which it is a party:

          Name   Office   Signature
 
       
 
       
 
       
 
       
 
       
 
       



--------------------------------------------------------------------------------



 



3

     IN WITNESS WHEREOF, the undersigned have hereunto set our names as of the
date set forth below.

             
 
           
 
Name:
     
 
Name:    
Title:
      Title: Corporate Secretary    

Date: November ___, 2006



--------------------------------------------------------------------------------



 



 

ANNEX 1
[Board Resolutions]



--------------------------------------------------------------------------------



 



 

ANNEX 2
[Bylaws]



--------------------------------------------------------------------------------



 



 

ANNEX 3
[Certificate of Incorporation]

 



--------------------------------------------------------------------------------



 



EXHIBIT B
FORM OF
ASSIGNMENT AND ASSUMPTION
          Reference is made to the 364-Day Credit Agreement, dated as of
November [17], 2006 (as amended, supplemented or otherwise modified from time to
time, the “Credit Agreement”), among Countrywide Financial Corporation,
Countrywide Home Loans, Inc., Countrywide Bank, N.A., the Lenders party thereto,
the Documentation Agent, Syndication Agent and Administrative Agent named
therein and Barclays Bank PLC, as managing administrative agent for the Lenders
(in such capacity, the “Managing Administrative Agent”). Unless otherwise
defined herein, terms defined in the Credit Agreement and used herein shall have
the meanings given to them in the Credit Agreement.
          The Assignor identified on Schedule l hereto (the “Assignor”) and the
Assignee identified on Schedule l hereto (the “Assignee”) agree as follows:
          1. The Assignor hereby irrevocably sells and assigns to the Assignee
without recourse to the Assignor, and the Assignee hereby irrevocably purchases
and assumes from the Assignor without recourse to the Assignor, as of the
Effective Date (as defined below), the interest described in Schedule 1 hereto
(the “Assigned Interest”) in and to the Assignor’s rights and obligations under
the Credit Agreement in the principal amount set forth on Schedule 1 hereto.
          2. The Assignor (a) makes no representation or warranty and assumes no
responsibility with respect to any statements, warranties or representations
made in or in connection with the Credit Agreement, any other Loan Document or
any other instrument or document furnished pursuant thereto or with respect to
the execution, legality, validity, enforceability, genuineness, sufficiency or
value of the Credit Agreement, any other Loan Document or any other instrument
or document furnished pursuant thereto, other than that the Assignor has not
created any adverse claim upon the interest being assigned by it hereunder and
that such interest is free and clear of any such adverse claim and (b) makes no
representation or warranty and assumes no responsibility with respect to the
financial condition of the Borrower, any of its Affiliates or any other obligor
or the performance or observance by the Borrower, any of its Affiliates or any
other obligor of any of their respective obligations under the Credit Agreement
or any other Loan Document or any other instrument or document furnished
pursuant hereto or thereto.
          3. The Assignee (a) represents and warrants that it is legally
authorized to enter into this Assignment and Assumption; (b) confirms that it
has received a copy of the Credit Agreement, together with copies of the most
recent audited financial statements referred to in Section 3.04 thereof or
delivered pursuant to Section 5.01 thereof and such other documents and
information as it has deemed appropriate to make its own credit analysis and
decision to enter into this Assignment and Assumption; (c) agrees that it will,
independently and without reliance upon the Assignor, the Agents or any Lender
and based on such documents and information as it



--------------------------------------------------------------------------------



 



2

shall deem appropriate at the time, continue to make its own credit decisions in
taking or not taking action under the Credit Agreement, the other Loan Documents
or any other instrument or document furnished pursuant hereto or thereto;
(d) appoints and authorizes the Managing Administrative Agent to take such
action as agent on its behalf and to exercise such powers and discretion under
the Credit Agreement, the other Loan Documents or any other instrument or
document furnished pursuant hereto or thereto as are delegated to the Managing
Administrative Agent by the terms thereof, together with such powers as are
incidental thereto; and (e) agrees that it will be bound by the provisions of
the Credit Agreement and will perform in accordance with its terms all the
obligations which by the terms of the Credit Agreement are required to be
performed by it as a Lender including, if it is organized under the laws of a
jurisdiction outside the United States, its obligation pursuant to
Section 2.16(e) of the Credit Agreement.
          4. The effective date of this Assignment and Assumption shall be the
Effective Date of Assignment described in Schedule 1 hereto (the “Effective
Date”). Following the execution of this Assignment and Assumption, it will be
delivered to the Managing Administrative Agent for acceptance by it and
recording by the Managing Administrative Agent pursuant to the Credit Agreement,
effective as of the Effective Date (which shall not, unless otherwise agreed to
by the Managing Administrative Agent, be earlier than five Business Days after
the date of such acceptance and recording by the Managing Administrative Agent).
          5. Upon such acceptance and recording, from and after the Effective
Date, the Managing Administrative Agent shall make all payments in respect of
the Assigned Interest (including payments of principal, interest, fees and other
amounts) to the Assignor for amounts which have accrued to the Effective Date
and to the Assignee for amounts which have accrued subsequent to the Effective
Date.
          6. From and after the Effective Date, (a) the Assignee shall be a
party to the Credit Agreement and, to the extent provided in this Assignment and
Assumption, have the rights and obligations of a Lender thereunder and under the
other Loan Documents and shall be bound by the provisions thereof and (b) the
Assignor shall, to the extent provided in this Assignment and Assumption,
relinquish its rights (except under Sections 2.14, 2.15, 2.16 and 10.03 of the
Credit Agreement for the period prior to the Effective Date) and be released
from its obligations under the Credit Agreement.
          7. This Assignment and Assumption shall be governed by and construed
in accordance with the laws of the State of New York.
          IN WITNESS WHEREOF, the parties hereto have caused this Assignment and
Assumption to be executed as of the date first above written by their respective
duly authorized officers on Schedule 1 hereto.



--------------------------------------------------------------------------------



 



 

Schedule 1
to Assignment and Assumption with respect to
the 364-Day Credit Agreement, dated as of November [17], 2006,
among Countrywide Financial Corporation, Countrywide Home Loans, Inc.,
Countrywide Bank, N.A., the Lenders party thereto, the Documentation Agent,
Syndication
Agent and Administrative Agent named therein and Barclays Bank PLC, as Managing
Administrative Agent
Name of Assignor:                                                             
Name of Assignee:                                                             
Effective Date of Assignment:                                         

      Principal Commitment     Amount Assigned   Commitment Percentage Assigned
  $________   ___.________%

                      [Name of Assignee]       [Name of Assignor]    
 
                   
By:
          By:        
 
 
 
Title:          
 
Title:    
 
                    Required Consents (if any):                
 
                    Barclays Bank PLC, as Managing Administrative Agent      
Countrywide Financial Corporation, as Borrower    
 
                   
By:
          By:        
 
                   
 
  Title:           Title:    
 
                    [Name of Swingline Lender]       Countrywide Home Loans,
Inc., as Borrower    
 
                   
By:
          By:        
 
                   
 
  Title:           Title:    



--------------------------------------------------------------------------------



 



2

                                  Countrywide Bank, N.A., as Borrower      
 
          By:        
 
             
 
Title:    
 
                    Accepted for Recordation in the Register:                
 
                    Barclays Bank PLC, as Managing
Administrative Agent                
 
                   
By:
                   
 
                   
 
  Title:                



--------------------------------------------------------------------------------



 



 

EXHIBIT C
FORM OF
OPINION OF BORROWER’S COUNSEL
November ___, 2006
Barclays Bank PLC
as Managing Administrative Agent
200 Park Avenue
New York, New York 10166
and
The Lenders named in the
Credit Agreement referred to below
Gentlemen and Ladies:
     I have acted as counsel to Countrywide Financial Corporation, a Delaware
corporation (“CFC”), and Countrywide Home Loans, Inc., a New York corporation
(“CHL”, together with CFC, “Countrywide”), in connection with the 364-Day Credit
Agreement, dated as of November ___, 2006 (the “Credit Agreement”), among CFC,
CHL, Countrywide Bank N.A., the Lenders named therein and Barclays Bank PLC, as
Managing Administrative Agent for the Lenders (in such capacity, the “Managing
Administrative Agent”). Capitalized terms not otherwise defined herein shall
have the meanings ascribed to them in the Credit Agreement.
     In connection with rendering this opinion letter, I, or attorneys working
under my direction, have examined, among other things, originals, certified
copies or copies otherwise identified to my satisfaction as being true copies of
the following:

  (a)   the Credit Agreement; and     (b)   the Notes; and     (c)   Certified
copies of resolutions adopted by the Boards of Directors of CFC on February 22,
2005 and June 14, 2006 and CHL on November 4, 2005, authorizing the execution
and delivery of the Credit Agreement and the Notes.

     For the purpose of rendering this opinion, I have made such documentary,
factual and legal examinations as I have deemed necessary under the
circumstances. As to factual matters, I have relied upon statements,
certificates and other assurances of public officials and of officers and other
representatives of Countrywide, and upon such other certificates as I have
deemed appropriate, which factual matters have not been independently
established or verified by me. I have also assumed, among other things, the
genuineness of all signatures, the legal capacity of all



--------------------------------------------------------------------------------



 



2

natural persons, the authenticity of all documents submitted to me as originals,
and the conformity to original documents of all documents submitted to me as
copies and the authenticity of the originals of such copied documents.
     On the basis of and subject to the foregoing examination, and in reliance
thereon, and subject to the assumptions, qualifications, exceptions and
limitations expressed herein, I am of the opinion that:

A.   Each of CFC and CHL (a) is duly incorporated, validly existing and in good
standing as a corporation under the laws of the state of its incorporation; and
(b) has the corporate power and authority to execute, deliver and perform its
obligations under, and to consummate the transactions contemplated by, the
Credit Agreement and the Notes (the “Transaction Documents”).   B.   The
execution, delivery and performance of the Transaction Documents by Countrywide
and the consummation of the transactions contemplated thereby will not result in
a breach of any term or provision of the Certificate of Incorporation or Bylaws
of CFC or CHL, will not violate any law, rule or regulation binding on CFC or
CHL or, to my knowledge, any judgment, order or decree binding on CFC or CHL,
will not conflict with, result in a breach or violation of, or constitute a
default under, the terms of any indenture or other agreement or instrument known
to me to which Countrywide is a party or by which it is bound, which breach,
violation or default would have a material adverse affect on Countrywide, and
will not result in or require the creation or imposition of any Lien on any
asset of CFC or CHL.

C.   No consent, approval, authorization or order of any state or federal court
or government agency or body is required for the execution, delivery and
performance by Countrywide of the Transaction Documents, or the consummation of
the transactions contemplated by the Transaction Documents, except for those
consents, approvals, authorizations or orders which previously have been
obtained.

D.   Assuming that the Credit Agreement is a valid and legally binding
obligation of the Lenders, each of the Transaction Documents constitutes the
valid, legal and binding obligation of Countrywide enforceable against
Countrywide in accordance with its terms.

E.   There is no action, suit, proceeding or investigation pending or, to the
best of my knowledge, threatened against Countrywide which, in my judgment,
either in any one instance or in the aggregate, would draw into question the
validity of the Transaction Documents or which would likely impair materially
the ability of Countrywide to perform under the terms of the Transaction
Documents.

F.   Each of the CFC and CHL is not an “investment company” or a company
“controlled” by an “investment company” within the meaning of the Investment
Company Act of 1940, as amended.



--------------------------------------------------------------------------------



 



3



     The foregoing opinions are subject to the following additional assumptions,
exceptions, qualifications and limitations:

1.   I have assumed that all parties to the Credit Agreement other than
Countrywide have all requisite power and authority to execute, deliver and
perform their respective obligations under the Credit Agreement, and that the
Credit Agreement has been duly authorized by all necessary corporate action on
the part of such parties, has been executed and delivered by such parties and
constitutes the legal, valid and binding obligation of such parties.

2.   The enforceability of the Transaction Documents may be limited by the
effect of laws relating to (a) bankruptcy, reorganization, insolvency,
moratorium or other similar laws now or hereafter in effect relating to
creditors’ rights generally, including, without limitation, the effect of
statutory or other laws regarding fraudulent conveyances or preferential
transfers, and (b) general principles of equity upon the specific enforceability
of any of the remedies, covenants or other provisions of the Transaction
Documents and upon the availability of injunctive relief or other equitable
remedies and the application of principles of equity (regardless of whether such
enforceability is considered in a proceeding in equity or at law) as such
principles relate to, limit or affect the enforcement of creditors’ rights
generally and the discretion of the court before which any proceeding for such
enforcement may be brought.

3.   I express no opinion (i) as to the ability to obtain specific performance,
injunctive relief or other equitable relief (whether sought in a proceeding at
law or in equity) as a remedy for noncompliance with the Transaction Documents,
(ii) regarding the rights or remedies available to any party for violations or
breaches of any provisions which are immaterial or for violations or breaches of
any provisions the enforceability of which a court determines would be
unreasonable under the then existing circumstances, (iii) regarding the rights
or remedies available to any party for material violations or breaches which are
the proximate result of actions taken by such party, which actions such party is
not entitled to take pursuant to the relevant agreement or instrument or
applicable laws or which otherwise violates applicable laws, (iv) regarding the
rights or remedies available to any party insofar as such party may, after the
date hereof, take discretionary action which is unreasonable or capricious, or
is not taken in good faith or in a commercially reasonable manner, whether or
not such action is permitted under the Loan Documents, and (v) regarding whether
strict enforcement of covenants in the Loan Documents may be obtained absent a
showing of damage to the Lenders, the Managing Administrative Agent, the
Administrative Agent, the Syndication Agent, the Documentation Agent, and the
Arrangers or impairment of CFC’s or CHL’s ability to pay.

4.   I express no opinion with respect to the legality, validity, binding nature
or enforceability of any provision of the Transaction Documents to the effect
that rights or remedies are not exclusive, that every right or remedy is
cumulative and may be exercised in addition to any other right or remedy, that
the election of some particular remedy does not preclude recourse to one or more
others or that failure to exercise or delay in exercising rights or remedies
will not operate as a waiver of any such right or remedy.



--------------------------------------------------------------------------------



 



4



5.   I express no opinion as to the legality, validity, binding nature or
enforceability of any provisions in the Transaction Documents (i) indemnifying a
party, to the extent such provisions may be held unenforceable as contrary to
public policy, (ii) insofar as they provide for the payment or reimbursement of
costs and expenses or indemnification for claims, losses or liabilities if a
court or other tribunal were to determine that the amount thereof was
unreasonable, or (iii) regarding a party’s ability to collect attorneys’ fees
and costs in an action involving the Transaction Documents, if such party is not
the prevailing party in such action (I call your attention to the effect of
Section 1717 of the California Civil Code in this regard).

6.   I express no opinion with respect to the legality, validity, binding nature
or enforceability of (i) any broadly stated waivers, including, without
limitation, waivers of diligence, presentment, demand, protest or notice,
(ii) any waivers or consents (whether or not characterized as a waiver or
consent in the Transaction Documents) which are found by California courts to be
against public policy, (iii) any waiver or variations of rights of a debtor,
including a guarantor, surety or a subordinating creditor, or duties of a
secured party to the extent such waivers or variations are contrary to the
provisions of Section 9602 of the Uniform Commercial Code of the State of
California, (iv) any waivers of any statute of limitations to the extent that
such waivers are in excess of four years beyond the statutory period, (v) any
power of attorney granted under the Transaction Documents, or (vi) any rights of
setoff.

7.   My opinion is subject to limitations on the right of a lender to impose
penalties, forfeitures, late payment charges or an increase in interest rate
upon delinquency in payment or the occurrence of a default (“Penalties”) if it
is determined that such Penalties do not bear a reasonable relation to the
damage suffered by the lender as a result of such delinquencies or defaults.

8.   For purposes of the opinion expressed in paragraph D above, I have assumed
that the laws of the State of New York are identical to the laws of the State of
California.

9.   The qualification of any opinion or statement herein by the use of the
words “to the best of my knowledge” means that, during the course of my
employment by CFC or CHL, as the case may be, in connection with the Transaction
Documents, no information has come to my attention which gives me actual
knowledge of the existence of the matters, actions, proceedings, items,
documents or facts so qualified. However, I have not undertaken any independent
investigation or inquiry to determine the existence of such matters, actions,
proceedings, items, documents or facts and no inference as to my knowledge
thereof shall be drawn from the fact of my employment by any party.

10.   I have assumed, without independent check or certification, that there are
no agreements or understandings among Countrywide, the Lenders, the Managing
Administrative Agent and any other party which would expand, modify or otherwise
affect the terms of the documents described herein or the respective rights or
obligations of the parties thereunder.



--------------------------------------------------------------------------------



 



5

     I am admitted to practice in the State of California, and except as set
forth below, I render no opinion herein as to matters involving the laws of any
jurisdiction other than the State of California and the Federal laws of the
United States of America. Insofar as the opinions expressed in paragraph A above
relate to matters that are governed by the laws of the State of Delaware, I am
generally familiar with the laws of the State of Delaware as they relate to
corporate organization, and for the limited purpose of the opinions set forth in
paragraph A above, I do not feel it necessary to consult with Delaware counsel.
Insofar as the opinions expressed in paragraph A above relate to matters that
are governed by the laws of the State of New York, I am generally familiar with
the laws of the State of New York as they relate to corporate organization, and
for the limited purpose of the opinions set forth in paragraph A above, I do not
feel it necessary to consult with New York counsel. This opinion is limited to
such laws as they presently exist to present judicial interpretations thereof
and to the facts as they presently exist or are contemplated by the Transaction
Documents.
     In rendering this opinion, I assume no obligation to revise or supplement
this opinion should the present laws of the jurisdictions mentioned herein be
changed by legislative actions, judicial decisions or otherwise. This opinion is
rendered as of the date hereof, and I express no opinion as to, and disclaim any
undertaking or obligation to update this opinion in respect of, changes of
circumstances or events which occur subsequent to this date.
     This opinion is solely for your benefit and that of your assigns under the
Credit Agreement and may not be relied on or quoted by any other person without
my prior written consent except that you may furnish copies thereof (1) to any
permitted or prospective lenders under the Credit Agreement (which party, if it
becomes a lender shall be entitled to rely hereon), (2) to your independent
auditors and attorneys, (3) upon the request of the state or federal authority
or official having regulatory jurisdiction over you, (4) pursuant to order or
legal process of any court or governmental agency and (5) in connection with any
litigation relating to any of the Transaction Documents or this opinion.

            Very truly yours,
                     



--------------------------------------------------------------------------------



 



 

         

EXHIBIT D
FORM OF
NEW LENDER SUPPLEMENT
          NEW LENDER SUPPLEMENT (this “New Lender Supplement”), dated
                    , 200__, to the 364-Day Credit Agreement, dated as of
November [17], 2006, as amended, supplemented or otherwise modified from time to
time (the “Credit Agreement”), among Countrywide Financial Corporation,
Countrywide Home Loans, Inc., Countrywide Bank, N.A., the Lenders party thereto,
the Documentation Agent, Syndication Agent and Administrative Agent named
therein and Barclays Bank PLC, as Managing Administrative Agent.
WITNESSETH:
          WHEREAS, the Credit Agreement provides in Section 2.01(b) thereof that
any bank, financial institution or other entity may become a party to the Credit
Agreement with the consent of the Borrower and the Managing Administrative Agent
(which consent shall not be unreasonably withheld) by executing and delivering
to the Borrower and the Managing Administrative Agent a supplement to the Credit
Agreement in substantially the form of this New Lender Supplement; and
          WHEREAS, the undersigned now desires to become a party to the Credit
Agreement;
          NOW, THEREFORE, the undersigned hereby agrees as follows:
          1. The undersigned agrees to be bound by the provisions of the Credit
Agreement, and agrees that it shall, on the date this New Lender Supplement is
accepted by the Borrower and the Managing Administrative Agent, become a Lender
for all purposes of the Credit Agreement to the same extent as if originally a
party thereto, with an incremental Commitment of $                    .
          2. The undersigned (a) represents and warrants that it is legally
authorized to enter into this New Lender Supplement; (b) confirms that it has
received a copy of the Credit Agreement, together with copies of the most recent
audited financial statements referred to in Section 3.04 thereof or delivered
pursuant to Section 5.01 thereof and such other documents and information as it
has deemed appropriate to make its own credit analysis and decision to enter
into this New Lender Supplement; (c) agrees that it has made and will,
independently and without reliance upon any Agent or any other Lender and based
on such documents and information as it shall deem appropriate at the time,
continue to make its own credit decisions in taking or not taking action under
the Credit Agreement, any other Loan Document or any instrument or document
furnished pursuant hereto or thereto; (d) appoints and authorizes the Managing
Administrative Agent to take such action as agent on its behalf and to exercise
such powers and discretion under the Credit Agreement, any other Loan Document
or any instrument or document furnished pursuant hereto or thereto as are
delegated to the Managing Administrative Agent by the terms thereof, together
with such powers as are incidental thereto;



--------------------------------------------------------------------------------



 



2

and (e) agrees that it will be bound by the provisions of the Credit Agreement
and will perform in accordance with its terms all the obligations which by the
terms of the Credit Agreement are required to be performed by it as a Lender
including, without limitation, if it is organized under the laws of a
jurisdiction outside the United States, its obligation pursuant to Section
2.16(e) of the Credit Agreement.
          3. The address of the undersigned for notices for the purposes of the
Credit Agreement is as follows:
          4. Terms defined in the Credit Agreement shall have their defined
meanings when used herein.



--------------------------------------------------------------------------------



 



3

          IN WITNESS WHEREOF, the undersigned has caused this New Lender
Supplement to be executed and delivered by a duly authorized officer on the date
first above written.

                                  [INSERT NAME OF LENDER]    
 
                   
 
          By        
 
             
 
Name:    
 
              Title:    
 
                    Accepted this _____ day of _____________, 200__.            
   
 
                    COUNTRYWIDE FINANCIAL CORPORATION                
 
                   
By
                   
 
                   
 
  Name:                
 
  Title:                
 
                    COUNTRYWIDE HOME LOANS, INC.                
 
                   
By
                   
 
                   
 
  Name:                
 
  Title:                
 
                    COUNTRYWIDE BANK, N.A.                
 
                   
By
                   
 
                   
 
  Name:                
 
  Title:                
 
                    Accepted this ____ day of ______________, 200__.            
   
 
                    BARCLAYS BANK PLC,
as Managing Administrative Agent                
 
                   
By
                   
 
                   
 
  Name:                
 
  Title:                



--------------------------------------------------------------------------------



 



EXHIBIT E
FORM OF INCREASED FACILITY ACTIVATION NOTICE

To:   BARCLAYS BANK PLC, as Managing Administrative
Agent under the Credit Agreement referred to below

          Reference is hereby made to the 364-Day Credit Agreement, dated as of
November [17], 2006 (as amended, supplemented or otherwise modified from time to
time, the “Credit Agreement”), among Countrywide Financial Corporation,
Countrywide Home Loans, Inc. and Countrywide Bank, N.A. (collectively, the
“Borrower”), the Lenders party thereto, the Documentation Agent, Syndication
Agent and Administrative Agent named therein and Barclays Bank PLC, as Managing
Administrative Agent. Terms defined in the Credit Agreement shall have their
defined meanings when used herein.
          This notice is an Increased Facility Activation Notice referred to in
the Credit Agreement, and the Borrower and each of the Lenders party hereto
hereby notify you that:

  1.   Each Lender party hereto agrees to make an incremental Commitment in the
amount set forth opposite such Lender’s name below under the caption
“Incremental Commitment Amount.”     2.   The Increased Facility Closing Date is
                    , 200_.

          The undersigned Treasurer of the Borrower certifies as follows:

  (i)   I am the duly elected, qualified and acting Treasurer of the Borrower.  
  (ii)   I have reviewed the terms of the Credit Agreement and the other Loan
Documents and have made or caused to be made under my supervision, a review in
reasonable detail of the transactions and condition of the Borrower during the
accounting period ended                     , 200 ___ [insert most recent period
for which financial statements have been delivered]. Such review did not
disclose the existence during or at the end of the accounting period covered by
the financial statements, and I have no knowledge of the existence, as of the
date of this Certificate, of any Default or Event of Default.

 



--------------------------------------------------------------------------------



 



2
          IN WITNESS WHEREOF, the undersigned have executed this Increased
Facility Activation Notice this ___ day of                     , 200_.

            COUNTRYWIDE FINANCIAL CORPORATION
      By:           Name:           Title:   Treasurer        COUNTRYWIDE HOME
LOANS, INC.
      By:           Name:           Title:   Treasurer        COUNTRYWIDE BANK,
N.A.
      By:           Name:           Title:   Treasurer      Incremental
Commitment Amount 

$
[NAME OF LENDER]

      By:           Name:           Title:        

          CONSENTED TO:

BARCLAYS BANK PLC,
as Managing Administrative Agent
      By:           Name:           Title:        

 